    Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 1 of 37




  UNITEDSTATESDISTRICTCOURT
  SOUTHERNDISTRICTOFNEWYORK

  CITYOFALMATY,KAZAKHSTANa
                         nd
  BTABANKJSC,

                   P
                   lai
                     nti
                       ffs
                         ,             CaseNo.1
                                              :19
                                                ‑cv
                                                  ・02
                                                    645

          ‑
          aga
            mst
              ‑

 FELIXSATER,DANIELRIDLOFF,
 BAYROCKGROUPDぜC.,GLOBAL
 HABITATSOLUTIONS,IN
                   C.,RR 乱f
                          トDR
 LLC,FERRARIHOLDINGSLLC,a nd
 MEMENERGYPARTNERSLLC,

                   D
                   efe
                     nda
                       nts
                         .




           BRIEFINSUPPORTOFDEFENDANTFERRARIHOLDINGSLLCS
          MOTIONTODISMISSPLAINTIFFS FIRSTAMENDEDCOMPLAINT


                                         ARCHER& GREINER,P   .C
                                                              .
                                         630Th
                                             irdAv e
                                                   nue,7
                                                       thFloo
                                                            r
                                         NewYork,NY1 0017
                                         (20
                                           1)342
                                               ‑ 6
                                                 000
                                         Att
                                           orn
                                             eysf o
                                                  rD e
                                                     fen
                                                       dant
                                                          ,F er
                                                              rar
                                                                iHo
                                                                  ldi
                                                                    ngs
                                         LLC

Onth
   eBr
     ief
       :
Mi
 cha
   elS.Hor
         n,E
           sq.




217398197v2
    Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 2 of 37



                                               TABLEOFCONTENTS

                                                                                                                                                                                                                                       Page


                 ・
TABLEOFAUTHORITIES.
                  .  ・・・.
                        .
                        .
                        ・ ・..
                            ・ ・−
                               −
                               H−
                                …
                                ..
                                 ..
                                  ..
                                   .
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       .
                                       .
                                       H.
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  ..
                                                   .
                                                   .
                                                   H.
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .ii
                                                              i    H               H




PRELIM骨~ARY STATE   ・
                恥1ENT.
                     .・. ・.
                          ..
                           ・ ・−
                              −
                              ….
                               .
                               .・ ・−
                                   −
                                   ….
                                    .
                                    .・ ・.
                                        .
                                        ・ ・. ・.
                                              .
                                              .
                                              ・ ・
                                               H ..
                                                  .
                                                  ・ ・・・ ・
                                                        ・
                                                        ・
                                                        ・
                                                        ・・
                                                         ・
                                                         ・ ・
                                                           H.
                                                            .
                                                            .1                 H                   H                   H           H               H                   H                   H       H       H                           H




STATEMENTOFFACTS・ …
                  ..
                   ..
                    .
                    ..
                     ..
                      .
                      ..
                       ..
                        .
                        ..
                         ..
                          .
                          ..
                           ..
                            .
                            ..
                             ..
                              .
                              ..
                               ..
                                .
                                ..
                                 ..
                                  .
                                  ..
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       .
                                       ..
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         .
                                                         ..
                                                          ..
                                                           ..
                                                            .
                                                            .1
PROCEDURALHISTORY ・
                  .
                  . ・・・.
                       ..
                        ・ ・.
                           .
                           H.
                            .
                            ..
                             ..
                              .
                              ..
                               ..
                                .
                                ..
                                 ..
                                  .
                                  ..
                                   .
                                   H.
                                    .
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        .
                                        ..
                                         ..
                                          .
                                          ..
                                           .
                                           H.
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            .4 H




     PO時~TI ST
             ANDARDFORMOTIONTODISMISS.  .
                                        .
                                        .
                                        .
                                        ..
                                         .
                                         ・ ・.
                                            .
                                            ・ ・..
                                                ・ ・
                                                  ..
                                                   ・ ・.
                                                      .
                                                      ・ ・.
                                                         .
                                                         ・ ・.4                                                                             H               H               H                   H                   H                       H




        POINTI
             IPLAINTIFFSHAVEFAILEDTOPROVIDESUFFICIENTFACTS
               TOSUPPORTTHECLAIMOFUNJUSTENRICH      ・
                                                    .
                                                恥1ENT.・.
                                                       .
                                                       .・ ・・・
                                                            .10                                                                                                                            H                       H       H       H




              A
              .    P
                   lain
                      tif
                        fRel
                           iesOnBareandU
                                       nsub
                                          stan
                                             tia
                                               tedC
                                                  oncl
                                                     uso
                                                       ry
                   St
                    atemen
                         ts…
                           .
                           ..
                            ・ ・−
                               … ・・. ・ −
                                       −
                                       …
                                       ..
                                        .・ ・.
                                            .
                                            .
                                            ・ ・..
                                                .
                                                ・ ・−
                                                   … ・・
                                                      ・.
                                                       .
                                                       −
                                                       …
                                                       .
                                                       .
                                                       H.
                                                        ・
                                                        .
                                                        ・ ・−
                                                           −
                                                           ….1
                                                             0         H       H       H                           H           H               H               H       H                   H                           H




              B
              .    NoShowingofR
                              equ
                                ire
                                  dCl
                                    oseR
                                       ela
                                         tio
                                           nsh
                                             ip.
                                               ・ ・
                                                 . ・
                                                   −
                                                   …
                                                   ..
                                                    .
                                                    ..
                                                     ・ ・−
                                                        …
                                                        ..
                                                         .
                                                         .
                                                         ・ ・.1
                                                             1                                                                                         H               H                           H                               H




              C
              .    P
                   lai
                     nti
                       ffsdonotAl
                                legeFac
                                      tstoSu
                                           pportEqu
                                                  ityandGood
                   C
                   onsciouswouldRe
                                 quir
                                    eF e
                                       rra
                                         riHol
                                             ding
                                                stoRelin
                                                       qui
                                                         shFunds.
                                                                .
                                                                ・ ・
                                                                  .
                                                                  .
                                                                  .15                                                                                                                                                          H




              D.   Pl
                    ainti
                        ffsAllega
                                tion
                                   sinRegardstot
                                               heSupposedLackof
                   DocumentationsDoesno
                                      tT rig
                                           gerUn
                                               justEnrichmentL
                                                             iab
                                                               ili
                                                                 ty.…
                                                                    .
                                                                    .
                                                                    ..
                                                                     ・                                                                                                                                                                 H   .
                                                                                                                                                                                                                                           ・16
              E
              .    C
                   our
                     tsRej
                         ectsU
                             njustE
                                  nrich
                                      m e
                                        ntClaimsAll
                                                  ege
                                                    dAg
                                                      ains
                                                         t
                   I
                   nno
                     cen
                       tThir
                           d‑P
                             art
                               iesSuchasFer
                                          rar
                                            iHold
                                                ings.
                                                    .
                                                    ・ ・.
                                                       .
                                                       .
                                                       ・ ・.                                                                                                        H                   H                   H   ・
                                                                                                                                                                                                               .
                                                                                                                                                                                                               .
                                                                                                                                                                                                               .
                                                                                                                                                                                                               ・ ・
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 .17           H




              F
              .    P
                   lai
                     nti
                       ffs
                         'BareAsse
                                 rti
                                   onsT
                                      hatFer
                                           rar
                                             iH o
                                                ldin?
                                                    sR e
                                                       ceiv
                                                          eda
                   B
                   enefitShouldn
                               otDef
                                   eatt
                                      heMotiontoDis
                                                  miss・
                                                      .
                                                      .・ . ・−
                                                            …
                                                            ・                                                                                                      H           H                       H   ・・
                                                                                                                                                                                                            .
                                                                                                                                                                                                            .
                                                                                                                                                                                                            ・ ・
                                                                                                                                                                                                              .18
                                                                                                                                                                                                               H                   H




              G
              .                    t
                                   hatFer
                                        r
                   Plaintiffs’ Alle~ationar
                                          iHold
                                              ingsSp
                                                   litFee
                                                        sisIrr
                                                             eleva
                                                                 nt
                   toth
                      eU n
                         derlyin
                               gClaimsandthea
                                            ctthe
                                                reo
                                                  foccu
                                                      rsw i
                                                          thi
                                                            nt h
                                                               e
                   NormalCourseofB
                                 usines.
                                      s .
                                        ..
                                         .
                                         ..
                                          .
                                          ・ ・−
                                             ….
                                              .
                                              .
                                              ・ ・ .
                                                  .
                                                  .・ ・. ・..
                                                          ・ ・−
                                                             ….
                                                              .
                                                              .
                                                              ・ ・ ..
                                                                   ・                                           H               H                   H           H               H                               H                   H    ・
                                                                                                                                                                                                                                        .18
        POINTI
             IIPLAINTIFFSHAVEFAILEDTOPROVIDESUFFICIENTFACTS
               TOSUPPORTTHECLAIMOFMONEYHADANDRECEIVED.    ・                                                                                                                                                                    H   ・
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   .19
              A.   Pl
                    ain
                      tif
                        fsAllegeI
                                nsuf
                                   fic
                                     ien
                                       tFact
                                           stoS u
                                                pportI
                                                     tsMoneyHad
                   MoneyReceivedClaimAga
                                       ins
                                         tF e
                                            rra
                                              riH o
                                                  ldin
                                                     gs・
                                                       .
                                                       .・ . ・−
                                                             −
                                                             ….
                                                              .
                                                              .
                                                              .・                                                                                                   H           H                                   H   ・
                                                                                                                                                                                                                       . ・
                                                                                                                                                                                                                         .2
                                                                                                                                                                                                                          0            H




              B
              .    P
                   lai
                     nti
                       ffsFa
                           iltoShowtheR
                                      ela
                                        tion
                                           shi
                                             pBetweenThemselvesand
                   F
                   err
                     ariHol
                          ding
                             swasn o
                                   tTooAtte
                                          nuat
                                             ed…
                                               … ・・ −…
                                                     .
                                                     .
                                                     ..
                                                      ・ ・ . ・・・ ..
                                                                 ・                                                                         H       H                       H               H       H       H                   H   ・
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   .21
              C
              .    TheFeesReceivedbyFe
                                     rra
                                       riH
                                         old
                                           ingsWereNotAc
                                                       tual
                                                          lyIl
                                                             l
                   got
                     ten.
                        .
                        .・ ・−−
                             …
                             ..
                              .・ ・.
                                  ..
                                   ・ ・
                                   H  .
                                      .
                                      ・ ・. ・
                                           ..
                                            .
                                            ・ ・−−
                                                …
                                                ..
                                                 .
                                                 ・ ・..
                                                     .
                                                     ・ ・.
                                                        .・ ・. ・
                                                            ・. −
                                                               −
                                                               …
                                                               ・
                                                             ・23
                                                               H                   H       H               H               H                   H                   H               H                   H                   H       H




        POINTIVSTATUTEOFLIMITATIONS.
                                   ・ ・
                                     .
                                     ..
                                      ..
                                       .
                                       ..
                                        ..
                                         .
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 .
                                                 ..
                                                  ..
                                                   .
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         .
                                                         ..
                                                          ..
                                                           .
                                                           ..
                                                            ..
                                                             .23                                       H




              A.   P
                   lain
                      tif
                        fsareTimeBa
                                  rre
                                    dfromB
                                         ring
                                            ingt
                                               hei
                                                 rDr
                                                   esse
                                                      dup
                   Con
                     versio
                          nClaims・
                                 .
                                 . ・・.
                                     .
                                     .・ ・・・
                                          ..
                                           .
                                           ・ ・.
                                              .
                                              ・ ・. ・.
                                                    .
                                                    ・ ・. ・
                                                         .
                                                         .・                H       H           H       H   H               H           H               H               H               H                   H   ・
                                                                                                                                                                                                               .
                                                                                                                                                                                                               .
                                                                                                                                                                                                               .・ ・
                                                                                                                                                                                                                  .24              H




              B
              .    Pl
                    aint
                       iffi
                          sTimeBa
                                rredfromBr
                                         ingin
                                             gthei
                                                 rUnju
                                                     stEnrichment
                   Claim.
                        ..
                         ・ ・−
                            −…
                             .
                             ..
                              ・ ・..
                                  .
                                  ..
                                   .
                                   H.
                                    .
                                    ..
                                     ..
                                      ..
                                       ..
                                        .
                                        ..
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   .
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               .
                                                               H.
                                                                .
                                                                ..
                                                                 ..
                                                                  .
                                                                  ..
                                                                   ..
                                                                    .
                                                                    .26


217398197v2
 Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 3 of 37



                           TABLEOFCONTENTS
                               (c
                                ont
                                  inu
                                    ed)
                                                                   Page


         C
         .         P
                   lai
                     nti
                       ffsa
                          real
                             soTimeBar
                                     redfro
                                          mBrin
                                              gin
                                                gthe
                                                   irMoneyHad
                   a
                   ndR ec
                        eivedC
                             laim…
                                 ….
                                  ..
                                   .
                                   ..
                                    ..
                                     ..
                                      ..
                                       .
                                       ..
                                        ..
                                         .
                                         ..
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            ..
                                                             ..
                                                              .
                                                              ..
                                                               ..
                                                                .
                                                                .27
CONCLUSION.
          ・   H   ・
                  .
                  ..
                   ..
                    .
                    ..
                     ..
                      .
                      ..
                       ..
                        .
                        ..
                         ..
                          .
                          ..
                           ..
                            .
                            ..
                             ..
                              .
                              ..
                               ..
                                .
                                ..
                                 ..
                                  .
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        .
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            ..
                                                             ..
                                                              .
                                                              ..
                                                               ..
                                                                .28




                                   1
                                   1
    Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 4 of 37




                                      TABLEOFAUTHORITIES

                                                                                                                                                                                                                                                                                              P
                                                                                                                                                                                                                                                                                              age
                                                                                                                                                                                                                                                                                                (s)

F
ede
  ralCases

I
nreAmesDeptS
           tor
             es,I
                nc.
                  ,
  No.06
      5394
         ,2008WL7542200(
                       S.D
                         .N.
                           Y.J
                             une4   ・）
                                ,2008                                                                                                                         H   ・・
                                                                                                                                                                  H.
                                                                                                                                                                   .
                                                                                                                                                                   .
                                                                                                                                                                   ・ ・
                                                                                                                                                                     ・
                                                                                                                                                                     ・
                                                                                                                                                                     ・・
                                                                                                                                                                      ・
                                                                                                                                                                      ・・
                                                                                                                                                                       ・
                                                                                                                                                                       ・
                                                                                                                                                                       ・・
                                                                                                                                                                        ・
                                                                                                                                                                        ・・
                                                                                                                                                                         ・ ・
                                                                                                                                                                           .
                                                                                                                                                                           .
                                                                                                                                                                           .
                                                                                                                                                                           ・ ・
                                                                                                                                                                             . ・
                                                                                                                                                                               −
                                                                                                                                                                               …22                H                                                   H                           H           H




A
shc
  roftv
      .Ibαl
        q ,
  556U.
      S.662(2
            00).
              9 ・         H   ・・・
                              H −
                                ….
                                 .
                                 .・ ・
                                  H .
                                    .
                                    ・ ・
                                      .
                                      .
                                      .
                                      ・ ・
                                        . ・
                                          .
                                          .
                                          ・ ・
                                            .
                                            .
                                            ・ ・
                                              .
                                              .
                                              ・ ・
                                                −
                                                …・
                                                 …・ ・・
                                                     .
                                                     .
                                                     .
                                                     ・ ・
                                                       .
                                                       .
                                                       ・ ・
                                                         −
                                                         ….
                                                          H5
                                                           ,6                 H                       H                   H                       H                   H                           H                               H       H                               H               H




B
ake
  ry& Con
        fect
           ionar
               yU n
                  zon& I
                   ・   ndu
                         s.I
                           ntlPe
                               nsi
                                 onFundv
                                       .Ju
                                         stBornI
                                               I,I
                                                 nc
                                                  .,
  888F
     .3d696(4t
             hCir.201
                    8)・
                      .
                      .・ .
                         .
                         .
                         ・ ・.
                            .
                            .・ ・
                               . ・. ・
                                    ..
                                     .
                                     ・ ・. ・・・−…
                                              .
                                              .
                                              H.
                                               ・ ・.
                                                  .
                                                  ・ ・.
                                                     .
                                                     .
                                                     ・                H                       H               H                       H                       H                   H       H           H                           H                       H                           H   ・
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          ・ ・
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            ..6       H




BancoE伊 ir
         it
          oS a
             ntodeInve
                     stim
                        ent
                          o,S.A
                              .v.C
                                 itib
                                    ank
                                      ,NA.,
   No.031537(MBM):2003WL23018888(S.D
                                   .N.Y.De
                                         c.22,20
                                               03)
                                                 ,ajf
                                                    'd
                                                     ,110
   F.Appx1 91(2dCi
                 r.2004).
                        ・ ・..
                            ・ ・. ・
                                 .
                                 ..
                                  ・ ・−…
                                      .
                                      ..
                                       ・ ・.
                                          ..
                                           ・ ・.
                                              .
                                              ・ ・
                                              H  −
                                                 ….
                                                  .
                                                  ..
                                                   ・ ・−
                                                      ….
                                                       .
                                                       .
                                                       ・ ・−
                                                          …       H                   H                   H                               H                       H                           H                               H                                   H                   H   ・・
                                                                                                                                                                                                                                                                                          H.
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                           .・
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            ..1
                                                                                                                                                                                                                                                                                              8

I
nreBayouHedgeFundsI
                  nv.Li
                      ti
                       g.
                        ,
  472F.Sup
         p.2d528,531‑32(S.
                         D.N
                           .Y.2
                              00.…
                                7 .
                                  .
                                  .
                                  .・                                                                                              H       ・
                                                                                                                                          .
                                                                                                                                          .
                                                                                                                                          ・ ・
                                                                                                                                            . ・
                                                                                                                                              −
                                                                                                                                              …
                                                                                                                                              ..
                                                                                                                                               .
                                                                                                                                               .・ ・
                                                                                                                                                  −
                                                                                                                                                  −
                                                                                                                                                  ….
                                                                                                                                                   .
                                                                                                                                                   .・ ・
                                                                                                                                                      .
                                                                                                                                                      .
                                                                                                                                                      .
                                                                                                                                                      ・ ・
                                                                                                                                                      H .
                                                                                                                                                        .
                                                                                                                                                        ・ ・・
                                                                                                                                                           .17            H                                   H                                   H                           H               H       H




B
ellAt!
     .Corp
         .v.Two
              mbly,
   550U.
       S.544(
            2007).
                 ・ ・.
                    .
                    ..
                     ..
                      .
                      ..
                       ..
                        .
                        ..
                         ..
                          .
                          .
                          H.
                           ..
                            .
                            ..
                             ..
                              .
                              ..
                               ..
                                .
                                ..
                                 ..
                                  .
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        .
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            .5,6

B
icev
   .Robb
       ,
  324F
     ed.Appx.79(
               2dC
                 ir.2
                    009
                      )(u
                        npu
                          bli
                            she
                              d).
                                ・                                                                                                 H       ・
                                                                                                                                          .
                                                                                                                                          .
                                                                                                                                          ・ ・
                                                                                                                                            .
                                                                                                                                            .
                                                                                                                                            ・ ・
                                                                                                                                              .
                                                                                                                                              .
                                                                                                                                              ・ ・
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                ・ ・
                                                                                                                                                  −
                                                                                                                                                  …
                                                                                                                                                  ..
                                                                                                                                                   .
                                                                                                                                                   ・ ・
                                                                                                                                                     −
                                                                                                                                                     −
                                                                                                                                                     ….
                                                                                                                                                      .
                                                                                                                                                      .
                                                                                                                                                      H.
                                                                                                                                                       ・ ・
                                                                                                                                                         −
                                                                                                                                                         ….2
                                                                                                                                                           5                  H                           H               H                                   H                               H




Buchwaldv
        .RencoGr
               p.,
   539B.R
        .31( S
             .D.
               N.Y.2
                   01).
                     5 ・                          H   ・
                                                      −
                                                      …
                                                      ..
                                                       .
                                                       .・ ・
                                                          −
                                                          …
                                                          ..
                                                           .
                                                           .・ ・
                                                              . ・
                                                                −
                                                                …
                                                                ..
                                                                 .
                                                                 .・ ・
                                                                    .
                                                                    .
                                                                    .
                                                                    ・ ・
                                                                      .
                                                                      .
                                                                      ・ ・
                                                                        .
                                                                        .
                                                                        ・ ・
                                                                          . ・・・
                                                                              .
                                                                              .
                                                                              ・ ・
                                                                              H .20                           H                       H                           H                               H                   H                       H                       H       H       H               H




 向s
Cq so
    ,US.exr
          el
           .v.Ge
               n.DynamicsC4 砂•s, I
                                 nc.
                                   ,637F.
                                        3d10
                                           47(9t
                                               hCi
                                                 r.
  20
   11)・
      .
      .・. ・
          . ・ .
              .
              .
              .
              .
              H.
               ・ ・
                 ..
                  .
                  H・ ・.
                      .
                      H・ ・
                         ..
                          ・ ・
                          H  . ・  .
                                  .・ ・
                                     ..
                                      ・ ・
                                      H  −
                                         …
                                         ・ ・・−
                                             −
                                             ・ ・・. ・.     H                   H                   H                   H                       H                   H           H                       H       H                   H                   H   ・
                                                                                                                                                                                                                                                          . ・
                                                                                                                                                                                                                                                            . ・
                                                                                                                                                                                                                                                              . ・
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                6             H           H               H




C
harl
   esR.McCormack& C
                  o.v
                    .Ke
                      even
                         y,
  271F.299(2
           dCir
              .1921)…
                    .
                    .
                    .
                    ・ ・.
                       .
                       .・ ・・・
                            .
                            .
                            .
                            ・             H                   H       H       H                       H   ・・・
                                                                                                            .
                                                                                                            .
                                                                                                            .
                                                                                                            ・ ・
                                                                                                              .
                                                                                                              .
                                                                                                              .
                                                                                                              ・ ・
                                                                                                              H .
                                                                                                                .
                                                                                                                .
                                                                                                                ・ ・
                                                                                                                  −
                                                                                                                  −
                                                                                                                  …・
                                                                                                                   ・ ・・
                                                                                                                      . ・
                                                                                                                      H . ・
                                                                                                                          . ・
                                                                                                                            .
                                                                                                                            .
                                                                                                                            .20                   H                   H                                   H                       H       H                   H                       H           H




Cohenv.S.
        A.C
          .Tr
            adi
              n?Corp.
                    ,
   71
    1F .
       3d353(
            2dCi
               r.2013）
                     ….
                      .
                      ..
                       ・                              H   ・
                                                          .
                                                          .
                                                          ・ ・
                                                            .
                                                            ..
                                                             ..
                                                              .
                                                              ..
                                                               ..
                                                                .
                                                                ..
                                                                 ..
                                                                  .
                                                                  ..
                                                                   ..
                                                                    .
                                                                    ..
                                                                     ..
                                                                      .
                                                                      ..
                                                                       ..
                                                                        .
                                                                        ..
                                                                         ..
                                                                          .
                                                                          .
                                                                          H.
                                                                           ..
                                                                            .
                                                                            ..
                                                                             ..
                                                                              .
                                                                              ..
                                                                               ..
                                                                                .
                                                                                ..
                                                                                 ..
                                                                                  .
                                                                                  ..
                                                                                   ..
                                                                                    .
                                                                                    ..
                                                                                     ..
                                                                                      .
                                                                                      ..
                                                                                       ..
                                                                                        .
                                                                                        ..
                                                                                         ..
                                                                                          .
                                                                                          ..
                                                                                           ..
                                                                                            .25
DeJesusv
       .HFMgmt.Ser
                 vs.
                   ,LLC,
   726F.3d8
          5(2dC
              ir.2013ト
                     .
                     ..
                      ..
                       .
                       ..
                        ..
                         .
                         ..
                          ..
                           .
                           ..
                            ..
                             .
                             ..
                              ..
                               .
                               ..
                                ..
                                 .
                                 ..
                                  ..
                                   .
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       .
                                       ..
                                        ..
                                         .
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 .
                                                 ..
                                                  ..
                                                   .
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         .
                                                         ..
                                                          ..
                                                           .
                                                           ..
                                                            ..
                                                             .
                                                             ..
                                                              .5
D
iVi
  tto
    riov
       .Eq
         uidyneE
               χtrαc
                   tiv
                     eInd
                        us.
                          ,Inc
                             .,
  822F.2
       d1242(
            2dCir
                .1 9
                   87）…
                      .
                      ..
                       ・ ・−−
                           …… ・・.                     H                           H       H               H       ・・・
                                                                                                                  H .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    ・ ・
                                                                                                                      .
                                                                                                                      .
                                                                                                                      .
                                                                                                                      ・ ・
                                                                                                                        −
                                                                                                                        −
                                                                                                                        ….
                                                                                                                         .
                                                                                                                         .・ ・
                                                                                                                            .
                                                                                                                            .
                                                                                                                            .
                                                                                                                            ・ ・
                                                                                                                              .
                                                                                                                              .
                                                                                                                              .
                                                                                                                              ・ ・
                                                                                                                              H .
                                                                                                                                .
                                                                                                                                .
                                                                                                                                ・ ・
                                                                                                                                  −
                                                                                                                                  −…
                                                                                                                                   ..7                H                           H                               H                           H                           H                   H




F
ed.Treαs
       uryE
          nte
            r.S
              oju
                zplo
                   doimp
                       orlv
                          .Sp
                            iri
                              tsI
                                nfl
                                  'NV.,
  400F.Appx611(
              2dCi
                 r.201
                     0)・
                       ..・.
                          .
                          ・ ・. ・.
                                .
                                .・ ・−
                                    … ・・.                 H                   H                   H                       H                       H       H               H           ・・・
                                                                                                                                                                                      H −
                                                                                                                                                                                        −…
                                                                                                                                                                                         … ・・
                                                                                                                                                                                            . ・
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              ・ ・
                                                                                                                                                                                              H . ・
                                                                                                                                                                                                  .
                                                                                                                                                                                                  .
                                                                                                                                                                                                  .26                     H           H                   H                           H           H




                                                                                                  l
                                                                                                  ll
217398197v2
    Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 5 of 37




Franzonev
        .Cit
           yofNewYor
                   k,
   No.135282(N
             G),2015WL2139121(
                             E.D
                               .N.
                                 Y    ,2015）
                                  .May4    …
                                           ..
                                            .
                                            ・                                                                                                                  H   ・
                                                                                                                                                                   .
                                                                                                                                                                   ..
                                                                                                                                                                    .
                                                                                                                                                                    .・
                                                                                                                                                                     .
                                                                                                                                                                     ..
                                                                                                                                                                      …
                                                                                                                                                                      ..
                                                                                                                                                                       .
                                                                                                                                                                       ..
                                                                                                                                                                        ・ ・
                                                                                                                                                                          .
                                                                                                                                                                          .
                                                                                                                                                                          ・ ・
                                                                                                                                                                            .6
                                                                                                                                                                             ,9                                    H                       H




F
rotav
    .Pru
       dent
          ial
            ・BacheSec
                    .,In
                       c.,
  639F.Su
        pp.1186(S.D
                  .N.Y.1986).
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..6

Gr
 αinTr
     ader
        s,Inc
            .vC i
                tiα
                  bnk,N
                      .A.
                        ,
  960F.S
       upp.784(
              S.D.N.Y
                    .19
                      97・
                        ).
                         .             H   ・
                                           −
                                           …
                                           ..
                                            .
                                            .・ ・
                                               −
                                               …
                                               ..
                                                .
                                                ・ ・
                                                  .
                                                  .
                                                  .
                                                  ・ ・
                                                    −
                                                    …
                                                    ..
                                                     .
                                                     .・ ・
                                                        . ・
                                                          .
                                                          .
                                                          .
                                                          ・ ・
                                                            .
                                                            .
                                                            ・ ・
                                                              . ・
                                                               H−
                                                                … ・・
                                                                   .2
                                                                    4                      H               H                               H               H                       H                       H           H                   H       H




Grynbergv.E niS.P.
                 A.,
   06・CV・6495(RLC),2007WL2584747(
                                S.D
                                  .N.
                                    Y.S
                                      ept5
                                         ,20
                                           07・
                                             .
                                             ).                                                                                                    H   ・
                                                                                                                                                       .
                                                                                                                                                       .
                                                                                                                                                       ・ ・
                                                                                                                                                         −
                                                                                                                                                         −
                                                                                                                                                         ….
                                                                                                                                                          .
                                                                                                                                                          .・ ・
                                                                                                                                                             . ・
                                                                                                                                                               −
                                                                                                                                                               … ・・
                                                                                                                                                                  .2
                                                                                                                                                                   7   H                                   H           H                   H       H




H
arr
  isv.Mi
       lls
         ,
  572F.
      3d66(2
           dCi
             r.2
               00).
                 9 ・       H   ・
                               .
                               .
                               ・ ・
                                 . ・
                                   .
                                   .
                                   .
                                   ・ ・
                                   H . ・
                                       .
                                       .
                                       .
                                       ・ ・
                                         . ・
                                           .
                                           .
                                           .
                                           ・ ・
                                             −
                                             …
                                             ..
                                              .
                                              ・ ・
                                                −
                                                ….
                                                 .
                                                 ..
                                                  ・ ・
                                                   H.
                                                    .
                                                    ・ ・
                                                      .
                                                      .
                                                      ・ ・
                                                        .
                                                        5              H               H               H                   H                   H                           H                                   H                   H                   H




J
acobsv
     .Cαrniva
            lCorp
                .,
  No.0ι0606,2009WL856637(
                        S.D
                          .N.
                            Y.M
                              ar.2
                                 5,2
                                   009
                                     )・
                                      ..                                                                                       H   ・
                                                                                                                                   −
                                                                                                                                   −
                                                                                                                                   ….
                                                                                                                                    .
                                                                                                                                    ..
                                                                                                                                     ・ ・
                                                                                                                                       . ・
                                                                                                                                         .
                                                                                                                                         .
                                                                                                                                         ・ ・
                                                                                                                                           −
                                                                                                                                           … ・・
                                                                                                                                              .
                                                                                                                                              .
                                                                                                                                              .
                                                                                                                                              ・ ・
                                                                                                                                                .
                                                                                                                                                5              H                   H                       H           H       H                       H




K
apern
    ekasv
        .Bran
            dhor
               st,
  638F.Su
        pp.2d426(S
                 .D.
                   N.Y
                     .20
                       09・
                         .
                         ).・
                           .
                           .
                           ・                       H                   H       ・
                                                                               .
                                                                               .
                                                                               ・ ・
                                                                                 .
                                                                                 .
                                                                                 .
                                                                                 ・ ・
                                                                                   −
                                                                                   …
                                                                                   ..
                                                                                    .
                                                                                    ・ ・
                                                                                      ・
                                                                                      ・
                                                                                      ・ ・
                                                                                        −
                                                                                        …
                                                                                        ..
                                                                                         .
                                                                                         ・ ・
                                                                                           .
                                                                                           .
                                                                                           ・ ・
                                                                                           H .
                                                                                             ..
                                                                                              .
                                                                                              .・
                                                                                               .
                                                                                               ..2
                                                                                                 5,28      H                           H                   H                                   H               H




Kayev.Grossmαn
             ,
   202F.3d61
           1( 2dC
                ir.2
                   000
                     )・
                      ..   H   ・
                               −
                               −
                               ….
                                .
                                .・ ・
                                   . ・
                                     −
                                     −
                                     −
                                     … ・・
                                        −
                                        ……
                                         ..
                                          .
                                          ・ ・
                                            .
                                            .
                                            ・ ・
                                              −
                                              … ・・
                                               H . ・・・
                                                     .
                                                     .
                                                     ・ ・
                                                       . ・
                                                         .
                                                         .18
                                                           H                       H       H                           H                   H               H       H                       H       H       H               H                   H




L
orel
   eyFin.(Jer
            sey)N
                o.3L t
                     d.v.Well
                            sFargoSe
                                   c.,LLC,
  No.1 2CIV.3723(RJ
                  S),2013WL1  2
                              9466
                                 8,at申 1
                                       6(S.D
                                           .N.Y
                                              .Mar
                                                 .28
                                                   ,
  2013
     ),797F .3d160(2dC
                     ir.2015）
                            …
                            ..
                             .・ ・.
                                 .
                                 .
                                 ・ ・..
                                     .・ ・・・−−
                                            …
                                            ..
                                             .
                                             ・ ・.
                                                .
                                                .
                                                ・ ・・・
                                                   H .
                                                     .
                                                     .
                                                     ・                     H                   H   H   H                               H                   H       H       H                           H       ・
                                                                                                                                                                                                               .
                                                                                                                                                                                                               .
                                                                                                                                                                                                               ・ ・
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 .・ ・
                                                                                                                                                                                                                    .1
                                                                                                                                                                                                                     7 H                           H




Malmsteenv
         .Ber
            don
              ,
   LLP,477F.
           Supp
              .2d655(
                    S.D
                      .N.
                        Y.2
                          00)・
                            7 .
                              .                                    H   ・
                                                                       −
                                                                       … ・・
                                                                          . ・
                                                                            .
                                                                            .
                                                                            ・ ・
                                                                              . ・・
                                                                                 .
                                                                                 .
                                                                                 ・ ・
                                                                                   .
                                                                                   .
                                                                                   .・ ・
                                                                                      . ・
                                                                                       H. ・・
                                                                                           .2
                                                                                            6  H           H                   H               H       H                   H                               H           H                   H       H




M
ari
  niv
    .Ad αmo,
  12F.S
      upp.
         3d5 4
             9,556‑57(
                     E.D
                       .N.
                         Y.2
                           01).
                             4 ・                                               H   ・
                                                                                   −
                                                                                   ….
                                                                                    ..
                                                                                     .
                                                                                     ..
                                                                                      ..
                                                                                       .
                                                                                       ..
                                                                                        ..
                                                                                         .
                                                                                         ..
                                                                                          ..
                                                                                           .
                                                                                           ..
                                                                                            ..
                                                                                             .
                                                                                             ..
                                                                                              ..
                                                                                               .
                                                                                               ..
                                                                                                ..
                                                                                                 .
                                                                                                 ..
                                                                                                  ..
                                                                                                   .
                                                                                                   ..
                                                                                                    ..
                                                                                                     .
                                                                                                     ..
                                                                                                      ..
                                                                                                       .
                                                                                                       ..
                                                                                                        ..
                                                                                                         .
                                                                                                         ..
                                                                                                          ..
                                                                                                           .
                                                                                                           ..
                                                                                                            ..19
M
ark
  etx
    tHo
      ldi
        ngsC
           orp
             .,693F
                  .Su
                    pp.2d3
                         87,394‑98(
                                  S.D
                                    .N.
                                      Y.2
                                        01).
                                          0 ・                                                                                                                                  H       ・
                                                                                                                                                                                       .
                                                                                                                                                                                       .
                                                                                                                                                                                       ・ ・
                                                                                                                                                                                         .
                                                                                                                                                                                         .
                                                                                                                                                                                         ・ ・
                                                                                                                                                                                           .
                                                                                                                                                                                           .
                                                                                                                                                                                           ・・−
                                                                                                                                                                                             ・.2
                                                                                                                                                                                               6       H               H                       H




M
art
  inHi
     ltiF
        αmilyTr
              .v.Kn
                  oedle
                      rGall
                          ery
                            ,LLC,
  137F
     .Sup
        p.3d43
             0,466(S.
                    D.N.Y
                        .2015・
                             ).
                              .・−
                                ．．
                                 ．．
                                  ．
                                  ．．
                                   ．．
                                    ．
                                    ．．
                                     ．．
                                      ．
                                      ．．
                                       ．．
                                        ．
                                        ．．
                                         ．．
                                          ．
                                          ．．
                                           ．．
                                            ．
                                            ．．
                                             ．．
                                              ．
                                              ．．
                                               ．．
                                                ．
                                                ．．
                                                 ．．
                                                  ．
                                                  ．．
                                                   ．．
                                                    ．
                                                    ．．
                                                     ．．
                                                      ．
                                                      ．．
                                                       ．．
                                                        ．
                                                        ．．
                                                         ．．
                                                          ．
                                                          ．．
                                                           ．．
                                                            ．
                                                            ．ユ7H




McLα
   ！ug
     hli
       nv.And
            er s
               on,
  962F.2d18
          7( 2dCir
                 .19
                   92）
                     …
                     .
                     ..
                      ・        H   ・
                                   .
                                   .
                                   ・ ・
                                     . ・
                                       −
                                       −
                                       ….
                                        .
                                        .・ ・
                                           −
                                           −
                                           …
                                           H.
                                            .
                                            .・ ・
                                               −
                                               … ・・
                                                  . ・
                                                    .
                                                    .
                                                    .
                                                    ・ ・
                                                      . ・・・
                                                       H  −
                                                          −
                                                          ….
                                                           .
                                                           ..
                                                            ・ ・
                                                              .
                                                              6                        H                       H                   H       H               H                           H                   H   H   H                                   H




 αS
Mi  h
    oes
      ,Inc.v
           .Repu
               blcF
                 i αc
                    tor
                      sC o
                         rp.
                           ,
  No.9679
        74,199
             7WL525401( S
                        .D.N
                           .Y.A
                              ug.
                                21,1
                                   99・
                                     ）
                                     7                                                                             H   ・・
                                                                                                                       H−
                                                                                                                        … ・・
                                                                                                                           −
                                                                                                                           …
                                                                                                                           ..
                                                                                                                            .
                                                                                                                            .・ ・
                                                                                                                               . ・
                                                                                                                                 . ・
                                                                                                                                   . ・
                                                                                                                                     −
                                                                                                                                     ….2
                                                                                                                                       4   H       H                               H                   H           H                   H




N
orr
  isv.Gro
        sveno
            rMkt
               §J.L
                  td.
                    ,
  803F.
      2d1 2
          81(2dCi
                r.1986ト
                      .
                      ..
                       ..
                        .
                        ..
                         ..
                          .
                          ..
                           ..
                            .
                            ..
                             ..
                              .
                              ..
                               ..
                                .
                                ..
                                 ..
                                  .
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        .
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          .25,26


                                                                   i
                                                                   v
217398197vl
    Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 6 of 37




P
ric
  ev.Cushmαn&Wiαk
                efi
                  eld
                    ,Inc
                       .,
  808F
     .S u
        pp.2d670(S.D
                   .N.Y
                      .2 0
                         11・
                           .
                           ).                  H   ・
                                                   .
                                                   .
                                                   ・ ・
                                                     −
                                                     ．．
                                                      ．．
                                                       ．
                                                       ．．
                                                        ．．
                                                         ．
                                                         ．．
                                                          ．．
                                                           ．
                                                           ．．
                                                            ．．
                                                             ．
                                                             ．．
                                                              ．．
                                                               ．
                                                               ．．
                                                                ．
                                                                H．
                                                                 ．
                                                                 ．．
                                                                  ．．
                                                                   ．
                                                                   ．．
                                                                    ．．
                                                                     ．
                                                                     ．．
                                                                      ．．
                                                                       ．
                                                                       ．．
                                                                        ．．
                                                                         ．
                                                                         ．．
                                                                          ．．
                                                                           ．
                                                                           ．．
                                                                            ．．
                                                                             ．
                                                                             ．．
                                                                              ．．
                                                                               ．
                                                                               ．．
                                                                                ．．
                                                                                 之O
Redtα
    ，iL
      easin
          g,Inc
              .v.Be
                  lle
                    zzα，
   No.955
        191(J
            FK),1997W L603496(
                             S.D
                               .N.
                                 Y.S
                                   ept
                                     .30
                                       ,19
                                         97・
                                           ） ・・・・
                                                .
                                                .
                                                .
                                                ・                                                                                                      H       H       H       H                   H   ・
                                                                                                                                                                                                       . ・
                                                                                                                                                                                                         . ・
                                                                                                                                                                                                           . ・
                                                                                                                                                                                                             .1
                                                                                                                                                                                                              4        H                       H               H




S
mit
  hv.Local819lB.T
                .PensionP
                        lan
                          ,
  291F.3
       d236( 2
             dCir
                .2002)・
                      .
                      . ・・・.
                           .
                           H.
                            ・  H   H           H   ・
                                                   .
                                                   .
                                                   .
                                                   ・ ・
                                                     .
                                                     .
                                                     .
                                                     ・ ・
                                                       .
                                                       .
                                                       .
                                                       ・ ・
                                                         −
                                                         −
                                                         ….
                                                          .
                                                          .・ ・
                                                             .
                                                             .
                                                             .
                                                             ・ ・
                                                               .
                                                               .
                                                               .
                                                               ・ ・
                                                                 −
                                                                 … ・・
                                                                   H. ・
                                                                      −
                                                                      ….5              H                       H                                       H                       H                   H                       H           H               H




S
tat
  eCases

AlanB.Greenf
           ield
              ,M .
                 D.,P.C.v.LongBeachImagingH
                                          old
                                            ing
                                              s,LLC,
   981N.Y.S.2d135,114A.D.3d888(2dDept2014 ）
                                          …
                                          ..
                                           ..
                                            ・ ・−
                                               ….
                                                .
                                                .
                                                .・ ・
                                                   ..
                                                    .
                                                    ・                                                                  H                                   H                       H   ・
                                                                                                                                                                                       −
                                                                                                                                                                                       …
                                                                                                                                                                                       ..
                                                                                                                                                                                        .
                                                                                                                                                                                        .・ ・
                                                                                                                                                                                           −
                                                                                                                                                                                           … ・・
                                                                                                                                                                                              −
                                                                                                                                                                                              …..
                                                                                                                                                                                                15                 H                       H       H




Amα
  nαtv.BankofLeumiTr
                   .C o
                      .ofNewY or
                               k,
  662N.Y.S.2d5
             01,243A.D.2d257(
                            1stDept1
                                   997）
                                      ・
                                      ….
                                       ..
                                        .
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            ..
                                                             .22
B
d.ofEdu
      c.v.R
          etta
             lia
               ta,
  78N.Y.2d1
          28,576N.E.2d716(
                         199
                           1)・
                             .
                             .                         H       ・
                                                               .
                                                               .
                                                               ・ ・
                                                                 −
                                                                 …
                                                                 ..
                                                                  .
                                                                  .・ ・
                                                                     .
                                                                     .
                                                                     .
                                                                     ・ ・
                                                                       −
                                                                       …
                                                                       H… ・・
                                                                           . ・
                                                                             . ・
                                                                               −
                                                                               …
                                                                               ..
                                                                                .
                                                                                .・ ・
                                                                                   .
                                                                                   ..
                                                                                    ・
                                                                                    ..
                                                                                     .
                                                                                     .27           H                           H                               H       H               H               H                                   H




B
ric
  kv.Cohn‑Hall‑MarxCo.
                     ,
  276N.Y.259,11N.E.2d902(
                        193
                          7・）          H   ・・
                                           H−
                                            −
                                            ….
                                             .
                                             .・ ・
                                                .
                                                .
                                                .
                                                ・ ・
                                                  −
                                                  … ・・
                                                     . ・
                                                       . ・・・
                                                           −
                                                           … ・・
                                                              . ・
                                                                .
                                                                .
                                                                ・ ・
                                                                  −
                                                                  …25  H                   H                   H           H                       H               H       H       H               H       H                       H                   H




Cohenv.Cit
         yCo.ofNewY o
                    rk,
   283N.Y.11
           2,27N.E.2d803(
                        194
                          0）…
                            .
                            ..
                             .・                            H   ・
                                                               .
                                                               .
                                                               ・ ・
                                                                 .
                                                                 .
                                                                 ・ ・
                                                                   .
                                                                   .
                                                                   ・ ・
                                                                     .
                                                                     .
                                                                     ・ ・
                                                                       −
                                                                       …
                                                                       ..
                                                                        .
                                                                        .・ ・
                                                                           . ・
                                                                           H −
                                                                             …
                                                                             −・
                                                                              ・ ・・
                                                                                 .
                                                                                 .
                                                                                 ・ ・
                                                                                   .
                                                                                   .
                                                                                   .29     H                       H                           H                               H               H                           H           H                   H




Congregα
       ，t
        ionYetvLevD S
              e     αtmarv
                         .26AdarNB.C
                                   orp
                                     .,
   596N.Y.S.2d435
                ,19
                  2A.D.2d501(
                            2dDept19
                                   93)・
                                      .
                                      .                                                                H   ・
                                                                                                           .
                                                                                                           .
                                                                                                           .
                                                                                                           ・ ・
                                                                                                             −
                                                                                                             …
                                                                                                             ..
                                                                                                              .
                                                                                                              ・ ・
                                                                                                                −
                                                                                                                −…
                                                                                                                 ・…
                                                                                                                  .
                                                                                                                  ..
                                                                                                                   ・ ・
                                                                                                                     .
                                                                                                                     .
                                                                                                                     ・ ・
                                                                                                                       . ・
                                                                                                                         −
                                                                                                                         …28       H                               H                                       H                           H               H




Coombsv.Jer
          vie
            r,
   74A.D.3d724
             ,906N.Y.S.2d267(
                            2dDept2
                                  01).
                                    0 ・                                                        H   ・
                                                                                                   −
                                                                                                   …
                                                                                                   ..
                                                                                                    .
                                                                                                    .・ ・
                                                                                                       −
                                                                                                       …
                                                                                                       ..
                                                                                                        .
                                                                                                        ・ ・
                                                                                                          .
                                                                                                          .
                                                                                                          ・ ・
                                                                                                            −
                                                                                                            ・
                                                                                                            … ・・
                                                                                                               . ・
                                                                                                                 . ・
                                                                                                                   .2
                                                                                                                    5                  H                               H                   H                   H       H                   H                   H




C
ors
  ellov
      .V e
         riznN
            o .Y
               .,I
                 nc.
                   ,
  18N.Y.3d77
           7,944N.
                 E.1104(
                       201
                         2).
                           ・                       H   ・
                                                       −
                                                       …
                                                       ..
                                                        .
                                                        .・ ・
                                                           .
                                                           .
                                                           ・ ・
                                                             . ・
                                                               .
                                                               .
                                                               ・ ・
                                                                 .
                                                                 .
                                                                 ・ ・
                                                                   . ・
                                                                     . ・
                                                                       . ・
                                                                         . ・
                                                                           −
                                                                           ….1
                                                                             0 H               H                       H                           H                   H               H               H                       H                   H




D
φ10sv
    .Ha
      yes
        ,
    264A.D.2d3
             05,694N.Y.S.2d42(
                             1stDept1
                                    999）
                                       …
                                       ..
                                        .
                                        ・                                                                  H   ・
                                                                                                               .
                                                                                                               .
                                                                                                               .
                                                                                                               ・ ・
                                                                                                                 . ・・
                                                                                                                    . ・
                                                                                                                      . ・
                                                                                                                        .
                                                                                                                        .
                                                                                                                        ・ ・
                                                                                                                          −
                                                                                                                          …
                                                                                                                          ..
                                                                                                                           .
                                                                                                                           ・ ・
                                                                                                                             .
                                                                                                                             .
                                                                                                                             .8            H                   H       H               H               H                           H                           H




Peopleexr
        el
         .Dusenburyv
                   .Spe
                      ir,
   77N.Y.144(187
               9)..
                  ..
                   .
                   ..
                    ..
                     .
                     ..
                      ..
                       ..
                        ..
                         ..
                          .
                          ..
                           ..
                            .
                            ..
                             ..
                              .
                              ..
                               ..
                                .
                                ..
                                 ..
                                  .
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        .
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            ..
                                                             ..
                                                              .
                                                              ..
                                                               .引
E
rli
  tzv
    .S e
       gal,Li
            ling& E
                  rli
                    tz,
  530N.Y.S.2d848(2dDept19
                        88).
                           ・           H   ・
                                           −
                                           …
                                           ..
                                            .
                                            .・ ・
                                               .
                                               .
                                               ・ ・
                                                 .
                                                 .
                                                 ・ ・
                                                   −
                                                   …
                                                   ..
                                                    .
                                                    .・ ・
                                                       .
                                                       .
                                                       ・ ・
                                                         .
                                                         .
                                                         ・ ・
                                                           .・−
                                                             ・ ・・
                                                               H.
                                                                .
                                                                ・ ・
                                                                  ..
                                                                   19              H               H                                       H                       H                   H               H               H           H                   H




GeorgiaMalone& Co
                .,
   19N.Y.3dat516..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..passim

Goelv
    .Ramachandran,
   11
    1A.D.3d7 8
             3,975N.Y.S.2d428(
                             2dD
                               ep'
                                 t20
                                   13・
                                     ).
                                      .                                                            H       ・
                                                                                                           .
                                                                                                           .
                                                                                                           .
                                                                                                           ・ ・
                                                                                                             .
                                                                                                             .
                                                                                                             ・ ・
                                                                                                               . ・
                                                                                                                 .
                                                                                                                 .
                                                                                                                 ・ ・
                                                                                                                   .
                                                                                                                   .
                                                                                                                   .
                                                                                                                   ・ ・
                                                                                                                     .
                                                                                                                     .
                                                                                                                     ・ ・
                                                                                                                       −
                                                                                                                       …
                                                                                                                       ・
                                                                                                                       ・ 18    H                           H               H                   H                           H                       H




                                                               v
217398197vl
    Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 7 of 37




GoldSunShi
         ppingL
              td.v
                 .Joni
                     αnT r
                         ansp
                            ortIn
                                c.,
   666N.
       Y.S.2
           d6 7
              7,245A.D.2d420(2dDept19
                                    97）
                                      ….
                                       .
                                       ..
                                        ..
                                         .
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 .
                                                 ..
                                                  ..
                                                   .
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         .
                                                         ..
                                                          ..
                                                           .
                                                           ..
                                                            ..
                                                             .
                                                             .26
G
oldst
    onv
      .Band
          widthTe
                ch.C
                   orp
                     .,
  859N.
      Y.S
        .2d65
            1( 1
               stDept200
                       8)・
                         .
                         .・.
                           .
                           .
                           ・ ・
                             .
                             .
                             .
                             ・ ・
                               .
                               .
                               .
                               ・ ・
                                 ・
                                 ・
                                 ・ ・・・
                                     .
                                     .
                                     .
                                     ・ ・
                                       −
                                       −−
                                        …
                                        ..
                                         .
                                         ・ ・
                                           .
                                           .
                                           ・ ・
                                             . ・
                                               −
                                               …8               H               H            H                   H                       H           H   H                   H                               H                   H                   H




HF.Pod
     vinAs
         soc.
            ,Inc
               .v.H
                  eri
                    tageBagC
                           o.,
  No.C‑8
       50328
           ,1 9
              86WL5 96
                     1( O
                        hioC
                           t.App.1
                                 stD
                                   ist
                                     .19
                                       86・
                                         ） ・・
                                            .
                                            .
                                            .
                                            ・ ・
                                              . ・
                                                .
                                                .
                                                .
                                                ・ ・
                                                  . ・
                                                    . ・
                                                      .2
                                                       0                                                                                             H   H                   H               H                       H                   H               H




H
orne
   t!v
     .Lea
        the
          r,
  535N
     .Y.
       S.2d79
            9,1
              45A.D.814(
                       3dDept1
                             988
                               ),i
                                 vde
                                   nie
                                     d74N.Y.2d603


IDTC
   orp.,1
        2N.Y.3da
               t1 4
                  2))
                    ,affd,125A.D.3d41
                                    3,414,2N.Y
                                             .S.3d4
                                                  62,464
  (1
   stDept20
          15),lea
                vetoappe
                       aldeni
                            ed,25N.Y.3d90
                                        7,32N.E.3
                                                d963
  (201
     5).
       ・ ・.
          ..
           ..
            ..
             ..
              .
              .
              H.
               ..
                ..
                 ..
                  .
                  ..
                   ..
                    ..
                     ..
                      .
                      ..
                       ..
                        ..
                         ..
                          .
                          ..
                           ..
                            ..
                             ..
                              .
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   .
                                   ..
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        .
                                        ..
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         .
                                                         ..
                                                          ..
                                                           .
                                                           ..
                                                            ..
                                                             .
                                                             ..
                                                              ..
                                                               .
                                                               ..18
IDTC
   orp
     .v.MorganS
              ta n
                 leyDeanWi
                         tte
                           r& C
                              o.,
   1
   2N.Y.3d13
           2(2009）
                 ・…
                  ..
                   .
                   .・ ・−
                       …
                       ..
                        .
                        ・ ・.
                           ..
                            ・ ・
                              ..
                               ・ ・.
                                  .
                                  ・ ・
                                    . ・
                                      .
                                      .
                                      .
                                      ・ ・
                                        . ・
                                        H .
                                          .
                                          ..
                                           .
                                           .
                                           ..
                                            .
                                            ・ ・
                                              .
                                              .
                                              ・ ・
                                                .
                                                .
                                                ・ ・
                                                  .
                                                  .
                                                  ・ ・
                                                    .
                                                    H1
                                                     7              H               H            H                   H                       H                   H                       H                   H                       H                   H




I
ngram
    iv.Rov
         ner,
  847N.Y
       .S.2d132(
               2dDept2
                     00).
                       7 ・ ・
                           .
                           .
                           ・ ・
                             .
                             ..
                              ..
                               .
                               ..
                                ..
                                 .
                                 ..
                                  ..
                                   .
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       .
                                       ..
                                        ..
                                         .
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 .
                                                 ..
                                                  ..
                                                   .
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         .
                                                         ..
                                                          ..28
                                                            H               H




K
atzv
   .Kar,
  597N
     .Y.S.
         2d1
           35,1
              92A.D.2d6
                      95(
                        2dDept1
                              99).
                                3 ・ ・
                                    .
                                    .
                                    ・ ・
                                      .
                                      .
                                      ・ ・
                                        .
                                        .
                                        ・ ・
                                          .
                                          .
                                          ・ ・
                                            …
                                            .
                                            ..
                                             .
                                             ・ ・
                                               −
                                               … ・・
                                                  .2
                                                   6                                                                 H                   H                       H               H               H                           H                   H       H




Kramerv.Green
            e,
   142A.D.3d438(
               1stDept2
                      01)・
                        6 .
                          .・.
                            .
                            .
                            ・ ・
                              ・
                              ・・ ・
                                 −
                                 … ・・
                                    .
                                    .
                                    .
                                    ・ ・
                                      .
                                      .
                                      ・ ・
                                        .
                                        .
                                        ・ ・
                                          .
                                          .
                                          .
                                          ・ ・
                                            −
                                            …
                                            ..
                                             .
                                             .・ ・
                                                .
                                                .
                                                .
                                                ..
                                                 .
                                                 .
                                                 ・ ・
                                                   .
                                                   8    H               H                H           H       H                       H                       H               H                   H                               H                           H




L
itv
  ino
    ffv
      .Wrig
          ht,
  54N.Y.S
        .3d22
            ,15
              0A.D.3d714(
                        2dDept2
                              01).
                                7 ・ ・
                                    .
                                    .
                                    ・ ・
                                      −
                                      …
                                      ..
                                       .
                                       .・ ・
                                          −
                                          ……
                                           ..
                                            .
                                            ・ ・
                                              .
                                              .
                                              ・ ・
                                                .
                                                .
                                                .
                                                ・ ・
                                                  .
                                                  .
                                                  .・
                                                   .
                                                   ..2
                                                     1                                                   H                   H                                   H                           H                   H                           H




MandarinT均dingLtdv
                 .Wil
                    den
                      ste
                        in,
   16N.Y.3da
           t1 8
              2・
               ..・−…
                   .
                   .
                   H.
                    .
                    ・ ・ .
                        .
                        ・ ・..
                            .
                            ..
                             ..
                              .
                              ..
                               ..
                                .
                                ..
                                 ..
                                  .
                                  ..
                                   ..
                                    .
                                    .
                                    H.
                                     ..
                                      .
                                      ..
                                       ..
                                        .
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            .
                                            H.
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..1
                                                         0,1
                                                           2,1
                                                             5,22

McCullochv
         .Mi
           lan
             ,
   907N.Y.
         S.2
           d19,7
               4A.D.3d1034(
                          2dDept2
                                01).
                                  0 ・ ・
                                      . ・
                                        −
                                        −
                                        ….
                                         .
                                         .・ ・
                                            .
                                            .
                                            .
                                            ・ ・
                                              . ・
                                                −
                                                −
                                                −
                                                … ・・
                                                   . ・
                                                     .22                                                     H                   H                                   H               H               H                   H           H               H




McGrathv.Hil
           din
             g,
   41N.Y.2d625(1
               977
                 )・
                  ..           H   ・
                                   .
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       .
                                       ..
                                        ..
                                         .
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 .
                                                 ..
                                                  ..
                                                   .
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         .
                                                         ..
                                                          ..
                                                           .
                                                           ..
                                                            ..
                                                             .
                                                             ..
                                                              ..
                                                               .
                                                               ..
                                                                ..
                                                                 .
                                                                 ..
                                                                  ..
                                                                   .
                                                                   ..
                                                                    ..
                                                                     .
                                                                     ..
                                                                      ..
                                                                       .
                                                                       ..
                                                                        ..
                                                                         .
                                                                         ..
                                                                          ..
                                                                           .
                                                                           ..19
M
ill
  erv.Sch
        los
          s,
  218N.Y.400(1
             91・
               ） ・・
               6  .
                  .
                  ・ ・
                    .
                    .
                    ・ ・
                      −
                      …
                      ..
                       .
                       .
                       H・ ・
                          .
                          .
                          ・ ・
                           H. ・
                              .
                              .
                              ・ ・
                                .
                                .
                                .
                                ・ ・
                                  .・−
                                    ・ ・・
                                       .
                                       .
                                       ・ ・
                                        H.
                                         .
                                         ・ ・
                                           −
                                           …
                                           ..
                                            .
                                            ・ ・
                                              .
                                              21H                   H                H           H                   H                           H               H           H       H                   H               H                               H




N
ort α！
   hS emPs
         ych
           iat
             ricS
                erv
                  s.,P.
                      C.v.MedcoHea
                                 lthSo
                                     l.
                                      ,In
                                        c.
                                         ,
  854N.
      Y.S
        .2d905
             ,50A.D.3d986(2dDept2008）
                                    …
                                    ..
                                     .・ ・−
                                         …
                                         ..
                                          .
                                          .・ ・
                                             .
                                             .
                                             ・ ・
                                               .
                                               .
                                               ・ ・
                                                 . ・
                                                   .
                                                   .
                                                   .
                                                   ・ ・
                                                     .
                                                     ..
                                                      .
                                                      ・.
                                                       .
                                                       .14                                                               H                               H               H                   H               H                           H




                                                                                VI
217398197vl
    Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 8 of 37




OldRep
     ubl
       icNa
          tl.T
             it
              .In
                s.C
                  o.v
                    .Ca
                      rdi
                        nalAbstr
                               actC
                                  orp
                                    .,
   1
   4A.D.3d67
           8,790N
                .Y.
                  S.2
                    d14
                      3(N.Y.2005）
                                … ・・. ・.
                                       .
                                       ・                                           H   H                   H       H   ・
                                                                                                                       −
                                                                                                                       −
                                                                                                                       −
                                                                                                                       … ・・
                                                                                                                          . ・・・
                                                                                                                              −−
                                                                                                                               …… ・・
                                                                                                                                   −
                                                                                                                                   … 19
                                                                                                                                   H       H               H       H       H                               H   H




P
αrsαv
    .Stαte
         ,
  64N.Y.2d14
           3,1
             48;474N
                   .E.
                     2d2
                       35(
                         198
                           4）…
                             .
                             ..
                              ・ ・
                                −
                                …
                                ..
                                 .
                                 ..
                                  ・ ・
                                    .
                                    .
                                    ・ ・
                                      . ・
                                        .
                                        .
                                        ・ ・
                                          −
                                          … ・・
                                             . ・
                                               −
                                               ….2
                                                 1,22                              H                           H       H               H               H                   H       H               H




RAEAs
    soc
      s.,In
          c.v
            .NexusCommc'
                       n,In
                          c.,
  36N.E.3
        d757(Oh
              ioCt.App.1
                       0thDi
                           st.2015）
                                  …
                                  ..
                                   .
                                   ・                                                   H       ・
                                                                                               .
                                                                                               .
                                                                                               .
                                                                                               ・ ・
                                                                                                 −
                                                                                                 −
                                                                                                 ….
                                                                                                  .
                                                                                                  .・ ・
                                                                                                     .
                                                                                                     .
                                                                                                     .
                                                                                                     ・ ・
                                                                                                       .
                                                                                                       .
                                                                                                       .
                                                                                                       ・ ・
                                                                                                         −
                                                                                                         … ・・
                                                                                                            . ・
                                                                                                              .
                                                                                                              .20
                                                                                                               H               H                   H                       H                   H       H           H




Reidv
    .Bd
      .ofAlbanyC
               ty.Supr
                     s,
   12
    8N.Y.36
          4,28N.E.367(1
                      89).
                        1 ・                               H   ・
                                                              .
                                                              ..
                                                               ..
                                                                .
                                                                ..
                                                                 ..
                                                                  .
                                                                  ..
                                                                   ..
                                                                    .
                                                                    ..
                                                                     ..
                                                                      .
                                                                      ..
                                                                       ..
                                                                        .
                                                                        ..
                                                                         ..
                                                                          .
                                                                          ..
                                                                           ..
                                                                            .
                                                                            ..
                                                                             ..
                                                                              .
                                                                              ..
                                                                               ..
                                                                                .
                                                                                ..
                                                                                 ..
                                                                                  .
                                                                                  ..
                                                                                   ..
                                                                                    .
                                                                                    ..
                                                                                     ..
                                                                                      .
                                                                                      ..
                                                                                       ..
                                                                                        .
                                                                                        ..
                                                                                         ..
                                                                                          .
                                                                                          ..
                                                                                           ..
                                                                                            .
                                                                                            ..
                                                                                             ..
                                                                                              .
                                                                                              ..29
R
obe
  rtsv
     .GinR e
           altyC
               orp
                 .,
  145恥1
      isc2d618
             ,547N.Y.
                    S.2
                      d52
                        7(S
                          upC
                            t.N.Y.C
                                  ty.1
                                     98）
                                       9…
                                        ..
                                         .
                                         ・                                                                                         H       ・
                                                                                                                                           −
                                                                                                                                           −…
                                                                                                                                            … ・・
                                                                                                                                               . ・
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 ・ ・
                                                                                                                                                   −
                                                                                                                                                   −
                                                                                                                                                   …
                                                                                                                                                   ・20         H       H                   H                   H




R
obins
    onv
      .OzMasterF
               und
                 ,Ltd,
  No.65
      400
        9/1
          3,2015W L6
                   12695
                       6 t吋 (
                        ,a  N.Y
                              .Co
                                .Oc
                                  t.1
                                    6,2
                                      015
                                        )・
                                         ..・
                                           .
                                           .
                                           ・                                                                                               H               H    ・
                                                                                                                                                                . ・
                                                                                                                                                                  .
                                                                                                                                                                  .
                                                                                                                                                                  ・ ・
                                                                                                                                                                    .
                                                                                                                                                                    .
                                                                                                                                                                    .
                                                                                                                                                                    ・.・
                                                                                                                                                                      .13      H                   H                   H




S
peηv
  r  .Crompt
           on.
  8N.Y.3d204(2
             00).
               7 ・    H       ・
                              .
                              .
                              ・ ・
                                . ・
                                  .
                                  .
                                  H.
                                   ..
                                    .
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        .
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              .
                                              H.
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            ..
                                                             ..
                                                              .
                                                              ..
                                                               ..
                                                                .
                                                                .12
                                                                  ,13
                                                                    ,14

S
tepha
    nsv
      .Ap
        ost
          ol,
  234N.
      Y.S
        .2d33
            7,1
              7A.D.2d982(
                        2dDept1
                              962）
                                 …
                                 ..
                                  ..
                                   .
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       .
                                       ..
                                        ..
                                         .
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 .
                                                 ..
                                                  ..
                                                   .
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         .22
αs
V s
  elv
    .fαs
      4 s
        el,
    336N.Y.S.2
             d887
                ,40A.D.2d7
                         13(2dDept1
                                  972
                                    ),afdb
                                       f  y33N.Y.2d53
                                                    3,
    301N.E.2d422(
                197
                  3・
                   ).
                    .・..
                       ・ ・
                         ..
                          .
                          H・ ・
                             ..
                              .・ ・
                                 . ・・..
                                      .
                                      .
                                      H.
                                       ..
                                        .
                                        ..
                                         ..
                                          .
                                          ..
                                           ..
                                            .
                                            ..
                                             ..
                                              .
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      .
                                                      H.
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            ..
                                                             ..
                                                              .
                                                              ..14 H       H   H




W
ill
  iαms‑Guillaumev.BankofAme
                          rica
                             ,N.A.
                                 ,
  14N .Y.S.3d466,130A.D.3d101
                            6(         ・
                               dDept2015
                               2        ）                                                      H       ・・
                                                                                                        −
                                                                                                        …
                                                                                                        ..
                                                                                                         .
                                                                                                         .・ ・
                                                                                                           H.
                                                                                                            .
                                                                                                            ・ ・
                                                                                                              .
                                                                                                              .
                                                                                                              ・ ・
                                                                                                                .
                                                                                                                .
                                                                                                                ・ ・
                                                                                                                  .
                                                                                                                  .
                                                                                                                  ・ ・
                                                                                                                    . ・
                                                                                                                      .
                                                                                                                      .
                                                                                                                      .28  H               H               H                       H                   H           H




WorldTradeKni
            ttingMi
                  llsInc
                       .v.LidoKni
                                tti
                                  ngM
                                    illsIn
                                         c.e
                                           tal
                                             .,
   154A.D.2d99,551N.Y.S.2d930(dDept1
                              2      99
                                      0・） ・・
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  ..
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            ..
                                                             ..
                                                              .
                                                              ..
                                                               ..
                                                                .
                                                                ..
                                                                 ..
                                                                  .
                                                                  .8                       H       H




X
alero
    nPhar
        maceu
            ticalsv
                  .Ac
                    tav
                      is,
  No.15
      0587/
          2016,2016WL4764970(
                            N.Y
                              .Co
                                .Su
                                  p.C
                                    t.S
                                      ept
                                        .12
                                          ,20
                                            16・
                                              .
                                              ).・
                                                .                                                                                                                  H                   H   ・
                                                                                                                                                                                           −
                                                                                                                                                                                           … ・・
                                                                                                                                                                                              −
                                                                                                                                                                                              −
                                                                                                                                                                                              −
                                                                                                                                                                                              … 14     H       H




Z
ell& Et
      tin
        gerv
           .Ber
              gla
                s,
   690N
      .Y.S.2
           d613(2dDept1
                      99・
                        3）                        H   ・・
                                                       −
                                                       ．．
                                                        ．．
                                                         ．
                                                         ．．
                                                          ．
                                                          H．
                                                           ．
                                                           ．．
                                                            ．．
                                                             ．
                                                             ．．
                                                              ．．
                                                               ．
                                                               ．．
                                                                ．．
                                                                 ．
                                                                 ．．
                                                                  ．．
                                                                   ．
                                                                   ．．
                                                                    ．．
                                                                     ．
                                                                     ．．
                                                                      ．．
                                                                       ．
                                                                       ．．
                                                                        ．．
                                                                         ．
                                                                         ．．
                                                                          ．．
                                                                           ．
                                                                           ．．
                                                                            ．．
                                                                             ．
                                                                             ．．
                                                                              ．．
                                                                               ．
                                                                               ．．
                                                                                ．．
                                                                                 ．
                                                                                 ．．
                                                                                  ．．
                                                                                   ．
                                                                                   ．．
                                                                                    ．．
                                                                                     ．
                                                                                     ．．
                                                                                      ．．
                                                                                       ．
                                                                                       ．．
                                                                                        は
Zimmermanv.Kohn,
   No.652
        826/13,2014WL1
                     490
                       936
                         ,*3(
                            Sup
                              .Ct
                                .N.Y.C
                                     ty.A
                                        pr.1
                                           1,2
                                             014
                                               )・
                                                ..・
                                                  .
                                                  .
                                                  .
                                                  ・                                                                                                                        H                       H   ・
                                                                                                                                                                                                       .
                                                                                                                                                                                                       .
                                                                                                                                                                                                       .
                                                                                                                                                                                                       ・ ・
                                                                                                                                                                                                         .18       H




S
tat
  eSt
    atu
      tes

R
ealP
   rop
     ert
       yLaw§ 4
             42(
               1)・
                 .
                 .            H   ・
                                  .
                                  .
                                  .
                                  ・ ・
                                    .
                                    .
                                    ・ ・
                                      . ・・
                                         .
                                         .
                                         .
                                         ・ ・
                                          H.
                                           .
                                           .
                                           ・ ・
                                             −
                                             −
                                             ….
                                              .
                                              .・ ・
                                                 −
                                                 −
                                                 ….
                                                  .
                                                  .・ ・
                                                     .
                                                     .
                                                     ・ ・
                                                       .
                                                       .
                                                       .・ ・
                                                          .
                                                          .
                                                          .
                                                          .
                                                          H.
                                                           .
                                                           .
                                                           ・ ・
                                                             .20
                                                               H       H       H                       H               H                       H                   H                           H                   H




                                                                       Vil
217398197vl
    Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 9 of 37




R
ule
  s

F
ed.R
   .Ci
     v.P
       .9(
         b）…
           .
           ..
            .
            .・       H   ・
                         . ・
                           .
                           .
                           .
                           ・ ・
                             .
                             .
                             ・ ・
                              H−
                               …
                               ..
                                .
                                .・ ・
                                   −
                                   …
                                   ..
                                    .
                                    .・ ・
                                      H.
                                       .
                                       ・ ・
                                         . ・
                                           −
                                           ・
                                           ….
                                            .
                                            ..
                                             ・ ・
                                              H−
                                               …
                                               ..
                                                .
                                                ・ ・
                                                  .
                                                  .
                                                  .
                                                  ・ ・
                                                    .
                                                    .
                                                    ・ ・
                                                      .
                                                      .
                                                      ..
                                                       .
                                                       .6
                                                       H                   H       H   H       H           H       H       H




F
ed.R
   .Ci
     v.P
       .12
         (b)
           (6).
              ・          H   ・
                             .
                             .
                             ・ ・
                               .
                               .
                               ・ ・
                                 . ・
                                  H. ・
                                     −
                                     −
                                     …・
                                      ・ ・・
                                         −
                                         …
                                         ..
                                          .
                                          ・ ・
                                          H .
                                            ..
                                             ..
                                              .
                                              .
                                              H.
                                               ..
                                                .
                                                ..
                                                 ..
                                                  .
                                                  .
                                                  H.
                                                   ..
                                                    .
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            ..
                                                             ..
                                                              .
                                                              ..
                                                               .
                                                               H.
                                                                .
                                                                ..
                                                                 .5H               H




OtherA
     uth
       ori
         tie
           s

R
est
  ate
    men
      tofR
         est
           itu
             tio ,CommentA…
               n§1        .
                          ..
                           .
                           ・                               H   ・
                                                               .
                                                               .
                                                               ・ ・
                                                                 .
                                                                 .
                                                                 ・ ・
                                                                   .
                                                                   .
                                                                   ・ ・
                                                                     . ・
                                                                       −
                                                                       … ・・
                                                                       H  . ・
                                                                            . ・
                                                                              . ・
                                                                               H.
                                                                                .
                                                                                .・
                                                                                 .
                                                                                 ..19  H   H       H   H   H   H       H




                                                      V
                                                      lll
217398197vl
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 10 of 37




                         PRELIMINARYSTATEMENT

         P
         lai
           nti
             ffsa
                reg
                  ras
                    pin
                      gats
                         tra
                           ws"t
                              otr
                                yan
                                  dli
                                    nkF
                                      err
                                        ariH
                                           old
                                             ing
                                               stoa
                                                  nya
                                                    lle
                                                      gedi
                                                         mpr
                                                           ope
                                                             r

a
cts
  . However,d
            esp
              itet
                 hef
                   actt
                      hatP
                         lam
                           tif
                             fsh
                               avehadampleo
                                          ppo
                                            rtu
                                              nit
                                                ytos
                                                   ubm
                                                     itap
                                                        lea
                                                          din
                                                            g

w
iths
   uff
     ici
       entf
          act
            uala
               lle
                 gat
                   ion
                     s,t
                       heyh
                          avef
                             ail
                               ed.P
                                  lai
                                    nti
                                      ffsc
                                         ann
                                           otm
                                             ain
                                               tai
                                                 nana
                                                    cti
                                                      ona
                                                        gai
                                                          nst

a
nin
  noc
    entp
       art
         yth
           ati
             sto
               ofa
                 rremovedfromt
                             hea
                               lle
                                 ged
                                   lyi
                                     ll‑
                                       got
                                         teng
                                            ain
                                              sati
                                                 ssu
                                                   eint
                                                      hi
                                                       sca
                                                         se.

I
nde
  ed,i
     fap
       art
         yweret
              ofi
                leal
                   aws
                     uita
                        gai
                          nstap
                              art
                                yth
                                  ati
                                    sco
                                      mpl
                                        ete
                                          lyremovedf
                                                   roma
                                                      nim
                                                        pro
                                                          per

t
ran
  sac
    tio
      n,t
        her
          ewouldb
                eane
                   ndl
                     essp
                        ara
                          deo
                            fsi
                              mil
                                arl
                                  ysi
                                    tua
                                      tedd
                                         efe
                                           nda
                                             nts
                                               .Fu
                                                 rth
                                                   erm
                                                     ore
                                                       ,su
                                                         ch

a
nex
  pan
    sio
      nwould.
            hav
              eac
                hil
                  lin
                    gef
                      fec
                        tonb
                           usi
                             nes
                               ses
                                 ;be
                                   cau
                                     se,nob
                                          usi
                                            nes
                                              sco
                                                uldp
                                                   red
                                                     icti
                                                        t
                                                        s

e
xpo
  sur
    etop
       ote
         nti
           all
             iab
               ili
                 tyf
                   orp
                     erf
                       orm
                         ingi
                            t
                            sor
                              din
                                arya
                                   ndn
                                     ece
                                       ssa
                                         ryb
                                           usi
                                             nes
                                               sse
                                                 rvi
                                                   ces
                                                     .

         WhileP
              lai
                nti
                  ffsh
                     aveal
                         onga
                            ndd
                              eta
                                ile
                                  dco
                                    mpl
                                      ain
                                        t,t
                                          hef
                                            act
                                              sas
                                                ser
                                                  teda
                                                     gai
                                                       nstF
                                                          err
                                                            ari

H
old
  in,LLC（F
    g    err
           ariH
              old
                ing
                  s）a
                    rem
                      ini
                        malandc
                              onc
                                lus
                                  ory
                                    . Oft
                                        heh
                                          und
                                            red
                                              sofp
                                                 ara
                                                   gra
                                                     phs

i
nth
  eCo
    mpl
      ain
        t,o
          nlyah
              and
                fulr
                   ela
                     tet
                       oFe
                         rra
                           riH
                             old
                               ing
                                 san
                                   dnoneo
                                        fth
                                          eal
                                            leg
                                              ati
                                                onsp
                                                   rov
                                                     ide

d
ire
  cte
    vid
      enc
        eofa
           nywrongdoingo
                       fFe
                         rra
                           riH
                             old
                               ing
                                 s. Event
                                        hea
                                          lle
                                            gedc
                                               onf
                                                 ide
                                                   nti
                                                     alf
                                                       act
                                                         ual

a
lle
  gat
    ion
      sdon
         otc
           ont
             ainf
                act
                  sth
                    ata
                      rti
                        cul
                          ateac
                              aus
                                eofa
                                   cti
                                     ona
                                       stoF
                                          err
                                            ariH
                                               old
                                                 ing
                                                   s.W
                                                     ith
                                                       out

a
nyf
  act
    uala
       lle
         gat
           ion
             sofa
                nyw
                  ron
                    gdo
                      ingbyF
                           err
                             ariH
                                old
                                  ing
                                    s,a
                                      ndw
                                        ith
                                          outac
                                              los
                                                ene
                                                  xusb
                                                     etw
                                                       een

t
hemoneyF
       err
         ariH
            old
              ing
                sre
                  cei
                    vedf
                       ori
                         t
                         sse
                           rvi
                             cesa
                                ndt
                                  hemoneyP
                                         lai
                                           nti
                                             ffsa
                                                lle
                                                  ged
                                                    lyl
                                                      os
                                                       t,t
                                                         he

c
lai
  mag
    ain
      stF
        err
          加・iHo
              ldi
                ngsc
                   ann
                     ots
                       tan
                         d.

                          STATEMENTOFFACTS

        TheC
           omp
             lai
               nta
                 lle
                   gest
                      hatt
                         her
                           ewerem
                                ult
                                  ipl
                                    etr
                                      ans
                                        act
                                          ion
                                            sth
                                              atdon
                                                  oti
                                                    nvo
                                                      lveF
                                                         err
                                                           ari

H
old
  ing
    s.I
      nfa
        ct
         ,Fe
           rra
             riH
               old
                 ing
                   swaso
                       nlyi
                          nvo
                            lve
                              dinr
                                 ece
                                   ivi
                                     ngaf
                                        ind
                                          ersf
                                             eei
                                               nfu
                                                 rth
                                                   era
                                                     nceo
                                                        f

t
hep
  urc
    has
      eofam
          ort
            gag
              ean
                dde
                  btr
                    ela
                      tedt
                         oth
                           eTr
                             i‑C
                               oun
                                 tyM
                                   alli
                                      nCi
                                        nci
                                          nna
                                            ti,O
                                               hio
                                                 ,th
                                                   at

o
ccu
  rre
    dint
       hem
         idd
           leo
             f20
               13.(
                  Hor
                    nDe
                      c.E
                        x.2
                          .)

        P
        lai
          nti
            ffsa
               sse
                 1tac
                    lai
                      mofu
                         nju
                           ste
                             nri
                               chm
                                 ent(
                                    Fir
                                      stCauseo
                                             fAc
                                               tio
                                                 n)a
                                                   ndmoneyh
                                                          ada
                                                            nd

r
ece
  ive
    d(S
      eco
        ndCauseofA
                 cti
                   on)a
                      gai
                        nstF
                           err
                             ariH
                                old
                                  ing
                                    s. Thea
                                          lle
                                            gat
                                              ion
                                                swi
                                                  thr
                                                    esp
                                                      ectt
                                                         o


217398197vl
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 11 of 37




F
err
  ariH
     old
       ing
         sar
           eth
             ati
               tre
                 cei
                   vedaf
                       ind
                         ersf
                            eef
                              ors
                                erv
                                  ice
                                    sitp
                                       erf
                                         orm
                                           ed. Thef
                                                  und
                                                    sweref
                                                         rom

aR
 ealE
    sta
      teLawFirmse
                scr
                  owa
                    cco
                      unt
                        .Iti
                           sal
                             leg
                               edt
                                 hata
                                    fte
                                      rre
                                        cei
                                          vin
                                            gth
                                              osef
                                                 und
                                                   s,F
                                                     err
                                                       ari

H
old
  ing
    str
      ans
        fer
          rede
             xac
               tlyh
                  alfo
                     fth
                       efi
                         ndrsf
                           e eet
                               oRRMI‑DRLLC. (HornD
                                                 ec.E
                                                    x.4i
                                                       l
                                                       i
                                                       l236‑
4
3.)I
   nfa
     ct,P
        lai
          nti
            ffse
               nti
                 rea
                   lle
                     gat
                       ionb
                          oil
                            sdownt
                                 oth
                                   efo
                                     llo
                                       win
                                         g:

        Ono rabout恥fay23,2013
                            ,justadayaf
                                      tertheRea
                                              lEsta
                                                  teLawFirmhadrec
                                                                eive
                                                                   d
        th
         e$ 28,0
               00,00
                   0t ra
                       nsf
                         erfromTel
                                 fordsacco
                                         untatFBME,theRe
                                                       alEs
                                                          tat
                                                            eLawFirm
        tr
         ansfe
             ffed$1,0
                    8 0
                      ,000inStol
                               enFundsatRidlo
                                            ffsd
                                              ヲ ir
                                                 ecti
                                                    onfromt
                                                          heRea
                                                              lE s
                                                                 tat
                                                                   e
        LawFirmsescrowt  oa naccountatC
                                      apitalOneBanki nthenameofFer
                                                                 rar
                                                                   i
        Hold
           ingsLLC（F  err
                        ar）
                          i

(HornD
     ec.E
        x.4需2
            30.
              )

        P
        lai
          nti
            ffsr
               elyonc
                    onc
                      lus
                        orya
                           lle
                             gat
                               ion
                                 sina
                                    sse
                                      rti
                                        ngc
                                          lai
                                            msa
                                              gai
                                                nstF
                                                   err
                                                     ariH
                                                        old
                                                          ing
                                                            s.F
                                                              or

i
nst
  anc
    e,P
      lai
        nti
          ffsa
             rec
               lai
                 min
                   gth
                     att
                       hef
                         und
                           swere s
                                 tol
                                   enf
                                     und
                                       s"b
                                         utp
                                           rov
                                             idenof
                                                  act
                                                    ualb
                                                       asi
                                                         sto

s
upp
  ortanyf
        ind
          ingt
             hatF
                err
                  ariH
                     old
                       ing
                         shadanyknowledgeo
                                         fth
                                           eal
                                             leg
                                               edo
                                                 rig
                                                   ina
                                                     lso
                                                       urc
                                                         eof

f
und
  s.I
    d.

        P
        lai
          nti
            ffsa
               lle
                 get
                   hatar
                       epr
                         ese
                           nta
                             tiv
                               eofar
                                   eale
                                      sta
                                        tea
                                          dvi
                                            sorhadn
                                                  eve
                                                    rhe
                                                      ardo
                                                         fFe
                                                           rra
                                                             ri

H
old
  ing
    s.(HornD
           ec.E
              x.4l
                 i237.) Plaintiffsfurtherallegethatthere i
                                                         snow
                                                            rit
                                                              tena
                                                                 gre
                                                                   eme
                                                                     nt

betweenF
       err
         ariandT
               ria
                 douo
                    rTC
                      恥11c
                         onc
                           ern
                             ingb
                                rok
                                  era
                                    ges
                                      erv
                                        ice
                                          spr
                                            ovi
                                              dedbyF
                                                   err
                                                     arii
                                                        n

c
onn
  ect
    ionw
       itht
          heT
            ri‑
              Cou
                ntyD
                   eal
                     "andt
                         hatTCMId
                                idn
                                  oti
                                    den
                                      ti命i
                                         t
                                         sownb
                                             rok
                                               eri
                                                 nth
                                                   eLoan

S
aleA
   gre
     eme
       nt.(HornD
               ec.E
                  x.4市2
                      38‑
                        39.
                          )

        Thea
           lle
             gat
               ionf
                  urt
                    hera
                       lle
                         gest
                            hatR
                               ich
                                 ardF
                                    err
                                      ari
                                        ,whoi
                                            sno
                                              tal
                                                iti
                                                  gan
                                                    tint
                                                       hisc
                                                          aseandwho

i
saf
  fil
    iat
      edw
        ithF
           err
             ariH
                old
                  ing
                    sdi
                      dth
                        efo
                          llo
                            win
                              g:

        241.Afte
               rF e
                  rra
                    rireta
                         ine
                           d$ 54
                               0,000inSto
                                        lenFundsforit
                                                    sr o
                                                       leintheTrトC ounty
        MallScheme,i nApri
                         l2 01
                             4,R i
                                 chardFeff
                                         ariacte
                                               da sb r
                                                     okerfort h
                                                              es al
                                                                  eofa
        condominiumunitintheTrumpS ol
                                    ‑IoHote
                                          l.Theu nitwass ol
                                                          df oro v
                                                                 er$ 1.4
        mill
           ionbyane n
                    tit
                      ycalle
                           dSoho3310LLC.Asp  u
                                             blicl
                                                 yr e
                                                    porte
                                                        d,Soho3310LLC
        i
        sane nt
              itycont
                    rol
                      ledbytheKhrapun
                                    ovs.Richa
                                            rdFerra
                                                  ri,whob r
                                                          ole
                                                            正 re
                                                               dt h
                                                                  es al
                                                                      e,
        i
        sar el
             ativ
                eofatlea
                       stonememberofF e
                                      rri・Holdin
                                               gsLLC.




                                       2
217398197vl
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 12 of 37




         2
         42.Ferra
                riH ol
                     d ing
                         sLLCwasa   wareofit
                                           sesse
                                               nti
                                                 alr ol
                                                      eint h
                                                           ec onsp
                                                                 iracyt
                                                                      o
         l
         aunde
             rt h
                eS to
                    lenF und
                           s,whichF e
                                    rra
                                      riknewweret herig
                                                      htf
                                                        ulproper
                                                               tyo fBTA
         a
         ndA lma
               ty.Ferrariworkedclo
                                 selybothwit
                                           htheKhrapunovsandwithSateran
                                                                      d
         R
         idlof
             ftoh i
                  deth etru
                          en a
                             tur
                               eo ftra
                                     nsact
                                         ion
                                           stha
                                              ts e
                                                 rvedtodiss
                                                          ipat
                                                             eAblyazovs
         a
         sse
           tsinviol
                  ationoftheWorldwideFreez
                                         ingOr
                                             ders
                                                .

(
Hor
  nDe
    c.E
      x.4f
         i
         '241‑42.)
        However,t
                hemembero
                        fFe
                          rra
                            riH
                              old
                                ing
                                  sLLCi
                                      sFr
                                        ankF
                                           err
                                             ari
                                               .Wh
                                                 ileR
                                                    ich
                                                      ardF
                                                         err
                                                           aris

f
ath
  eri
    snamed F
           ran
             kFe
               1rn
                 ri，t
                    hati
                       ndi
                         vid
                           uali
                              sno
                                tth
                                  eFr
                                    ankF
                                       err
                                         arit
                                            hati
                                               samembero
                                                       fFe
                                                         rra
                                                           ri

H
old
  ing
    sLLC. W
          hil
            eth
              eyh
                aveasomewhatd
                            ist
                              antf
                                 ami
                                   lia
                                     rre
                                       lat
                                         ion
                                           shi
                                             p,t
                                               heya
                                                  ren
                                                    otb
                                                      usi
                                                        nes
                                                          s

a
sso
  cia
    tes
      .(H
        ornD
           ec.官 7
                ‑8.
                  )

        TheF
           irs
             tAmendedC
                     omp
                       lai
                         ntmakest
                                hef
                                  oll
                                    owi
                                      ngc
                                        onc
                                          lus
                                            orya
                                               lle
                                                 gat
                                                   ion
                                                     sast
                                                        oFe
                                                          rra
                                                            ri

H
old
  ing
    sLLC:

        F
        err
          aritoowasi nstru
                         ment
                            alintheco
                                    nspira
                                         cytob re
                                                achtheWorldwideFree
                                                                  zing
        O
        rder
           s .Spec
                 ifi
                   call
                      y,F e
                          rra
                            rip l
                                ayedakeyroleinh i
                                                din
                                                  gt h
                                                     eknowingr ec
                                                                ei
                                                                 ?.tof
        S
        tolenFundsbySaterandRid
                              lof
                                f,inr
                                    etur
                                       nforwhichi
                                                trece
                                                    ivedoverhal
                                                              famill
                                                                   ion
        d
        oll
          arsi nStole
                    n Fundsa sak ic
                                  kba
                                    ck.T ra
                                          nsfer
                                              st oandf romF e
                                                            rra
                                                              rifurth
                                                                    er
        c
        oncealedtheSt
                    olenFundsfromtheKaz
                                      akh.

(
Hor
  nDe
    c.E
      x.4f
         i
         '279.)
        However,t
                hisp
                   ara
                     gra
                       pho
                         nlyp
                            rov
                              ide
                                sco
                                  ncl
                                    uso
                                      rya
                                        lle
                                          gat
                                            ion
                                              sth
                                                atF
                                                  err
                                                    arir
                                                       ece
                                                         ive
                                                           da

 k
 ick
   bac
     kino
        rde
          rtop
             lay ak
                  eyr
                    olei
                       nhi
                         din
                           g"f
                             und
                               s.M
                                 ore
                                   ove
                                     r,t
                                       heF
                                         irs
                                           tAmendedC
                                                   omp
                                                     lai
                                                       nt

f
ai
 lst
   ose
     tfo
       rths
          pec
            ifi
              cfa
                ctst
                   osu
                     ppo
                       rts
                         uchac
                             onc
                               lus
                                 ion
                                   .Ass
                                      uch
                                        ,iti
                                           sun
                                             cle
                                               arfromt
                                                     hep
                                                       lea
                                                         din
                                                           g

w
het
  hert
     hos
       eal
         leg
           ati
             onsa
                rem
                  ere
                    lys
                      pec
                        ula
                          tiv
                            ean
                              d/o
                                rco
                                  ncl
                                    uso
                                      ryc
                                        lai
                                          ms.(
                                             Id
                                              .)




                                      3
217398197vl
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 13 of 37




                         PROCEDURALHISTORY

     On March 2
              5,2
                019
                  ,Pl
                    ain
                      tif
                        fsf
                          ile
                            daC
                              omp
                                lai
                                  ntf
                                    orac
                                       ivi
                                         lac
                                           tio
                                             nag
                                               ain
                                                 stm
                                                   ult
                                                     ipl
                                                       e

d
efe
  nda
    ntsw
       ith
         outs
            pec
              ifシi
                 ngs
                   uff
                     ici
                       entf
                          act
                            sora
                               lle
                                 gat
                                   ion
                                     sast
                                        oFe
                                          rra
                                            riH
                                              old
                                                ing
                                                  sLLC.1(
                                                        Hor
                                                          n

D
ec.E
   x.1
     .)

     OnJ
       une6
          ,20
            19,aP
                ret
                  ria
                    lco
                      nfe
                        ren
                          cewass
                               che
                                 dul
                                   ed.D
                                      uri
                                        ngt
                                          hec
                                            onf
                                              ere
                                                nce
                                                  ,De
                                                    fen
                                                      dan
                                                        ts

o
utl
  ine
    dFe
      rra
        riH
          old
            insLLCsp
              g    osi
                     tio
                       nwi
                         thr
                           esp
                             ectt
                                oth
                                  ism
                                    oti
                                      on.(
                                         Hor
                                           nDe
                                             c.E
                                               x.2
                                                 ,p.1
                                                    9:9
                                                      ‑

2
3:2
  .)I
    nre
      spo
        nse
          ,th
            eco
              urtp
                 rov
                   ide
                     dth
                       epa
                         rti
                           esano
                               ppo
                                 rtu
                                   nit
                                     ytomeetandc
                                               onf
                                                 er,a
                                                    ndP
                                                      lai
                                                        nti
                                                          ffs

hadt
   heo
     ppo
       rtu
         nit
           ytoamendt
                   hei
                     rpl
                       ead
                         ingb
                            efo
                              ret
                                he日l
                                   ing
                                     sofam
                                         oti
                                           ont
                                             odi
                                               smi
                                                 ss.(
                                                    Hor
                                                      nDe
                                                        c.

E
x.2
  ,p.2
     3:1
       5‑2
         4:7
           ;31
             :4‑
               31:
                 9.)


     OnJ
       uly8
          ,20
            19,a
               fte
                 rth
                   epa
                     rti
                       esmetandc
                               onf
                                 err
                                   ed,ab
                                       rie
                                         fin
                                           gsc
                                             hed
                                               ulewasp
                                                     rep
                                                       are
                                                         dto

p
rov
  ideP
     lai
       nti
         ffsy
            eta
              not
                hero
                   ppo
                     rtu
                       nit
                         ytoamendt
                                 hec
                                   omp
                                     lai
                                       nta
                                         fte
                                           rre
                                             cei
                                               vin
                                                 gDe
                                                   fen
                                                     dan
                                                       tsi
                                                         ni
                                                          ti
                                                           al

m
oti
  ont
    odi
      smi
        ss.(
           Hor
             nDe
               c.E
                 x.3
                   .)A
                     fte
                       rth
                         ein
                           it
                            ia
                             lmo
                               tio
                                 nst
                                   odi
                                     smi
                                       ssweref
                                             ile
                                               d,onAugust

3
0,2
  019
    ,Pl
      ain
        tif
          fsf
            ile
              daF
                irs
                  tAmendedC
                          omp
                            lai
                              nti
                                nth
                                  ism
                                    att
                                      er.(
                                         Hor
                                           nDe
                                             c.E
                                               x.4a
                                                  nd5
                                                    .)


                             POINTI
                   STANDARDFORMOTIONTODISMISS

     P
     lai
       nti
         ffsh
            aves
               ti
                llf
                  ail
                    edt
                      oas
                        ser
                          tsu
                            ffi
                              cie
                                ntf
                                  act
                                    uala
                                       lle
                                         gat
                                           ion
                                             sandt
                                                 ose
                                                   tfo
                                                     rthac
                                                         lai
                                                           m

a
gai
  nstF
     err
       ariH
          old
            ing
              sLLC. P
                    urs
                      uan
                        ttoR
                           ule1
                              2(b
                                )(6
                                  )oft
                                     heF
                                       ede
                                         ralR
                                            ule
                                              sofC
                                                 ivi
                                                   lPr
                                                     oce
                                                       dur
                                                         e

（FRCP）
     ，th
       eCo
         mpl
           ain
             tsh
               oul
                 dbed
                    ism
                      iss
                        eda
                          stoF
                             err
                               ariH
                                  old
                                    ing
                                      ssi
                                        ncet
                                           heC
                                             omp
                                               lai
                                                 ntm
                                                   ere
                                                     ly

s
etsf
   ort
     hco
       ncl
         uso
           rys
             tat
               eme
                 ntswhichs
                         imp
                           lyf
                             ai
                              ltos
                                 tat
                                   eac
                                     lai
                                       muponwhichr
                                                 eli
                                                   efc
                                                     anbeg
                                                         ran
                                                           ted
                                                             .




1T
 hism
    att
      eri
        sre
          la
           te
            dtoam
                att
                  ert
                    ha
                     tha
                       dbe
                         enl
                           it
                            ig
                             at
                              eds
                                ev
                                 er
                                  aly
                                    ear
                                      spr
                                        io
                                         rtot
                                            hef
                                              il
                                               in
                                                goft
                                                   hew
                                                     ith
                                                       ina
                                                         ct
                                                          io
                                                           n.CF
1
35F
  latL
     LC,e
        tal
          .v.T
             ria
               douSPVS
                     A,e
                       ta,C
                         l a
                           seN
                             o.1
                               5‑c
                                 v53
                                   45(AJN)

                                    4
2
173
  981
    97v
      l
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 14 of 37




         FRCP1
             2(b
               )(6
                 )ma
                   nda
                     tesd
                        ism
                          iss
                            alo
                              fac
                                aus
                                  eofa
                                     cti
                                       oni
                                         fi
                                          tdo
                                            esn
                                              otc
                                                ont
                                                  aine
                                                     nou
                                                       ghf
                                                         act
                                                           s

t
ost
  ateac
      lai
        muponwhichr
                  eli
                    efi
                      spl
                        aus
                          ibl
                            eoni
                               t
                               sfa
                                 ce. B
                                     ellA
                                        tl
                                         .Co
                                           rp.v
                                              .Tw
                                                omb
                                                  ly,5
                                                     50U
                                                       .S.

5
44,570(
      200
        7). Merec
                onc
                  lus
                    orya
                       ver
                         men
                           tsa
                             rei
                               nsu
                                 ffi
                                   cie
                                     ntt
                                       omeett
                                            hisp
                                               lea
                                                 din
                                                   gth
                                                     res
                                                       hol
                                                         d;

r
ath
  er,ac
      lai
        mmustb
             esu
               ppo
                 rte
                   dbys
                      pec
                        ifi
                          cfa
                            ctu
                              ala
                                lle
                                  gat
                                    ion
                                      s,w
                                        hic
                                          hifa
                                             cce
                                               pte
                                                 dast
                                                    ru
                                                     e,a
                                                       re

s
uff
  ici
    entt
       osu
         ppo
           rtt
             hea
               ccu
                 sat
                   ionsp
                       lau
                         sib
                           ili
                             ty.A
                                she
                                  r正折v
                                     .Iq
                                       bal
                                         ,55
                                           6U.
                                             S.6
                                               62,678(
                                                     200
                                                       9);

H
arr
  isv
    .Mi
      lls
        ,572F
            .3d6
               6,72(
                   2dC
                     ir.2
                        009
                          )         ，c
                           . Moreover o
                                      ncl
                                        uso
                                          rya
                                            lle
                                              gat
                                                ion
                                                  sorl
                                                     ega
                                                       l

c
onc
  lus
    ion
      sma
        squ
          era
            din
              gasf
                 act
                   ualc
                      onc
                        lus
                          ion
                            swi
                              lln
                                otw
                                  ith
                                    sta
                                      ndd
                                        ism
                                          iss
                                            al. J
                                                aco
                                                  bsv
                                                    .

C
arn
  iva
    lCo
      rp.
        ,No. 06・0
                606
                  ,2009WL8
                         566
                           37,a
                              t*3(
                                 S.D
                                   .N.
                                     Y.M
                                       ar.2
                                          5,2
                                            009
                                              )(i
                                                nte
                                                  rna
                                                    l

q
uot
  ati
    onso
       mit
         ted
           )(c
             iti
               ngS
                 mit
                   hv.L
                      oca
                        l81
                          91.
                            B.T P
                                ens
                                  ionP
                                     lan
                                       ,29
                                         1F.
                                           3d2
                                             36,240(
                                                   2dC
                                                     ir
                                                      .

2
002
  )).P
     lea
       din
         gst
           hatc
              ont
                ain nomoret
                          hanc
                             onc
                               lus
                                 ion
                                   s[]a
                                      ren
                                        ote
                                          nti
                                            tle
                                              dtot
                                                 hea
                                                   ssu
                                                     mpt
                                                       iono
                                                          f

t
rut
  h. I
     qba
       l,556U
            .S.a
               t67
                 9;s
                   eea
                     lsoT
                        wom
                          bly
                            ,550U
                                .S.a
                                   t55
                                     5(Ap
                                        lai
                                          nti
                                            ffmustp
                                                  utf
                                                    ort
                                                      h

s
uff
  ici
    en［f
      t ]
        act
          uala
             lle
               gat
                 ion
                   s..
                     .tor
                        ais
                          ear
                            igh
                              ttor
                                 eli
                                   efa
                                     bov
                                       eth
                                         esp
                                           ecu
                                             lat
                                               ivel
                                                  eve
                                                    lino
                                                       rde
                                                         rto

s
urv
  iveam
      oti
        ont
          odi
            smi
              ss)
                .

        D
        ete
          rmi
            nin
              gwh
                eth
                  erac
                     omp
                       lai
                         nts
                           tat
                             esap
                                lau
                                  sib
                                    lec
                                      lai
                                        misa c
                                             ont
                                               ext
                                                 ‑sp
                                                   eci
                                                     fict
                                                        askt
                                                           hat

r
equ
  ire
    sth
      ere
        vie
          win
            gco
              urtt
                 odrawo
                      nit
                        sju
                          dic
                            iale
                               xpe
                                 rie
                                   ncea
                                      ndcommons
                                              ens
                                                e. I
                                                   qba
                                                     l,5
                                                       56

U
.S.a
   t67
     9. Ac
         omp
           lai
             ntm
               ust
                 ,th
                   ere
                     for
                       e,c
                         ont
                           ainmoret
                                  hann
                                     ake
                                       das
                                         ser
                                           tio
                                             nsd
                                               evo
                                                 ido
                                                   ffu
                                                     rth
                                                       er

f
act
  uale
     nha
       nce
         men
           t. Ap
               lea
                 din
                   gth
                     atc
                       ont
                         ais nomoret
                           n       han[
                                      bar
                                        e]c
                                          onc
                                            lus
                                              ion
                                                s...[
                                                    is
                                                     ]no
                                                       t

e
nti
  tle
    dtot
       hea
         ssu
           mpt
             iono
                ftr
                  utho
                     the
                       rwi
                         sea
                           ppl
                             ica
                               blet
                                  oco
                                    mpl
                                      ain
                                        tsi
                                          nth
                                            eco
                                              nte
                                                xto
                                                  fmo
                                                    tio
                                                      nst
                                                        o

d
ism
  is.D
    s e
      Jes
        usv
          .HFMgmt.S
                  erv
                    s.,LLC,726F
                              .3d8
                                 5,8
                                   7‑8
                                     8(2
                                       dCi
                                         r.2
                                           013
                                             )(i
                                               nte
                                                 rna
                                                   lqu
                                                     ota
                                                       tio
                                                         ns

o
mit
  ted
    )(q
      uot
        ingI
           qba
             l,556U
                  .S.a
                     t67
                       8‑7
                         9).F
                            urt
                              her
                                ,ac
                                  omp
                                    lai
                                      ntt
                                        hati
                                           shi
                                             ghl
                                               yre
                                                 pet
                                                   iti
                                                     ous
                                                       "or

 c
 onf
   usd，o
     e rth
         atc
           ons
             ist
               [s]o
                  fin
                    com
                      pre
                        hen
                          sib
                            ler
                              amb
                                lin
                                  g"v
                                    iol
                                      ate
                                        sFRCP8
                                             (a
                                              ).C
                                                afa
                                                  sso
                                                    ,US.

e
xre
  l.以 G
      en.DynamicsC4    砂•s,   I
                              nc
                               .,637F
                                    .3d1
                                       047
                                         ,10
                                           59(
                                             9thC
                                                ir.2
                                                   011
                                                     ).I
                                                       fth
                                                         eco
                                                           nte
                                                             nta
                                                               nd

s
tru
  ctu
    reo
      fth
        eCo
          mpl
            ain
              tisd
                 isj
                   oin
                     tedi
                        nna
                          tur
                            e,i
                              tth
                                ere
                                  for
                                    efa
                                      il
                                       stop
                                          utt
                                            hed
                                              efe
                                                nda
                                                  nt[s
                                                     ]on



                                     5
217398197vl
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 15 of 37




n
oti
  cea
    stot
       hen
         atu
           reo
             fth
               ecl
                 aima
                    gai
                      nst[
                         the
                           m]andt
                                her
                                  eli
                                    efs
                                      oug
                                        ht. S
                                            eeT
                                              wom
                                                bly
                                                  ,550U
                                                      .S.

a
t57
  4.I
    nth
      ein
        sta
          ntc
            ase
              ,wi
                tho
                  utn
                    oti
                      ceo
                        fth
                          ecl
                            aim
                              sas
                                ser
                                  teda
                                     gai
                                       nstt
                                          hem
                                            ,Fe
                                              rra
                                                riH
                                                  old
                                                    ing
                                                      s

c
ann
  ota
    deq
      uat
        elyp
           rep
             area
                nan
                  swe
                    rorp
                       rep
                         aread
                             efe
                               nse
                                 . Evenl
                                       ibe
                                         ral
                                           lyc
                                             ons
                                               tru
                                                 ed,P
                                                    lai
                                                      nti
                                                        ffs

a
sse
  rti
    onsa
       reu
         ncl
           ear
             ,an
               din
                 suf
                   fic
                     ien
                       ttos
                          tat
                            eac
                              lai
                                muponwhichr
                                          eli
                                            efc
                                              anb
                                                egr
                                                  ant
                                                    ed.

     M
     ore
       ove
         r,t
           hea
             lle
               gat
                 ion
                   sag
                     ain
                       stF
                         err
                           ariH
                              old
                                ing
                                  sar
                                    eba
                                      sedupona
                                             lle
                                               gedf
                                                  rau
                                                    dul
                                                      ent

conduct‑ofw
          hic
            h,F
              err
                ariH
                   old
                     ing
                       sdi
                         dno
                           tpa
                             rti
                               cip
                                 atei
                                    n
                                    .Ho
                                      wev
                                        er,P
                                           lai
                                             nti
                                               ffsa
                                                  lle
                                                    gest
                                                       hatt
                                                          he

f
und
  sre
    cei
      vedbyF
           err
             ariH
                old
                  ing
                    sar
                      esomehowc
                              onn
                                ect
                                  edt
                                    oth
                                      eth
                                        efto
                                           fmoneyt
                                                 hatb
                                                    elo
                                                      ngst
                                                         o

P
lai
  nti
    ffs
      . Ass
          uch
            ,si
              ncet
                 hea
                   lle
                     gat
                       ion
                         sar
                           eba
                             sedupona
                                    lle
                                      gedf
                                         rau
                                           dul
                                             entc
                                                ond
                                                  uct
                                                    ,th
                                                      eCo
                                                        urt

s
hou
  lda
    ppl
      yah
        eig
          hte
            nedp
               lea
                 din
                   gre
                     qui
                       rem
                         ent
                           .Ru
                             le9
                               (b)e
                                  xte
                                    ndst
                                       oal
                                         lav
                                           erm
                                             ent
                                               soff
                                                  rau
                                                    dor

m
ist
  ake
    ,wh
      ate
        vert
           het
             heo
               ryo
                 rle
                   gald
                      ut.F
                        y r
                          otav
                             .Pr
                               ude
                                 nti
                                   al‑
                                     Bac
                                       heS
                                         ec.
                                           ,In
                                             c.,639F
                                                   .Su
                                                     pp.

1
186
  ,11
    92(
      S.D
        .N.
          Y.1
            986
              ).T
                hismeanst
                        hat［i
                            ]na
                              ddi
                                tio
                                  ntom
                                     eet
                                       ingt
                                          hep
                                            lau
                                              sib
                                                ili
                                                  tys
                                                    tan
                                                      dar
                                                        d,

RICOa
    lle
      gat
        ion
          sso
            und
              ingi
                 nfr
                   audmustb
                          epl
                            ead
                              edw
                                ithp
                                   art
                                     icu
                                       lar
                                         ityp
                                            urs
                                              uan
                                                ttoF
                                                   ed.R
                                                      .Ci
                                                        v.P
                                                          .

9
(b. F
  ） ran
      zon
        ev.C
           ityof
               NewY
                  orιNo.135282(
                              NG)
                                ,2015WL2
                                 凶     139
                                         121
                                           ,at句（E
                                                .D.
                                                  N.Y
                                                    .May

4
,20
  15)(
     cit
       ingMcLaughlinv
                    .An
                      der
                        son
                          ,962F
                              .2d1
                                 87,1
                                    94(
                                      2dC
                                        ir.1
                                           992
                                             ));s
                                                eeB
                                                  ake
                                                    ry&

C
onf
  ect
    ion
      aryU
         nio
           n& I
              ndu
                s.I
                  ntlP
                     ens
                       ionFundv
                              .Ju
                                stBornI
                                      I
                                      ,In
                                        c.
                                         ,888F
                                             .3d696(
                                                   4出 C
                                                      ir.

2
018
  )(a
    ffi
      rmi
        ngd
          ist
            ric
              tco
                urtr
                   uli
                     ngt
                       hata
                          naf
                            fir
                              mat
                                ived
                                   efe
                                     nseofu
                                          nju
                                            ste
                                              nri
                                                chm
                                                  entt
                                                     hat

s
oun
  dedi
     nfr
       audh
          adt
            ocomplyw
                   ithR
                      ule9
                         (b)
                           ).I
                             nfa
                               ct
                                ,th
                                  ish
                                    eig
                                      hte
                                        nedp
                                           lea
                                             din
                                               gst
                                                 and
                                                   ardi
                                                      s

d
esi
  gne
    dtof
       urt
         hert
            hre
              ego
                als
                  :(1
                    )pr
                      ovi
                        din
                          gad
                            efe
                              nda
                                ntf
                                  ai
                                   rno
                                     tic
                                       eofp
                                          lai
                                            nti
                                              ffsc
                                                 lai
                                                   m,t
                                                     oen
                                                       abl
                                                         e

p
rep
  ara
    tio
      nofd
         efe
           nse
             ;(2
               )pr
                 ote
                   cti
                     ngad
                        efe
                          nda
                            ntfromharmt
                                      ohi
                                        sre
                                          put
                                            ati
                                              ono
                                                rgo
                                                  odw
                                                    ill
                                                      ;an
                                                        d(3
                                                          )

r
edu
  cin
    gth
      enumbero
             fst
               rik
                 esu
                   it
                    s.D
                      iVi
                        tto
                          riov   砂n
                             .Equi eE
                                    xtr
                                      act
                                        iveI
                                           ndu
                                             s.,I
                                                nc.
                                                  ,82
                                                    2F.
                                                      2d1
                                                        242
                                                          ,

1
247(
   2dC
     ir.1
        987
          )(c
            ita
              tio
                nom
                  itt
                    ed)
                      .

     H
     ere
       ,Pl
         ain
           tif
             fs u吋u
                  ste
                    nri
                      chm
                        entc
                           lai
                             mso
                               und
                                 edi
                                   nfr
                                     audb
                                        eca
                                          uset
                                             heys
                                                tat
                                                  eth
                                                    att
                                                      he

a
lle
  gede
     nri
       chm
         entr
            esu
              ltdfrom f
                e     rau
                        dul
                          enta
                             cts
                               . P
                                 lai
                                   nti
                                     ffsh
                                        avef
                                           ail
                                             edt
                                               omakes
                                                    pec
                                                      ifi
                                                        c



                                     6
2
!73
  981
    97v
      l
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 16 of 37




a
lle
  gat
    ion
      sofc
         ond
           uctt
              hatg
                 ive
                   sri
                     set
                       oFe
                         rra
                           riH
                             old
                               ing
                                 sha
                                   vin
                                     gun
                                       jus
                                         tlye
                                            nri
                                              che
                                                dit
                                                  sel
                                                    for

p
erp
  etr
    ate
      dmoneyhada
               ndr
                 ece
                   ive
                     d.M
                       ore
                         ove
                           r,t
                             hec
                               oreo
                                  fPl
                                    ain
                                      tif
                                        fsa
                                          lle
                                            gat
                                              ion
                                                sag
                                                  ain
                                                    stF
                                                      err
                                                        ari

H
old
  ing
    sar
      eno
        tev
          enb
            ase
              dupont
                   hea
                     cti
                       onso
                          famembero
                                  fFe
                                    rra
                                      riH
                                        old
                                          ing
                                            sLLC,b
                                                 utb
                                                   ase
                                                     d

upont
    hea
      lle
        geda
           cti
             onso
                fRi
                  cha
                    rdF
                      err
                        ariwhoi
                              sno
                                tev
                                  ena
                                    ffi
                                      lia
                                        tedw
                                           ithF
                                              err
                                                ariH
                                                   old
                                                     ing
                                                       sLLC.

(
Hor
  nDe
    c.E
      x.4明 2
           41‑
             42.
               )Pl
                 ain
                   t汀f
                     scl
                       aima
                          gai
                            nstF
                               err
                                 ariH
                                    old
                                      ing
                                        sbo
                                          ilsdownt
                                                 oal
                                                   leg
                                                     ati
                                                       ons

t
hati
   tca
     nno
       tho
         ldmoneywhichi
                     tre
                       cei
                         veda
                            saf
                              ind
                                er'
                                  sfe
                                    efo
                                      rit
                                        sworki
                                             nbr
                                               oke
                                                 rin
                                                   gad
                                                     ebtd
                                                        eal
                                                          ,

a
ndt
  her
    eaf
      terd
         ist
           rib
             ute
               dth
                 atf
                   ind
                     ersf
                        eeb
                          ase
                            duponi
                                 t
                                 sun
                                   der
                                     sta
                                       ndi
                                         ngo
                                           fth
                                             eam
                                               oun
                                                 tsowedt
                                                       o

v
ari
  ousp
     art
       iesa
          sar
            esu
              ltoft
                  hisd
                     ebtd
                        eal
                          . T
                            her
                              ear
                                enoa
                                   ctu
                                     alf
                                       act
                                         sth
                                           atwoulde
                                                  vens
                                                     ugg
                                                       estt
                                                          hat

F
err
  ariH
     old
       ing
         sdi
           dan
             yth
               ingw
                  ron
                    g.

        I
        nfa
          ct
           ,Pl
             ain
               tif
                 fsr
                   elyupont
                          hea
                            lle
                              gat
                                iont
                                   hatar
                                       epr
                                         ese
                                           nta
                                             tiv
                                               eofar
                                                   eale
                                                      sta
                                                        tea
                                                          dvi
                                                            sorh
                                                               ad

n
eve
  rhe
    ardo
       fFe
         rra
           riH
             old
               inga
                  ndt
                    heyr
                       elyupona
                              nal
                                leg
                                  ati
                                    ont
                                      hatt
                                         her
                                           eisnow
                                                rit
                                                  tena
                                                     gre
                                                       eme
                                                         nt

b
etw
  eenF
     err
       aria
          ndT
            ria
              douo
                 rTCMIc
                      onc
                        ern
                          ingb
                             rok
                               era
                                 ges
                                   erv
                                     ice
                                       spr
                                         ovi
                                           dedbyF
                                                err
                                                  arii
                                                     n

c
onn
  ect
    ionw
       itht
          heT
            riCountyD
                  開 eal，a
                        ndt
                          hatTCMId
                                 idn
                                   oti
                                     den
                                       tif
                                         yit
                                           sownb
                                               rok
                                                 eri
                                                   nth
                                                     eLoan

S
aleA
   gre
     eme
       nt.(
          Hor
            nDe
              c.E
                x.4司
                   明23
                     7‑3
                       9.)Y
                          et,s
                             ucha
                                lle
                                  gat
                                    ion
                                      spr
                                        ovi
                                          denob
                                              asi
                                                sfo
                                                  rac
                                                    lai
                                                      m

f
oru
  nju
    ste
      nri
        chm
          ent
            . Andm
                 ere
                   lyb
                     eca
                       uset
                          her
                            ewasnow
                                  rit
                                    tena
                                       gre
                                         eme
                                           nta
                                             ndm
                                               ere
                                                 lyb
                                                   eca
                                                     use

adocumentf
         ai
          lst
            oid
              eni命 ab
                t   rok
                      erd
                        oesn
                           otp
                             rov
                               idef
                                  act
                                    stos
                                       upp
                                         ortac
                                             lai
                                               mth
                                                 剖 i
                                                   twouldb
                                                         e

u
nju
  stf
    orF
      err
        ariH
           old
             ing
               stop
                  oss
                    essmoneyi
                            tea
                              rne
                                d. Atb
                                     ott
                                       om,e
                                          venwheret
                                                  her
                                                    eisnow
                                                         rit
                                                           ten

c
ont
  rac
    tord
       ocu
         men
           tso
             rce
               rta
                 ino
                   rala
                      gre
                        eme
                          nts
                            ,th
                              eal
                                leg
                                  ati
                                    onsdon
                                         ots
                                           ugg
                                             esta
                                                nyt
                                                  hin
                                                    gim
                                                      pro
                                                        per
                                                          .

S
ee,e
   .g
    .,Kr
       αmerv
           .Gr
             een
               e,1
                 42A.D.3d4
                         38,439(
                               1stDept2
                                      016
                                        )（Ano
                                            rala
                                               gre
                                                 eme
                                                   ntmayb
                                                        e

e
nfo
  rce
    abl
      easl
         onga
            sth
              ete
                rmsa
                   rec
                     lea
                       ran
                         dde
                           fin
                             iteandt
                                   hec
                                     ond
                                       uctoft
                                            hep
                                              art
                                                iese
                                                   vin
                                                     cesm
                                                        utu
                                                          al

a
sse
  nts
    uff
      ici
        ent
          lyd
            efi
              nit
                etoa
                   ssu
                     ret
                       hatt
                          hep
                            art
                              iesa
                                 ret
                                   rul
                                     yina
                                        gre
                                          eme
                                            ntw
                                              ithr
                                                 esp
                                                   ectt
                                                      oal
                                                        l

m
ate
  ria
    lte
      rms.
         ）(c
           ita
             tio
               nsa
                 ndi
                   nte
                     rna
                       lqu
                         ota
                           tio
                             nmarksomi抗e
                                       d).




                                     7
217398197vl
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 17 of 37




        F
        urt
          her
            mor
              e,i
                twasn
                    otP
                      lai
                        nti
                          ffst
                             hatwerei
                                    nvo
                                      lve
                                        dinp
                                           ayi
                                             ngf
                                               ort
                                                 hes
                                                   erv
                                                     ice
                                                       sth
                                                         atF
                                                           err
                                                             ari

H
old
  ing
    spr
      ovi
        ded
          .In
            dee
              d,i
                fth
                  erewasc
                        onc
                          ernt
                             hatF
                                err
                                  ariH
                                     old
                                       ing
                                         sdi
                                           dno
                                             tdos
                                                uff
                                                  ici
                                                    entwork

t
ore
  cei
    vet
      hos
        efu
          nds
            ,itwouldbet
                      hep
                        urc
                          has
                            ero
                              fth
                                ede
                                  btt
                                    hatwouldb
                                            eco
                                              nce
                                                rne
                                                  dth
                                                    atF
                                                      err
                                                        ari

H
old
  ing
    sdi
      dno
        tdos
           uff
             ici
               entworkt
                      oea
                        rna 自n
                             der
                               'sf
                                 ee
                                  .               ti
                                                  I sw
                                                     ells
                                                        ett
                                                          ledt
                                                             hatNewYork

c
our
  tsdon
      otc
        onc
          ernt
             hem
               sel
                 vesw
                    itha
                       deq
                         uac
                           yofc
                              ons
                                ide
                                  rat
                                    ion
                                      . Dafnosv
                                              .Ha
                                                yes
                                                  ,264A.D.2d

3
05,3
   07,694N
         .Y.
           S.2
             d42(
                1stDept1
                       99）
                         9.［P
                            ]ar
                              tie
                                stoac
                                    ont
                                      rac
                                        tmaymakeab
                                                 arg
                                                   aina
                                                      sth
                                                        ey

s
eef
  i
  tev
    eni
      fth
        eco
          nsi
            der
              ati
                one
                  xch
                    ang
                      edi
                        sgr
                          oss
                            lyu
                              neq
                                ualo
                                   rofd
                                      ubi
                                        ousv
                                           alu
                                             e'.
                                               .
                                               .th
                                                 eop
                                                   era
                                                     tiv
                                                       e

f
act
  orb
    ein
      gwh
        eth
          ert
            hep
              rom
                ise
                  dco
                    nsi
                      der
                        ati
                          oni
                            sac
                              cep
                                tab
                                  let
                                    oth
                                      epr
                                        omi
                                          see.
                                             ＇ Goldstonv
                                                       .

B
αnd
  wid
    thT
      ech
        .Co
          rp.
            ,85
              9N.
                Y.S
                  .2d6
                     51,6
                        57(
                          1stDept2
                                 008
                                   )(c
                                     ita
                                       tio
                                         nso
                                           mit
                                             ted
                                               ).I
                                                 nad
                                                   dit
                                                     ion
                                                       ,

P
lai
  nti
    ffsweren
           eve
             rinp
                riv
                  ityw
                     ithF
                        err
                          ariH
                             old
                               ing
                                 san
                                   dth
                                     ere
                                       for
                                         eth
                                           eyh
                                             avenob
                                                  asi
                                                    stos
                                                       ugg
                                                         est

t
hati
   tfa
     ile
       dtop
          rov
            idet
               hes
                 erv
                   ice
                     sitp
                        rom
                          ise
                            dtop
                               rov
                                 ide
                                   .Se
                                     eWorldT
                                           rad
                                             eKn
                                               itt
                                                 ingM
                                                    ill
                                                      sIn
                                                        c.v
                                                          .

L
idoK
   nit
     tin
       gMi
         llsI
            nc.e
               tal
                 .,1
                   54A.D.2d9
                           9,1
                             07,551N.Y.S.2d930(
                                              2dDept1
                                                    990
                                                      )(t
                                                        heg
                                                          ene
                                                            ral

r
ulei
   sth
     efa
       ilu
         ret
           ope
             rfo
               rm[
                 aco
                   ntr
                     act
                       ]ata
                          l
                          lisan
                              onf
                                eas
                                  anc
                                    ewhichc
                                          ons
                                            tit
                                              ute
                                                snomoret
                                                       hana

b
rea
  cho
    fco
      ntr
        acta
           cti
             ona
               bleo
                  nlybyo
                       nei
                         npr
                           ivi
                             tyo
                               fco
                                 ntr
                                   act

nows
   eco
     ndg
       ues
         sth
           eva
             lueo
                fth
                  ese
                    rvi
                      cesp
                         rov
                           ide
                             dbyF
                                err
                                  ariH
                                     old
                                       ing
                                         s,LLCi
                                              nth
                                                isd
                                                  eal
                                                    . An

u
nju
  ste
    nri
      chm
        entc
           aus
             eofa
                cti
                  oni
                    sju
                      stn
                        otd
                          esi
                            gne
                              dtop
                                 rov
                                   idead
                                       ist
                                         antp
                                            art
                                              yth
                                                eop
                                                  por
                                                    tun
                                                      ityt
                                                         o

a
sse
  rtc
    lai
      mst
        hatwouldn
                otb
                  eco
                    gni
                      zab
                        lebyap
                             art
                               ycl
                                 oset
                                    oth
                                      etr
                                        ans
                                          act
                                            ion
                                              .

        Whatsm
             ore
               ,th
                 efa
                   ctt
                     hatt
                        heC
                          omp
                            lai
                              ntc
                                ont
                                  ain
                                    svolumeso
                                            fin
                                              for
                                                mat
                                                  iona
                                                     bou
                                                       tth
                                                         e

c
ond
  ucto
     fot
       herp
          art
            iesd
               oesn
                  ots
                    ati
                      sfyP
                         lai
                           nti
                             ffs
                               'ob
                                 lig
                                   ati
                                     ona
                                       stop
                                          lea
                                            din
                                              gsu
                                                ffi
                                                  cie
                                                    ntf
                                                      act
                                                        swi
                                                          th

r
esp
  ectt
     oFe
       rra
         riH
           old
             ing
               s.S
                 eeF
                   ran
                     zon
                       ev.C
                          ityofNewY
                                  ork
                                    ,No.1
                                        3‑c
                                          v・5
                                            282
                                              (NG
                                                ),2015WL

2
139
  121
    ,at申6(
         E.D
           .N.
             Y.May4
                  ,20
                    15)(
                       dis
                         mis
                           sin
                             gat
                               wic
                                 e−剖nendedc
                                          omp
                                            lai
                                              ntw
                                                itha s
                                                     pra
                                                       wli
                                                         ng

n
arr
  ati
    ve"r
       epl
         etew
            ithr
               epe
                 tit
                   ion
                     ,pr
                       oli
                         xit
                           yan
                             dga
                               rbl
                                 e，
                                  ＇ h
                                    yph
                                      ena
                                        tede
                                           nti
                                             tie
                                               sth
                                                 atw
                                                   ere nowhere

d
efi
  ne，andaf
    d    ail
           uree
              vent
                 oad
                   equ
                     ate
                       lyd
                         iff
                           ere
                             nti
                               atep
                                  lai
                                    nti
                                      ffs
                                        "le
                                          tal
                                            oned
                                               efe
                                                 nda
                                                   nts
                                                     ).



                                     8
217398197vl
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 18 of 37




     H
     ere
       ,asd
          isc
            uss
              eda
                bov
                  e,P
                    lai
                      nti
                        ffsC
                           omp
                             lai
                               nt,a
                                  sitr
                                     ela
                                       test
                                          oFe
                                            rra
                                              riH
                                                old
                                                  ing
                                                    s,i
                                                      swr
                                                        oug
                                                          ht

w
iths
   pec
     ula
       tio
         n‑a
           sev
             ide
               nce
                 dbyt
                    hef
                      actt
                         hati
                            tev
                              ena
                                lle
                                  gesc
                                     ond
                                       uc fanonp
                                         to    art
                                                 yth
                                                   atm
                                                     ere
                                                       ly   聞




h
ast
  hel
    atname F
     s     err
             ari
               . BaseduponP
                          lai
                            nti
                              ffsviewo
                                     fth
                                       esc
                                         opeo
                                            fap
                                              lea
                                                din
                                                  g,ac
                                                     lai
                                                       mco
                                                         uld

a
lsob
   emadea
        gai
          nstF
             err
               ariH
                  old
                    ing
                      sif
                        the
                          rew
                            erea
                               nyp
                                 rob
                                   lem
                                     swi
                                       thav
                                          ehi
                                            clet
                                               hatwass
                                                     oldby

EnzoF
    err
      ariwhoi
            sth
              efo
                und
                  ero
                    fth
                      eFe
                        rra
                          ria
                            uto
                              mob
                                ilem
                                   arq
                                     ue.W
                                        hil
                                          eth
                                            erei
                                               sasomewhat

l
ibe
  ralviewo
         fth
           epl
             ead
               ings
                  tan
                    dar
                      ds,i
                         tisn
                            ots
                              oli
                                ber
                                  alt
                                    hatac
                                        lai
                                          mca
                                            nbemadea
                                                   gai
                                                     nstap
                                                         art
                                                           y

m
ere
  lyb
    eca
      uset
         heys
            har
              eth
                esamel
                     as
                      tna
                        me.I
                           nde
                             ed,P
                                lai
                                  nti
                                    ffs
                                      'don
                                         ota
                                           lle
                                             gef
                                               act
                                                 sth
                                                   ati
                                                     mpl
                                                       ici
                                                         tly

o
rex
  pli
    cit
      lys
        upp
          ortt
             hei
               ras
                 ser
                   tio
                     nth
                       atF
                         err
                           ariH
                              old
                                ingp
                                   urp
                                     ose
                                       ful
                                         lya
                                           nd/
                                             ork
                                               now
                                                 ing
                                                   lyr
                                                     ece
                                                       ive
                                                         d

f
eest
   hatwerei
          ll‑
            got
              teng
                 ain
                   s.

     A
     cco
       rdi
         ngl
           y,P
             lai
               nti
                 ffs
                   'Co
                     mpl
                       ain
                         t,a
                           sitr
                              ela
                                test
                                   oFe
                                     rra
                                       riH
                                         old
                                           ing
                                             s,i
                                               sin
                                                 ade
                                                   qua
                                                     tea
                                                       ndi
                                                         s

r
epl
  etew
     ithb
        are
          ,un
            fou
              nde
                dan
                  dno
                    n‑s
                      pec
                        ifi
                          cas
                            ser
                              tio
                                nsa
                                  ndmustb
                                        edi
                                          smi
                                            sse
                                              dfo
                                                rfa
                                                  ili
                                                    ngt
                                                      ost
                                                        ate

ac
 lai
   muponwhichr
             eli
               efc
                 anb
                   egr
                     ant
                       ed.

                         POINTII
PLAINTIFFSHAVEFAILEDTOPROVIDESUFFICIENTFACTSTOSUPPORTTHE
                    九1OFUNJUSTENRICHMENT
                 CLAI

     P
     lai
       nti
         ffsu
            nju
              ste
                nri
                  chm
                    entc
                       lai
                         msh
                           oul
                             dbed
                                ism
                                  iss
                                    ed;b
                                       eca
                                         use
                                           ,ass
                                              etf
                                                ort
                                                  hbe
                                                    low
                                                      ,

P
lai
  nti
    ffs
      'Co
        mpl
          ain
            tisd
               evo
                 ido
                   fan
                     yfa
                       ctst
                          hatshowt
                                 hec
                                   los
                                     ere
                                       lat
                                         ion
                                           shi
                                             pbe
                                               twe
                                                 enF
                                                   err
                                                     ari

H
old
  ing
    sandt
        her
          eci
            pie
              ntso
                 fth
                   eil
                     l‑g
                       ott
                         engains‑whichNewYorkl
                                             awr
                                               equ
                                                 ire
                                                   s.

     G
     ene
       ral
         ly,t
            osu
              cce
                ssf
                  ull
                    yal
                      leg
                        eun
                          jus
                            ten
                              ric
                                hme
                                  nt,P
                                     lai
                                       nti
                                         ffsmustshowt
                                                    hat［F
                                                        eηa
                                                          ri

H
old
  ing
    swa
      s]u
        nju
          stl
            yen
              ric
                hed when r
                         ete
                           nti
                             on oft
                                  heb
                                    ene
                                      fitr
                                         ece
                                           ive
                                             dwouldb
                                                   eun
                                                     jus
                                                       t

c
ons
  ide
    rin
      gth
        eci
          rcu
            mst
              anc
                esoft
                    het
                      raφrandther
                        n       ela
                                  tio
                                    11s
                                      hipoft
                                           hep
                                             art
                                               ies
                                                 ］
                                                 .［ H
                                                    orn
                                                      ett
                                                        v.

L
eat
  her
    ,535N.Y.S.2d7
                99,8
                   16,1
                      45A
                        .D.8
                           14(
                             3dDept1
                                   988
                                     ),I
                                       vde
                                         nie
                                           d74N.Y.2d6
                                                    03(
                                                      N.Y
                                                        .

1
989
  )(c
    it剖i
       ono
         mit
           ted
             )(e
               mph
                 asi
                   sad
                     ded
                       ).S
                         pec
                           ifi
                             cal
                               ly,i
                                  nor
                                    dert
                                       osu
                                         sta
                                           ina
                                             nu吋u
                                                ste
                                                  nri
                                                    chm
                                                      ent

c
lam［a
  i ]pl
      ain
        tif
          fmustshowt
                   hat(
                      1)t
                        heo
                          the
                            rpa
                              rtywase
                                    nri
                                      che
                                        d,(
                                          2)a
                                            t[t
                                              hep
                                                lai
                                                  nti
                                                    ffs
                                                      ]ex
                                                        pen
                                                          se,

and(
   3)t
     hati
        tisa
           gai
             nste
                qui
                  tyandgoodc
                           ons
                             cie
                               ncet
                                  ope
                                    rmi
                                      t[t
                                        heo
                                          the
                                            rpa
                                              rty
                                                ]tor
                                                   eta
                                                     inwhati
                                                           s

                                    9
2
173
  981
    97v
      l
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 19 of 37




s
oug
  htt
    ober
       eco
         ver
           ed. MandarinT
                       rad
                         ingL
                            td.v
                               .Wi
                                 lde
                                   nst
                                     ein
                                       ,16Nヱ3d1
                                              73,1
                                                 82,944N
                                                       .E.

1
28(
  201
    1)(
      int
        ern
          alq
            uot
              ati
                onsa
                   ndc
                     ita
                       tio
                         nom
                           itt
                             ed)
                               . However,t
                                         hisd
                                            oct
                                              rin
                                                eisan
                                                    arr
                                                      owone‑it

sn
i o
  tac
    atc
      hal
        lca
          useo
             fac
               tio
                 ntob
                    eus
                      edwheno
                            the
                              rsf
                                ai
                                 l. C
                                    ors
                                      ell
                                        ov.V
                                           eri
                                             zonN
                                                Y.,I
                                                   nc
                                                    .,1
                                                      8

N.Y.3d7
      77,7
         90,944N
               .E.1
                  104
                    ,11
                      10(
                        201
                          2)(
                            cit
                              ati
                                onso
                                   mit
                                     ted
                                       ).

     A.    P
           lai
             nti
               ffR
                 eli
                   esonBareandU
                              nsu
                                bst
                                  ant
                                    iat
                                      edConclusoryS
                                                  tat
                                                    eme
                                                      nts

     Att
       heo
         uts
           et,P
              lai
                nti
                  ffsa
                     tte
                       mptt
                          ore
                            lyuponc
                                  onc
                                    lus
                                      orys
                                         tat
                                           eme
                                             ntsw
                                                ith
                                                  int
                                                    heC
                                                      omp
                                                        lai
                                                          nt

t
osu
  bst
    ant
      iat
        eth
          ecl
            aimf
               oru
                 nju
                   ste
                     nri
                       chm
                         ent
                           .Sp
                             eci
                               fic
                                 all
                                   y,P
                                     lai
                                       nti
                                         ffsf
                                            ai
                                             ltoa
                                                rti
                                                  cul
                                                    atet
                                                       heb
                                                         asi
                                                           s

f
ort
  hei
    rbe
      lie
        fth
          atF
            err
              ariH
                 old
                   ing
                     sar
                       eun
                         jus
                           tlyi
                              npo
                                sse
                                  ssi
                                    ono
                                      ffu
                                        nds
                                          .Mo
                                            reo
                                              ver
                                                ,th
                                                  eyc
                                                    lai
                                                      mth
                                                        at

F
err
  ariH
     old
       ing
         sme
           rel
             yre
               cei
                 vedc
                    ert
                      ainf
                         und
                           sinc
                              onn
                                ect
                                  ionw
                                     itht
                                        heb
                                          rok
                                            eri
                                              ngofat
                                                   ran
                                                     sac
                                                       tio
                                                         n.

T
her
  ear
    enof
       act
         sco
           nta
             ine
               dint
                  hep
                    lea
                      din
                        gth
                          atwouldp
                                 rov
                                   idea
                                      nyi
                                        ndi
                                          cat
                                            iont
                                               hatF
                                                  err
                                                    ariH
                                                       old
                                                         ing
                                                           s

wouldb
     eun
       jus
         tlye
            nri
              che
                dift
                   heyweret
                          oke
                            ept
                              hemoneyt
                                     heye
                                        arn
                                          edbyb
                                              rok
                                                eri
                                                  ngt
                                                    hi
                                                     s

t
ran
  sac
    tio
      n.I
        nde
          ed,P
             lai
               nti
                 ffso
                    nlys
                       pec
                         ula
                           tet
                             hatF
                                err
                                  ariH
                                     old
                                       ing
                                         sknewt
                                              hatt
                                                 hef
                                                   und
                                                     swe
                                                       re

a
lle
  ged
    lyi
      ll‑
        got
          ten
            .However,t
                     her
                       ear
                         enof
                            act
                              sint
                                 hep
                                   lea
                                     din
                                       gtos
                                          upp
                                            orts
                                               uchab
                                                   oldc
                                                      onc
                                                        lus
                                                          ion
                                                            .

     P
     lai
       nti
         ffsm
            ere
              lyr
                elyupona
                       lle
                         gat
                           iont
                              hati
                                 tdo
                                   esn
                                     otb
                                       eli
                                         evet
                                            hatF
                                               err
                                                 ariH
                                                    old
                                                      ing
                                                        spr
                                                          ovi
                                                            de

as
 uff
   ici
     entamountofs
                erv
                  ice
                    sino
                       rde
                         rtoe
                            arnt
                               hemoneyi
                                      twasp
                                          aid
                                            .(H
                                              ornD
                                                 ec.E
                                                    x.4'
                                                       i
                                                       f
                                                       '
                                                       i
                                                       l237‑
3
9.) However,P
            lai
              nti
                ffsdon
                     ota
                       lle
                         get
                           hatt
                              heywouldh
                                      aves
                                         uff
                                           ici
                                             entk
                                                now
                                                  led
                                                    gea
                                                      stot
                                                         heamount

o
fworkdonebyF
           err
             ariH
                old
                  ing
                    sinf
                       urt
                         her
                           anc
                             eoft
                                hisd
                                   ebtd
                                      eal
                                        .Th
                                          erei
                                             snoi
                                                ndi
                                                  cat
                                                    iont
                                                       hatt
                                                          he

worko
    fFe
      rra
        riH
          old
            ing
              swasn
                  ots
                    uff
                      ici
                        entf
                           ori
                             ttoe
                                arnt
                                   hef
                                     ind
                                       ersf
                                          ee
                                           .Mo
                                             reo
                                               ver
                                                 ,ev
                                                   eni
                                                     fth
                                                       e

amounto
      fworkwasn
              ots
                ati
                  sfa
                    cto
                      ry,P
                         lai
                           nti
                             ffsa
                                rei
                                  nnop
                                     osi
                                       tio
                                         ntos
                                            eco
                                              ndg
                                                ues
                                                  sth
                                                    epaymentt
                                                            o

F
err
  ariH
     old
       ing
         s.I
           nde
             ed,P
                lai
                  nti
                    ffsweren
                           ote
                             venr
                                emo
                                  tel
                                    ypa
                                      rtoft
                                          het
                                            ran
                                              sac
                                                tio
                                                  nan
                                                    dce
                                                      rta
                                                        inl
                                                          y

t
heyd
   idn
     otr
       eta
         inF
           err
             ariH
                old
                  ing
                    stop
                       erf
                         orma
                            nys
                              erv
                                ice
                                  s. Ass
                                       uch
                                         ,Pl
                                           ain
                                             tif
                                               fsc
                                                 lai
                                                   mofu
                                                      nju
                                                        st

e
nri
  chm
    entmustf
           ai
            lba
              sedupont
                     hes
                       hee
                         rfa
                           ctt
                             hati
                                twase
                                    xtr
                                      eme
                                        lyd
                                          ist
                                            antf
                                               romt
                                                  het
                                                    ran
                                                      sac
                                                        tio
                                                          n

a
tis
  sue
    .



                                   1
                                   0
2
173
  981
    97v
      l
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 20 of 37




        B
        .     NoShowingo
                       fRequiredC
                                los
                                  eRe
                                    lat
                                      ion
                                        shi
                                          p

        N
        ext
          ,Pl
            ain
              tif
                fsh
                  avef
                     ail
                       edt
                         oal
                           leg
                             eth
                               ere
                                 qui
                                   redc
                                      los
                                        ene
                                          sso
                                            fre
                                              lat
                                                ion
                                                  shi
                                                    pre
                                                      qui
                                                        redf
                                                           ora
                                                             n

u
nju
  ste
    nri
      chm
        entc
           lai
             m.Thed
                  egr
                    eeo
                      fth
                        ere
                          lat
                            ion
                              shi
                                pbe
                                  twe
                                    ent
                                      hep
                                        art
                                          iesn
                                             ece
                                               ssa
                                                 ryf
                                                   ora
                                                     nun
                                                       jus
                                                         t

e
nri
  chm
    entc
       lai
         mha
           sbe
             enh
               eav
                 ilyl
                    iti
                      gat
                        edi
                          nNewYorkc
                                  asel
                                     aw.Thec
                                           our
                                             tsh
                                               aver
                                                  out
                                                    ine
                                                      lyh
                                                        eld

t
hata
   nun
     jus
       ten
         ric
           hme
             ntc
               lai
                 mmayn
                     ots
                       urv
                         ived
                            ism
                              iss
                                alwheret
                                       hep
                                         art
                                           iesa
                                              lle
                                                gedr
                                                   ela
                                                     tio
                                                       nsh
                                                         ip

st
i o
  oat
    ten
      uat
        ed. Anunu
                ste
                  nri
                    chm
                      entc
                         lai
                           mre
                             qui
                               resac
                                   los
                                     ere
                                       lat
                                         10n
                                           shi
                                             pbe
                                               twe
                                                 enp
                                                   art
                                                     ies
                                                       .In

S
per
  ryv
    .Cr
      omp
        ton
          ,th
            epl
              ain
                t低 t
                   hep
                     urc
                       has
                         ero
                           fti
                             re
                              s,a
                                sse
                                  rte
                                    danu
                                       nju
                                         ste
                                           nri
                                             chm
                                               entc
                                                  lai
                                                    m

a
gai
  nstt
     hep
       rod
         uce
           rso
             fch
               emi
                 cal
                   sus
                     edt
                       oma
                         nuf
                           act
                             uret
                                het
                                  ir
                                   es
                                    . 8N.Y.3d2
                                             04,8
                                                63N
                                                  .E.
                                                    2d1
                                                      012

(
200
  7).TheS
        per
          ryp
            lai
              nti
                ffa
                  lle
                    gedt
                       hatt
                          hos
                            epr
                              odu
                                cer
                                  sen
                                    gag
                                      edi
                                        nap
                                          ric
                                            efi
                                              xin
                                                gco
                                                  nsp
                                                    ira
                                                      cyt
                                                        hat

i
nfl
  ate
    dth
      eco
        sto
          fti
            re
             stoc
                ons
                  ume
                    rsandu
                         nju
                           stl
                             yen
                               ric
                                 hedt
                                    hed
                                      efe
                                        nda
                                          nts
                                            .I.a
                                              d t2
                                                 09.I
                                                    naf
                                                      fir
                                                        min
                                                          g

d
ism
  iss
    alo
      fth
        atc
          lai
            mfo
              rla
                ckofas
                     uff
                       ici
                         entr
                            ela
                              tio
                                nsh
                                  ip,t
                                     heC
                                       our
                                         tofA
                                            ppe
                                              alsr
                                                 eas
                                                   one
                                                     dth
                                                       at
                                                        ,

［w]
  hil
    ewea
       gre
         e..
           .th
             atap
                lai
                  nti
                    ffneedn
                          otb
                            einp
                               riv
                                 ityw
                                    itht
                                       hed
                                         efe
                                           nda
                                             ntt
                                               ost
                                                 ateac
                                                     lai
                                                       mfo
                                                         r

u
nju
  ste
    nri
      chm
        ent.
           ..t
             hec
               onn
                 ect
                   ionbetweent
                             hep
                               urc
                                 has
                                   eroft
                                       ir
                                        esandt
                                             hep
                                               rod
                                                 uce
                                                   rsofc
                                                       hem
                                                         ica
                                                           ls

u
sedi
   nth
     eru
       bbe
         r‑m
           aki
             ngp
               roc
                 essi
                    ssi
                      mpl
                        yto
                          oat
                            ten
                              uat
                                edt
                                  osu
                                    ppo
                                      rts
                                        uchac
                                            lai
                                              m. I
                                                 d.a
                                                   t21
                                                     5.

        R
        ece
          ntl
            y,t
              heC
                our
                  tofA
                     ppe
                       al nG
                         si e
                            org
                              iaMalone& C
                                        o.v
                                          .Ri
                                            ede
                                              rli
                                                kew
                                                  iser
                                                     eaf
                                                       fir
                                                         med

t
hatw
   hil
     eap
       lai
         nti
           ffwasn
                otr
                  equ
                    ire
                      dtoa
                         lle
                           gep
                             riv
                               ity
                                 ,th
                                   epl
                                     ead
                                       ingmusta
                                              sse
                                                rtac
                                                   onn
                                                     ect
                                                       ion

b
etw
  eent
     hep
       art
         iest
            hati
               sno
                 tto
                   oat
                     ten
                       uat
                         ed.1
                            9N.Y.
                                3d5
                                  11,5
                                     17,973N.
                                            E.2
                                              d743(
                                                  201
                                                    2)(
                                                      fin
                                                        din
                                                          g

 t
 her
   ela
     tio
       nsh
         ipt
           ooa
             tte
               nua
                 tedb
                    eca
                      uset
                         heys
                            imp
                              lyhadnod
                                     eal
                                       ing
                                         swi
                                           the
                                             acho
                                                the
                                                  r.）
                                                    .TheC
                                                        our
                                                          t

wouldl
     ate
       rho
         ldt
           hatf
              orp
                lai
                  nti
                    fft
                      osu
                        cce
                          edona
                              nunu
                                 ste
                                   nri
                                     chm
                                       entc
                                          aus
                                            eofa
                                               cti
                                                 ont
                                                   hep
                                                     lai
                                                       nti
                                                         ff

muste
    sta
      bli
        shn
          oto
            nlyac
                onn
                  ect
                    ionw
                       itht
                          hed
                            efe
                              nda
                                nt,b
                                   utt
                                     hatt
                                        heyhadd
                                              eal
                                                ing
                                                  sto
                                                    get
                                                      her
                                                        .Id
                                                          .

a
t51
  8 nMandarin1
   .I        均di
               ng,t
                  heC
                    our
                      the
                        ldt
                          hata
                             nun
                               jus
                                 ten
                                   ric
                                     hme
                                       ntc
                                         lai
                                           man
                                             tmustp
                                                  lea
                                                    dfa
                                                      cts

 t
 hatwouldi
         ndi
           cat
             ear
               ela
                 tio
                   nsh
                     ipb
                       etw
                         eent
                            hep
                              art
                                ies
                                  ,ora
                                     tle
                                       asta
                                          naw
                                            are
                                              nes
                                                sby
                                                  "th
                                                    ede
                                                      fen
                                                        dan
                                                          t

o
fth
  epl
    ain
      tif
        fse
          xis
            ten
              ce.1
                 6N.Y.3da
                        t18
                          2. Atb
                               ott
                                 om,ad
                                     efe
                                       nda
                                         ntsa
                                            war
                                              ene
                                                ss,h
                                                   owe
                                                     ver
                                                       ,

r
equ
  ire
    smoret
         hanamereknowledgeoft
                            heo
                              the
                                rpa
                                  rtyse
                                      xis
                                        ten
                                          ce.S
                                             eeG
                                               eor
                                                 giaMalone& Co
                                                             ・              9




                                    1
                                    1
217398197vl
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 21 of 37




1
9N.Y.3da
       t51
         6.H
           ere
             ,iti
                sun
                  con
                    tes
                      tedt
                         hatP
                            lai
                              nti
                                ffsa
                                   ndF
                                     err
                                       ariH
                                          old
                                            ing
                                              sha
                                                dnor
                                                   ela
                                                     tio
                                                       nsh
                                                         ip.

T
her
  ear
    enof
       act
         sth
           ats
             ugg
               est
                 sth
                   atF
                     err
                       ariH
                          old
                            ing
                              swasa
                                  war
                                    eoft
                                       hee
                                         xis
                                           ten
                                             ceo
                                               fPl
                                                 ain
                                                   tif
                                                     fs.As

s
uch
  ,th
    epl
      ead
        ingf
           al
            lss
              hor
                tofa
                   nun
                     jus
                       ten
                         ric
                           hme
                             ntc
                               lai
                                 m.

     I
     nfa
       ct
        ,inR
           obi
             nso
               nv. OzM
                     ast
                       erF
                         und
                           ,Lt
                             d,t
                               hec
                                 our
                                   tfo
                                     undt
                                        hatd
                                           efe
                                             nda
                                               nts
                                                 'al
                                                   leg
                                                     ed

c
onn
  ect
    iont
       opl
         ain
           tif
             fswast
                  ooweakt
                        osu
                          sta
                            inp
                              lai
                                nti
                                  ff'
                                    scl
                                      aimf
                                         orunu
                                             ste
                                               nri
                                                 chm
                                                   ent
                                                     . No.

6
540
  09/
    13,2015WL6
             126
               956
                 ,at吋 (
                      N.Y
                        .Co
                          .Su
                            p.C
                              t.O
                                ct.1
                                   6,2
                                     015
                                       ).A
                                         lth
                                           oug
                                             hacomplexf
                                                      act

p
att
  ern
    ,th
      epl
        ain
          tif
            f,t
              heb
                ene
                  fic
                    iar
                      yofn
                         ote
                           sonw
                              hic
                                hab
                                  ank
                                    rup
                                      tth
                                        ird
                                          ‑pa
                                            rtyh
                                               add
                                                 efa
                                                   ult
                                                     ed,

e
sse
  nti
    all
      yal
        leg
          edt
            hato
               the
                 rcr
                   edi
                     tor
                       soft
                          hatt
                             hir
                               dpa
                                 rtywhor
                                       ece
                                         ive
                                           dpaymentont
                                                     hei
                                                       rcl
                                                         aim
                                                           s

wereu
    nju
      stl
        yen
          ric
            he.I
              d d
                .at*
                   1. Thec
                         our
                           tdi
                             smi
                               sse
                                 dth
                                   atc
                                     lai
                                       mfi
                                         ndi
                                           ngt
                                             hatt
                                                hed
                                                  efe
                                                    nda
                                                      nts
                                                        '

c
onn
  ect
    ion
      stop
         lai
           nti
             ffswerei
                    ndi
                      rec
                        t,t
                          hro
                            ugho
                               the
                                 ren
                                   tit
                                     ies
                                       ,andt
                                           husw
                                              eret
                                                 ooweakt
                                                       osu
                                                         ppo
                                                           rt

t
hec
  lai
    m.I
      d.a
        t**
          5‑6
            .

     I
     nfa
       ct
        ,Pl
          ain
            tif
              fse
                vena
                   dmi
                     tth
                       a twas R
                        ti    idl
                                offwhop
                                      ers
                                        ona
                                          llyc
                                             omm
                                               uni
                                                 cat
                                                   edw
                                                     itht
                                                        he

R
ealE
   sta
     teA
       dvi
         sora
            nds
              ubm
                itt
                  edTCMI'sb
                          id.（HomD
                                 ec.E
                                    x.4市2
                                        37.
                                          )Wh
                                            ilet
                                               hi
                                                sal
                                                  leg
                                                    ati
                                                      on

d
oesn
   otp
     rov
       idea
          nys
            upp
              ortf
                 oraf
                    ind
                      ingt
                         hatF
                            err
                              ariH
                                 old
                                   ing
                                     s,LLCd
                                          idn
                                            otd
                                              oan
                                                yworki
                                                     n

f
urt
  her
    anc
      eoft
         hep
           roj
             ect
               ,ith
                  igh
                    lig
                      htst
                         hef
                           actt
                              hatF
                                 err
                                   ariH
                                      old
                                        ing
                                          s,LLCwast
                                                  oof
                                                    arremoved

froma
    nyi
      ll‑
        got
          tena
             ctst
                obeh
                   eldl
                      iab
                        lei
                          nth
                            isc
                              ase
                                .

     M
     ore
       ove
         r nめe
          ,i rryv
                .CromptonC
                         orp
                           .,t
                             hec
                               our
                                 the
                                   ldt
                                     hatap
                                         lai
                                           nt汀fc
                                               ann
                                                 ots
                                                   ucc
                                                     eedon

a
nun
  jus
    ten
      ric
        hme
          ntc
            lai
              mun
                les
                  sith
                     asas
                        uff
                          ici
                            ent
                              lyc
                                los
                                  ere
                                    lat
                                      ion
                                        shi
                                          pwi
                                            tht
                                              heo
                                                the
                                                  rpa
                                                    rty
                                                      .8

Nヱ3d2
    04,8
       63N
         .E.
           2d1
             012(
                200
                  7) nやe
                    .I rry
                         ,th
                           epl
                             ain
                               tif
                                 f,whoc
                                      lai
                                        medt
                                           oha
                                             vep
                                               urc
                                                 has
                                                   ed

o
ver
  pri
    cedt
       ir
        es
         ,as
           ser
             tedac
                 aus
                   eofa
                      cti
                        onf
                          oru
                            nju
                              ste
                                nri
                                  chm
                                    enta
                                       gai
                                         nstt
                                            hep
                                              rod
                                                uce
                                                  rso
                                                    fth
                                                      e

c
hem
  ica
    lsu
      sedbyt
           ir
            ema
              nuf
                act
                  ure
                    rs.I
                       d.a
                         t20
                           9. Thep
                                 lai
                                   nti
                                     ffst
                                        heo
                                          rywast
                                               hatt
                                                  hec
                                                    hem
                                                      ica
                                                        l

p
rod
  uce
    rso
      ver
        cha
          rge
            dth
              eti
                rem
                  anu
                    fac
                      tur
                        ers
                          ,wh
                            o,i
                              ntu
                                m,p
                                  ass
                                    edt
                                      hec
                                        ostt
                                           oth
                                             epl
                                               ain
                                                 tif
                                                   fan
                                                     d

o
the
  rss
    imi
      lar
        lys
          itu
            ate
              d.I
                d. TheS
                      per
                        ryc
                          our
                            tfo
                              undt
                                 ha
                                  t,w
                                    hil
                                      e ap
                                         lai
                                           nti
                                             ffn
                                               eedn
                                                  otb
                                                    einp
                                                       riv
                                                         ity



                                   1
                                   2
2
l73
  981
    97v
      l
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 22 of 37




w
itht
   hed
     efe
       nda
         ntt
           ost
             ateac
                 la
                  ir
                   r】f
                     oru
                       nju
                         ste
                           nr hment                             ．
                                  ， theremustexistarelationshipor
c
onn
  ect
    ionb
       etw
         eent
            hep
              art
                iest
                   hati
                      sno
                        tto
                          oat
                            ten
                              uat
                                ed"I
                                   d.a
                                     t21
                                       5‑1
                                         6.

        A
        gai
          n,t
            her
              ear
                eab
                  sol
                    ute
                      lynoa
                          lle
                            gat
                              ion
                                sint
                                   heC
                                     omp
                                       lai
                                         ntt
                                           hatshowsofr
                                                     equ
                                                       ire
                                                         dcl
                                                           ose

r
ela
  tio
    nsh
      ipb
        etw
          eenF
             err
               ariH
                  old
                    ing
                      sandt
                          heP
                            lai
                              nti
                                ffs
                                  ,whichm
                                        and
                                          ate
                                            sdi
                                              smi
                                                ssa
                                                  l. U
                                                     nju
                                                       st

e
nri
  chm
    entr
       equ
         ire
           sno
             tju
               stt
                 hee
                   xis
                     ten
                       ceofac
                            los
                              ere
                                lat
                                  ion
                                    shi
                                      pbe
                                        twe
                                          ent
                                            hep
                                              art
                                                ies
                                                  ,bu
                                                    tth
                                                      att
                                                        he

r
ela
  tio
    nsh
      ipmusth
            avec
               aus
                 edt
                   hep
                     lai
                       nti
                         ffsr
                            eli
                              anc
                                eori
                                   ndu
                                     cem
                                       ent
                                         .Se
                                           eXaleronP
                                                   har
                                                     mac
                                                       eut
                                                         ica
                                                           ls

v
.Ac
  tav
    is,No. 1
           505
             87/
               201
                 6,2016W L4764970(
                                 N.Y
                                   .Co
                                     .Su
                                       p.C
                                         t.S
                                           ept
                                             .12
                                               ,20
                                                 16)
                                                   ;Re
                                                     dta
                                                       il

L
eas
  ing
    ,In
      c.v
        .Be
          lle
            zz,No.9
              a    55191(
                        JFK
                          ),1
                            997W L6
                                  034
                                    96,a
                                       t串8(
                                          S.D
                                            .N.
                                              Y.S
                                                ept
                                                  .30
                                                    ,19
                                                      97)

（contemporaneoust
                rad
                  ingr
                     ela
                       tio
                         nsh
                           ip"t
                              ooa
                                tte
                                  nua
                                    tedt
                                       oes
                                         tab
                                           lis
                                             hun
                                               jus
                                                 ten
                                                   ric
                                                     hme
                                                       ntc
                                                         lai
                                                           m).

T
her
  ear
    enos
       ucha
          lle
            gat
              ion
                sint
                   heC
                     omp
                       lai
                         nt.

        I
        nsu
          m,i
            fPl
              ain
                tif
                  fsc
                    lai
                      msweret
                            osu
                              rvi
                                ve,t
                                   her
                                     ewouldbenoendt
                                                  osu
                                                    chl
                                                      ia
                                                       bi
                                                        li
                                                         ty
                                                          .In
                                                            dee
                                                              d,

w
ith
  outs
     uff
       ici
         entf
            act
              s,c
                onc
                  lus
                    orya
                       lle
                         gat
                           ion
                             sth
                               atf
                                 ai
                                  ltoe
                                     sta
                                       bli
                                         sht
                                           hatad
                                               efe
                                                 nda
                                                   ntwasu
                                                        nju
                                                          stl
                                                            y

e
nri
  che
    datt
       hee
         xpe
           nseofap
                 lai
                   nti
                     ffw
                       arr
                         antd
                            ism
                              iss
                                al.S
                                   eeNorthSalemP
                                               syc
                                                 hia
                                                   tri
                                                     cSe
                                                       rvs
                                                         .,P
                                                           .C.

v
.MedcoH
      eal
        thS
          ol
           .,I
             nc,854N
               .    .Y.S.2d9
                           05,50A.D.3d986(
                                         2dDept2
                                               008
                                                 );V
                                                   ass
                                                     elv
                                                       .Va
                                                         sse
                                                           l,

336N.Y.S.2d8
           87,40A.D.2d713(
                         2dDept1
                               972
                                 ),a
                                   ffdby3
                                        3N.Y.2d5
                                               33,3
                                                  01N
                                                    .E.
                                                      2d422

(
197
  3))
    . Eveni
          fth
            eal
              leg
                edf
                  und
                    sweret
                         her
                           esu
                             ltofi
                                 ll‑
                                   got
                                     teng
                                        ain
                                          s,d
                                            oese
                                               ver
                                                 ypa
                                                   rtyt
                                                      hatd
                                                         id

a
ctu
  alworkf
        orf
          und
            sth
              atc
                anbet
                    rac
                      edbackt
                            oth
                              esef
                                 und
                                   sin
                                     curl
                                        iab
                                          ili
                                            ty?C
                                               lea
                                                 rly
                                                   ,th
                                                     erei
                                                        sap
                                                          oin
                                                            t

whent
    heo
      rig
        insoft
             hef
               und
                 sar
                   eto
                     ofa
                       rremovedfromt
                                   her
                                     eci
                                       pie
                                         nta
                                           stomakeaf
                                                   ind
                                                     ingo
                                                        fli
                                                          abi
                                                            lit
                                                              y

i
mpr
  ope
    rasam
        att
          erofl
              aw.

        C.    Pla
                inti
                   ffsdono
                         tAllegeFac
                                  tstoSupportEquityandGoodConsciouswould
              RequireFer
                       rar
                         iHoldingstoR
                                    elinquishFunds

        F
        urt
          her
            mor
              e,t
                heC
                  omp
                    lai
                      ntd
                        oesn
                           ote
                             venp
                                rov
                                  ides
                                     uff
                                       ici
                                         entf
                                            act
                                              stos
                                                 upp
                                                   ortaf
                                                       ind
                                                         ingt
                                                            hat

e
qui
  tyandgoodc
           ons
             cio
               uswouldr
                      equ
                        ireF
                           err
                             ariH
                                old
                                  ing
                                    stog
                                       iveupt
                                            hos
                                              efu
                                                nds
                                                  . Thep
                                                       lai
                                                         nti
                                                           ff

mustshowt
        hatt
           heo
             the
               rpa
                 rtywase
                       nri
                         che
                           d,a
                             tpl
                               ain
                                 tif
                                   f'se
                                      xpe
                                        nse
                                          ,andt
                                              hat i
                                                  tisa
                                                     gai
                                                       nste
                                                          qui
                                                            ty


                                     1
                                     3
217398197vl
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 23 of 37




a
ndgoodc
      ons
        cie
          ncet
             ope
               rmi
                 t[t
                   heo
                     the
                       rpa
                         rty
                           ]tor
                              eta
                                inwhati
                                      sso
                                        ugh
                                          ttob
                                             ere
                                               cov
                                                 ere
                                                   d G
                                                     eor
                                                       gia

M
alo
  ne,926N
        .Y.
          S.2
            dat497(
                  cit
                    ati
                      ono
                        mit
                          ted
                            )(a
                              lte
                                rat
                                  ion
                                    sino
                                       rig
                                         ina
                                           l).U
                                              lti
                                                mat
                                                  ely
                                                    ,ev
                                                      eni
                                                        fth
                                                          e

o
the
  rel
    eme
      ntsa
         rem
           et,t
              hec
                our
                  tmustb
                       epe
                         rsu
                           ade
                             dth
                               ati
                                 ti
                                  sag
                                    ain
                                      ste
                                        qui
                                          tya
                                            ndgoodc
                                                  ons
                                                    cie
                                                      nce

t
oal
  lowP
     lai
       nti
         ffst
            ore
              cei
                vet
                  heb
                    ene
                      fito
                         fFe
                           rra
                             riH
                               old
                                 ingsp
                                     erf
                                       orm
                                         anc
                                           ewi
                                             tho
                                               utc
                                                 omp
                                                   ens
                                                     ati
                                                       ng

P
lai
  nti
    ffsf
       ors
         aidp
            erf
              orm
                anc
                  e. CompareMandarinT
                                    rad
                                      in,1
                                        g 6N.Y.3da
                                                 t18
                                                   2‑8
                                                     3([
                                                       T]h
                                                         emere

e
xis
  ten
    ceo
      fal
        et
         te
          rth
            ath
              app
                enst
                   ofi
                     ndap
                        atht
                           oap
                             ros
                               pec
                                 tiv
                                   epu
                                     rch
                                       ase
                                         rdo
                                           esn
                                             otr
                                               end
                                                 ert
                                                   hi
                                                    s

t
ran
  sac
    tio
      non
        eofe
           qui
             tab
               lei
                 nju
                   sti
                     cer
                       equ
                         iri
                           ngaremedyt
                                    oba
                                      lan
                                        ceaw
                                           ron
                                             g.） w
                                                 ithAlanB
                                                        .

G
ree
  nfi
    eld
      ,MD.,P
           .C.v
              .LongBeachImagingH
                               old
                                 ing
                                   s,LLC,981N.Y.S.2d135,1
                                                        37,114A.D.3d

8
88(
  2dDept2
        014
          )(t
            hea
              lle
                gat
                  ion
                    sth
                      atd
                        efe
                          nda
                            ntu
                              sedt
                                 hep
                                   lai
                                     nti
                                       ffsf
                                          il
                                           esa
                                             ndr
                                               eco
                                                 rdst
                                                    oen
                                                      ric
                                                        h

i
ts
 el
  fatt
     hep
       lai
         nt汀r
            sex
              pen
                se wase
                      nou
                        ght
                          ode
                            fea
                              tmo
                                tio
                                  n).H
                                     ere
                                       ,un
                                         lik
                                           eAlanB
                                                .Gr
                                                  een
                                                    fie
                                                      ld,

MD.,P
    .C,F
      . e
        rra
          riH
            old
              ing
                sdi
                  dno
                    ten
                      gag
                        eina
                           nya
                             ctsi
                                tknewwouldk
                                          now
                                            ing
                                              lye
                                                nri
                                                  chi
                                                    ts
                                                     el
                                                      f.I
                                                        n

r
eal
  ity
    ,Fe
      rra
        riH
          old
            ing
              sbr
                oke
                  redat
                      ran
                        sac
                          tio
                            nwherebyi
                                    tre
                                      cei
                                        vedas
                                            ucc
                                              essf
                                                 eef
                                                   ormaking

i
ntr
  odu
    cti
      onsa
         ndp
           rov
             idi
               nga
                 dvi
                   cer
                     ega
                       rdi
                         ngt
                           hep
                             urc
                               has
                                 eofam
                                     ort
                                       gag
                                         ean
                                           d/o
                                             rco
                                               lla
                                                 ter
                                                   ali
                                                     zed

d
ebt
  .

        I
        nfa
          ct
           ,th
             erea
                renoa
                    lle
                      gat
                        ion
                          sint
                             heC
                               omp
                                 lai
                                   ntt
                                     oev
                                       ens
                                         ugg
                                           estt
                                              hatF
                                                 err
                                                   ariH
                                                      old
                                                        ing
                                                          sdi
                                                            d

n
otp
  erf
    orma
       nys
         erv
           icef
              ort
                hes
                  efu
                    nds
                      .Fe
                        rra
                          riH
                            old
                              ins晶c
                                g ili
                                    tat
                                      edt
                                        hi
                                         sde
                                           btp
                                             urc
                                               has
                                                 e.I
                                                   fFe
                                                     rra
                                                       ri

H
old
  ing
    sweren
         otc
           omp
             ens
               ate
                 dfo
                   rth
                     eworki
                          tpe
                            rfo
                              rme
                                dint
                                   hi
                                    sca
                                      se,t
                                         hatwouldb
                                                 eun
                                                   jus
                                                     t

e
nri
  chm
    ents
       inc
         eFe
           rra
             riH
               old
                 ing
                   swouldh
                         aved
                            oneas
                                ubs
                                  tan
                                    tia
                                      lamounto
                                             fbr
                                               oke
                                                 rag
                                                   eworkf
                                                        or

noc
  omp
    ens
      ati
        on. Thea
               ddi
                 tio
                   nalf
                      act
                        uala
                           lle
                             gat
                               ion
                                 spr
                                   ovi
                                     denoe
                                         vid
                                           enc
                                             eth
                                               atF
                                                 err
                                                   ariH
                                                      old
                                                        ing
                                                          s

f
ail
  edt
    ose
      rvear
          olei
             nth
               ist
                 ran
                   sac
                     tio
                       n.

        T
        hus
          ,th
            erei
               snor
                  eas
                    ont
                      ode
                        nyF
                          err
                            ariH
                               old
                                 ing
                                   sth
                                     eri
                                       ghtt
                                          ore
                                            cei
                                              vec
                                                omp
                                                  ens
                                                    ati
                                                      onf
                                                        ori
                                                          t
                                                          s

w
ork
  .




                                     1
                                     4
217398197vl
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 24 of 37




        D
        .     Pl
               ain
                 tif
                   fsAll
                       ega
                         t i
                           onsinRegardstotheSupposedLacko
                                                        fDocumentations
              DoesnotT
                     riggerUnju
                              s tEnrichmentL
                                           iabi
                                              lity

        Y
        ear
          san
            dye
              arsa
                 fte
                   rth
                     etr
                       ans
                         act
                           ionwasa
                                 lre
                                   adyc
                                      omp
                                        let
                                          ed,P
                                             lai
                                               nti
                                                 ffst
                                                    ryt
                                                      opi
                                                        ecet
                                                           oge
                                                             the
                                                               r

a
lle
  gat
    ion
      sth
        eyb
          eli
            eves
               ugg
                 estt
                    hatworkwasn
                              otd
                                onebyF
                                     err
                                       ariH
                                          old
                                            ing
                                              sLLC. T
                                                    hisi
                                                       sba
                                                         sed

upont
    hef
      oll
        owi
          ng:1
             )th
               efa
                 ctt
                   hata
                      fte
                        rye
                          arsp
                             ass
                               edar
                                  epr
                                    ese
                                      nta
                                        tiv
                                          eoft
                                             heR
                                               ealE
                                                  sta
                                                    teA
                                                      dvi
                                                        sor

t
est
  ifi
    edt
      hath
         edi
           dno
             tre
               cog
                 niz
                   eth
                     enameF
                          err
                            ariH
                               old
                                 ing
                                   sLLC,a
                                        nd2
                                          )th
                                            erei
                                               snow
                                                  rit
                                                    ten

a
gre
  eme
    ntb
      etw
        eenF
           err
             aria
                ndT
                  ria
                    douo
                       rTCMIc
                            onc
                              ern
                                ingb
                                   rok
                                     era
                                       ges
                                         erv
                                           ice
                                             spr
                                               ovi
                                                 dedb
                                                    y

F
err
  arii
     nco
       nne
         cti
           onw
             itht
                heT
                  ri‑
                    Cou
                      ntyD
                         eal
                           .(H
                             ornD
                                ec.E
                                   x.4明 2
                                        37‑
                                          38.
                                            )Ho
                                              wev
                                                er,i
                                                   tis

e
xtr
  eme
    lys
      pec
        ula
          tiv
            etob
               asea
                  nun
                    jus
                      ten
                        ric
                          hme
                            ntc
                              aus
                                eofa
                                   cti
                                     onont
                                         hes
                                           etwoa
                                               lle
                                                 gat
                                                   ion
                                                     s.

F
irs
  tly
    ,iti
       sno
         tsu
           rpr
             isi
               ngt
                 hata
                    fte
                      rye
                        arsp
                           ass
                             edar
                                epr
                                  ese
                                    nta
                                      tiv
                                        eoft
                                           her
                                             eale
                                                s阻t
                                                  ead
                                                    vis
                                                      ord
                                                        oes

n
otr
  eco
    gni
      zet
        henameF
              err
                ariH
                   old
                     ing
                       sLLC. T
                             her
                               ewe
                                 remanye
                                       nti
                                         tie
                                           sin
                                             vol
                                               vedi
                                                  nth
                                                    isl
                                                      arg
                                                        e

t
ran
  sac
    tio
      nth
        ato
          ccu
            rre
              dse
                ver
                  aly
                    eara
                       go.I
                          nfa
                            ct
                             ,th
                               erew
                                  eremanye
                                         nti
                                           tie
                                             sin
                                               vol
                                                 vedi
                                                    nth
                                                      ede
                                                        bt

d
ealp
   arto
      fth
        etr
          ans
            act
              ion
                ,whichi
                      swhyt
                          her
                            ewasas
                                 pl
                                  ito
                                    fth
                                      efe
                                        es. Ass
                                              uch
                                                ,iti
                                                   sno
                                                     tsu
                                                       rpr
                                                         isi
                                                           ng

t
hatar
    epr
      ese
        nta
          tiv
            eoft
               her
                 eale
                    sta
                      tea
                        dvi
                          sord
                             oesn
                                otr
                                  eca
                                    llF
                                      en‑
                                        ariH
                                           old
                                             ing
                                               sLLC.I
                                                    nsh
                                                      ort
                                                        ,th
                                                          e

f
actt
   hataw
       itn
         essd
            oesn
               otr
                 eca
                   llF
                     err
                       ariH
                          old
                            ing
                              sLLCd
                                  oesn
                                     otc
                                       rea
                                         teac
                                            aus
                                              eofa
                                                 cti
                                                   on.

S
eco
  ndl
    y,t
      hea
        lle
          gat
            iont
               hatt
                  her
                    ewasn
                        owr
                          itt
                            ena
                              gre
                                eme
                                  ntb
                                    etw
                                      eenF
                                         err
                                           ariandT
                                                 ria
                                                   douo
                                                      rTCMI

c
onc
  ern
    ingb
       rok
         era
           ges
             erv
               ice
                 siso
                    fnomoment. T
                               her
                                 ear
                                   emany i
                                         nst
                                           anc
                                             esi
                                               nco
                                                 mme
                                                   rci
                                                     al

t
ran
  sac
    tio
      nsw
        her
          eth
            epa
              rti
                esdon
                    oth
                      avew
                         rit
                           tenc
                              ont
                                rac
                                  ts.H
                                     owe
                                       ver
                                         ,th
                                           atd
                                             oesn
                                                otg
                                                  ivee
                                                     nt
                                                      it
                                                       ie
                                                        s,

s
ucha
   sPl
     ain
       tif
         fs,t
            hea
              bil
                ityt
                   osu
                     ebe
                       cau
                         seo
                           fth
                             ela
                               cko
                                 faw
                                   rit
                                     ing
                                       .In
                                         dee
                                           d,i
                                             ti
                                              sun
                                                con
                                                  tes
                                                    tedt
                                                       hat

P
lai
  nti
    ffsweren
           otp
             art
               iest
                  oth
                    ist
                      ran
                        sac
                          tio
                            n. Ass
                                 uch
                                   ,Pl
                                     ain
                                       tif
                                         fsc
                                           ann
                                             ota
                                               sse
                                                 rtac
                                                    lai
                                                      mag
                                                        ain
                                                          st

F
err
  ariH
     old
       ing
         sLLCa
             sar
               esu
                 lto
                   fal
                     acko
                        fdo
                          cum
                            ent
                              ati
                                on.




                                     1
                                     5
217398197vl
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 25 of 37




         E
         .    CourtsRej
                      ectUnjustEnrichmentClaimsA
                                               lle
                                                 gedA
                                                    gai
                                                      nstI
                                                         nno
                                                           cen
                                                             tTh
                                                               ird
                                                                 ‑
              Part
                 iesSuchasFerrar
                               iH ol
                                   dings

         F
         err
           ariH
              old
                ing
                  sisa
                     nin
                       noc
                         entt
                            hir
                              d‑p
                                art
                                  y,w
                                    ithnoknowledget
                                                  hatt
                                                     hef
                                                       eesc
                                                          oll
                                                            ect
                                                              edw
                                                                ere

t
ain
  teda
     nd/
       oriトg
           ott
             enbyt
                 hea
                   cti
                     onso
                        fpa
                          rti
                            esi
                              tha
                                dnoknowledgeo五A
                                              gai
                                                n,P
                                                  lai
                                                    nti
                                                      ffs
                                                        'un
                                                          jus
                                                            t

e
nri
  chm
    entc
       lai
         mmustb
              edi
                smi
                  sse
                    d.Thep
                         roc
                           eed
                             ingc
                                ase
                                  sar
                                    eil
                                      lus
                                        tra
                                          tiv
                                            eoft
                                               hisp
                                                  oin
                                                    t.

         I
         nIDTC
             orp
               .v.MorganS
                        tαn
                          leyDeanW
                             ，   itt
                                   er& C
                                       o.,IDTC
                                             orp
                                               ora
                                                 tio
                                                   nen
                                                     ter
                                                       edi
                                                         ntoa
                                                            n

a
gre
  eme
    ntw
      ithT
         ele
           fon
             icaI
                nte
                  rna
                    tio
                      nal
                        ,S.
                          A.,c
                             onc
                               ern
                                 ingaf
                                     ibe
                                       r‑o
                                         pti
                                           cne
                                             two
                                               rkc
                                                 all
                                                   edSAm‑1.1
                                                           2

N.Y.3d1
      32,907N
            .E.
              2d268(
                   200
                     9).IDTs
                           oug
                             htt
                               ore
                                 cov
                                   eri
                                     nve
                                       stm
                                         entb
                                            ank
                                              ingf
                                                 eest
                                                    hatMorgan

S
tan
  leyh
     adr
       ece
         ive
           dfromT
                ele
                  fon
                    icaa
                       ndo
                         the
                           rco
                             mpa
                               nie
                                 sinc
                                    onn
                                      ect
                                        ionw
                                           itht
                                              heSAm‑1n
                                                     etw
                                                       ork
                                                         .

TheC
   our
     tofA
        ppe
          alsr
             eje
               cte
                 dIDTsu
                      nju
                        ste
                          nri
                            chm
                              entc
                                 lai
                                   m:

        Norc a
             nt heunjustenrich
                             mentc lai
                                     ms up
                                         portthedisgo
                                                    rgeme
                                                        ntofa nyprof
                                                                   its
        MorganStanle
                   yo bt
                       ainedfromTelefon
                                      icaoroth
                                             ercomp
                                                  anies,i
                                                        nconn
                                                            ectionwith
        SAm‑1. .
               ..Ins e
                     ekingMorganS ta
                                   nleyspro
                                          fit
                                            sf r
                                               omSAm‑1 ,IDTdoesnot
                                                                 ,a nd
        ca
         nnot
            ,a ll
                egetha
                     tMorganS  t
                               anleyhasbeenunj
                                             ustl
                                                yenrich
                                                      edatIDTse x
                                                                pense,
        bec
          auseIDTd idnotpaythealle
                                 gedfee
                                      s.

I
d.a
  t14
    2.

        O
        the
          rco
            urt
              sap
                ply
                  ingNewYorkl
                            awh
                              aves
                                 imi
                                   lar
                                     lyr
                                       eje
                                         cte
                                           dun
                                             jus
                                               ten
                                                 ric
                                                   hme
                                                     ntc
                                                       lai
                                                         ms

wheret
     hep
       lai
         nti町 s
              eek
                stor
                   eco
                     verf
                        eesi
                           tdi
                             dno
                               tpa
                                 y.S
                                   ee,e
                                      .g
                                       .,L
                                         ore
                                           leyF
                                              in.(
                                                 Jer
                                                   sey
                                                     )No
                                                       .3L
                                                         td.

v
.We
  llsFargoS
          ec.
            ,LLC,No.1
                    237
                      23(
                        RJS
                          ),2013W L1
                                   294
                                     668
                                       ,at*16(
                                             S.D
                                               .N.
                                                 Y.M
                                                   ar.2
                                                      8,2
                                                        013
                                                          )

（P
 lai
   nti
     ffsc
        lai
          mfo
            run
              jus
                ten
                  ric
                    hme
                      ntf
                        ai
                         lsb
                           eca
                             useP
                                lai
                                  nti
                                    ffsd
                                       idn
                                         otp
                                           ayt
                                             hes
                                               efe
                                                 es;t
                                                    heCDOs

p
aidt
   hef
     eest
        hatP
           lai
             nti
               ffsa
                  lle
                    gewereu
                          nju
                            stl
                              yac
                                qui
                                  red
                                    .，）r
                                       e    αr
                                        vdinp t
                                              ,va
                                                cat
                                                  edi
                                                    npa
                                                      rt,ono
                                                           the
                                                             r

g
rou
  nds
    ,797F
        .3d1
           60(
             2dC
               ir.2
                  015
                    );I
                      nreBayouHedgeFundsI
                                        nv.L
                                           it
                                            ig
                                             .,472F
                                                  .Su
                                                    pp.2d5
                                                         28,

531‑32(
      S.D
        .N.
          Y.2
            007
              )(d
                ism
                  iss
                    ingu
                       nju
                         ste
                           nri
                             chm
                               entc
                                  lai
                                    msb
                                      rou
                                        ghtbyh
                                             edg
                                               efu
                                                 ndsi
                                                    nve
                                                      sto
                                                        rs

a
gai
  nstl
     awf
       irmr
          eta
            ine
              dbyh
                 edg
                   efu
                     ndb
                       eca
                         uset
                            hepaymentby[
                                       theh
                                          edg
                                            efu
                                              nd]o
                                                 fop
                                                   era
                                                     tin
                                                       g

e
xpe
  nse
    s(s
      ucha
         sle
           galf
              ees
                )us
                  ingm
                     isa
                       ppr
                         opr
                           iat
                             edf
                               und
                                 sdo
                                   esn
                                     otc
                                       onf
                                         era d
                                             ire
                                               cta
                                                 nds
                                                   pec
                                                     ifi
                                                       c

b
ene
  fiton[
       thel
          awf
            irm
              ]att
                 hee
                   xpe
                     nseofp
                          lai
                            nti
                              ffs；
                                 ） B仰 c
                                      oE伊 i
                                          ri
                                           toS
                                             ant
                                               odeI
                                                  nve
                                                    sti
                                                      men
                                                        to,S
                                                           .A.


                                     1
                                     6
217398197vl
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 26 of 37




v
.Ci
  tib
    ank
      ,NA.,No.031537(MBM),2003W L2
                                 301
                                   888
                                     8,a
                                       t*18(
                                           S.D
                                             .N.
                                               Y.D
                                                 ec.2
                                                    2,2
                                                      003
                                                        )

(
rej
  ect
    ingu
       nju
         ste
           nri
             chm
               entc
                  lai
                    mwherep
                          lai
                            nti
                              ffd
                                idn
                                  otpayd
                                       efe
                                         nda
                                           ntsf
                                              ees
                                                ),q
                                                  ff
                                                   'd
                                                    ,11
                                                      0F.

Appx 1
     91(
       2dC
         ir.2
            004
              );Goelv
                    .Ramachandran,1
                                  11A.D.3d7
                                          83,7
                                             92,975N
                                                   .Y.
                                                     S.2
                                                       d428(
                                                           2d

Dept2
    013
      )(d
        ism
          iss
            ingu
               nju
                 ste
                   nri
                     chm
                       entc
                          lai
                            mswherep
                                   aym
                                     ent
                                       stod
                                          efe
                                            nda
                                              ntwere d
                                                     uly

a
uth
  ori
    ze ； Zimmermanv
      d）          .Ko
                    hn,No.6
                          528
                            26/
                              13,2014WL1
                                       490
                                         936
                                           ,*3(
                                              Sup
                                                .Ct
                                                  .N.Y.C
                                                       ty.

A
pr.1
   1,2014
        ）（U
          nju
            ste
              nri
                chm
                  entd
                     oesn
                        ota
                          ppl
                            ytot
                               hed
                                 isg
                                   org
                                     eme
                                       nto
                                         ffe
                                           esp
                                             aidbya
                                                  not
                                                    her
                                                      .）

(
cit
  ingIDTC
        orp
          .,1
            2N.Y.3da
                   t14
                     2),a
                       ) .
                         ff＇d
                            ,2N
                              .Y.
                                S.3
                                  d46
                                    2,464(lstDept2
                                                 015
                                                   ),l
                                                     eav
                                                       etoα
                                                          rpp
                                                            eal

d
eni
  ed,2
     5N.Y.3d907(
               201
                 5))
                   .

     F
     urt
       her
         ,li
           keP
             lai
               nti
                 ffs
                   'fa
                     ilu
                       ret
                         opr
                           ovi
                             des
                               uff
                                 ici
                                   entf
                                      act
                                        stos
                                           upp
                                             ortt
                                                hei
                                                  rcl
                                                    aim
                                                      sag
                                                        ain
                                                          st

F
err
  ari
    ,Pl
      ain
        tif
          fsc
            ann
              ots
                ucc
                  ess
                    ful
                      lys
                        upp
                          ortac
                              lai
                                mfo
                                  run
                                    jus
                                      ten
                                        ric
                                          hme
                                            nt!
                                              !.!
                                                .moneyh
                                                      ada
                                                        nd

r
ece
  ive
    dag
      ain
        stF
          ran
            kFe
              rra
                risc
                   ous
                     in.
                       2Ca
                         sesi
                            nwhichf
                                  ami
                                    lymembersh
                                             aveb
                                                eena
                                                   lle
                                                     gedt
                                                        o

h
aveb
   ene
     fit
       edfroma
             lle
               gedi
                  ll‑
                    got
                      teng
                         ain
                           s,t
                             hec
                               our
                                 tsh
                                   avef
                                      oun
                                        dthemt
                                             ono
                                               tbel
                                                  iab
                                                    lewhent
                                                          he

P
lai
  nti
    ffh
      asb
        eenu
           nab
             let
               opr
                 oveo
                    rshowt
                         hat anyo
                                fth
                                  est
                                    ole
                                      nfu
                                        nds[.
                                            ..]t
                                               rac
                                                 eab
                                                   let
                                                     oth
                                                       e

d
efe
  nda
    nt[...][
           alo
             ngw
               itht
                  he]p
                     lai
                       nti
                         ffsu
                            nsu
                              bst
                                ant
                                  iat
                                    eda
                                      lle
                                        gat
                                          ion
                                            sth
                                              at[
                                                thed
                                                   efe
                                                     nda
                                                       nt]

b
ene
  fit
    edfromandhadknowledgeo
                         fhi
                           s[f
                             ami
                               lymembers
                                       ]th
                                         eft．
                                            ．
                                            ．
                                            ． Zell&Ettingerv
                                                           .Be
                                                             rg/
                                                               as,

690 N
    .Y.
      S.2
        d61
          3, 614 (
                 2d Dept 1
                         993
                           )(f
                             ind
                               ingh
                                  usb
                                    ando
                                       f employee who a
                                                      lle
                                                        ged
                                                          ly

m
isa
  ppr
    opr
      iat
        edf
          und
            swasn
                otl
                  iab
                    lef
                      oru
                        nju
                          ste
                            nri
                              chm
                                entf
                                   orh
                                     avi
                                       nga
                                         cce
                                           sst
                                             ohi
                                               swi
                                                 fes

m
isa
  ppr
    opr
      iat
        edf
          und
            sint
               hec
                 oup
                   lesj
                      oin
                        tbanka
                             cco
                               unt
                                 ).S
                                   eeKayev
                                         .Gr
                                           oss
                                             man
                                               ,202F
                                                   .3d6
                                                      11,

616(
   2dC
     ir.2
        000
          )(h
            old
              ingw
                 ifeo
                    fbo
                      rro
                        werc
                           o‑d
                             efe
                               nda
                                 ntwasn
                                      otu
                                        nju
                                          stl
                                            yen
                                              ric
                                                hedb
                                                   eca
                                                     use

p
lai
  nti
    ffo
      ffe
        rednoe
             vid
               enc
                 ede
                   mon
                     str
                       ati
                         ngt
                           hat[
                              def
                                end
                                  ant
                                    ‑wi
                                      fe]a
                                         ctu
                                           all
                                             yre
                                               cei
                                                 veda
                                                    nyp
                                                      ort
                                                        ion

oft
  he[
    all
      ege
        dil
          l‑g
            ott
              eng
                ain
                  s],n
                     ord
                       ids
                         heshowt
                               hatt
                                  he[
                                    all
                                      ege
                                        dil
                                          l‑g
                                            ott
                                              eng
                                                ain
                                                  s]r
                                                    eli
                                                      eve
                                                        d




2Fo
  rsakeofn
         otbe
            ingre
                pe
                 ti
                  ti
                   ve
                    ,th
                      ispo
                         rti
                           ono
                             fth
                               isar
                                  gume
                                     nti
                                       sap
                                         pli
                                           cab
                                             let
                                               oth
                                                 os
                                                  ema
                                                    dei
                                                      nDe
                                                        fen
                                                          dan
                                                            tsM
                                                              one
                                                                y
Ha
 da n
    dR e
       cei
         veda
            rgum
               ent
                 s,se
                    tfo
                      rt
                       hbelowi
                             nPo
                               intI
                                  II
                                   .

                                   1
                                   7
2
173
  981
    97v
      l
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 27 of 37




[
def
  end
    ant
      ‑wi
        fe]o
           fan
             yfi
               nan
                 cia
                   lob
                     lig
                       ati
                         onsf
                            or which s
                                     heo
                                       the
                                         rwi
                                           se would h
                                                    aveb
                                                       een

r
esp
  ons
    ibl
      e.）
        ；Aぬr
           ini
             v.Adamo,1
                     2F.
                       Sup
                         p.3
                           d54
                             9,556‑57(
                                     E.D
                                       .N.
                                         Y.2
                                           014
                                             )(h
                                               old
                                                 ing
                                                   ,un
                                                     derNew

Yorkl
    aw,s
       uff
         ici
           entp
              roo
                fth
                  ata
                    nin
                      noc
                        entp
                           art
                             ysp
                               eci
                                 fic
                                   all
                                     yan
                                       ddi
                                         rec
                                           tlyb
                                              ene
                                                fit
                                                  ed,a
                                                     sba
                                                       sisf
                                                          or

r
eco
  ver
    ingf
       oru
         nju
           ste
             nri
               chm
                 ento
                    rmoneyh
                          ada
                            ndr
                              ece
                                ive
                                  dun
                                    derNewYorkl
                                              aw,r
                                                 equ
                                                   ire
                                                     smore

t
hanashowingt
           hatt
              hei
                nno
                  cen
                    tpa
                      rtymayh
                            aveh
                               ada
                                 cce
                                   sst
                                     o,o
                                       rsomea
                                            war
                                              ene
                                                sso
                                                  f,t
                                                    hef
                                                      und
                                                        sin

q
ues
  tinふT
    o hus
        ,co
          urt
            sha
              veb
                eenu
                   nwi
                     lli
                       ngl
                         ytof
                            indi
                               nno
                                 cen
                                   tth
                                     ird
                                       ‑pa
                                         rti
                                           esl
                                             iab
                                               lef
                                                 ore
                                                   ith
                                                     eru
                                                       nju
                                                         st

e
nri
  chm
    entc
       lai
         mso
           rmoneyh
                 ada
                   ndr
                     ece
                       ive
                         dcl
                           aim
                             swi
                               thmoret
                                     hanwhatP
                                            lai
                                              nti
                                                ffsh
                                                   aveo
                                                      ffe
                                                        red
                                                          .

Ass
  uch
    ,th
      eCo
        urts
           hou
             ldd
               ism
                 issP
                    lai
                      nti
                        ffs
                          'cl
                            aim
                              sag
                                ain
                                  stD
                                    efe
                                      nda
                                        nt.

        F
        .     Pla
                int
                  iff
                    s BareAsser
                              tion
                                 sThatFe
                                       rra
                                         riH
                                           old
                                             ing
                                               sRe
                                                 cei
                                                   vedaB
                                                       ene
                                                         fitShould
              NotDefe
                    attheMotiontoDis
                                   mis
                                     s

        And ap
             lai
               nti
                 ffsa
                    lle
                      gat
                        iont
                           hatt
                              he[
                                def
                                  end
                                    ant
                                      ]re
                                        cei
                                          vedb
                                             ene
                                               fit
                                                 s,s
                                                   tan
                                                     din
                                                       gal
                                                         one
                                                           ,is

i
nsu
  ffi
    cie
      ntt
        oes
          tab
            lis
              hac
                aus
                  eofa
                     cti
                       ont
                         ore
                           cov
                             erdamagesf
                                      oru
                                        nju
                                          ste
                                            nri
                                              chm
                                                ent
                                                  . OldR
                                                       epu
                                                         bli
                                                           c

N
atl
  .Ti
    t.I
      ns
       .C.v
         o .C
            ard
              ina
                lAb
                  str
                    actC
                       orp
                         .,1
                           4A.D.3d6
                                  78,6
                                     80,790N
                                           .Y.
                                             S.2
                                               d14
                                                 3(N
                                                   .Y.2
                                                      005
                                                        ).

S
eeMcGrathv
         .Hi
           ldi
             ng,4
                1N.Y.2d6
                       25,629(
                             197
                               7);E
                                  rli
                                    tzv
                                      .Se
                                        gal
                                          ,Li
                                            lin
                                              g&E
                                                rli
                                                  tz,530N
                                                        .Y.
                                                          S.2
                                                            d

8
48,8
   50(
     2dDept1
           988）
              .Cr
                iti
                  cali
                     sth
                       atu
                         nde
                           rth
                             eci
                               rcu
                                 mst
                                   anc
                                     esa
                                       nda
                                         sbe
                                           twe
                                             ent
                                               hetwop
                                                    art
                                                      ies

t
oth
  etr
    ans
      act
        iont
           hee
             nri
               chm
                 entb
                    eun
                      jus
                        t. McGrath,4
                                   1N.Y.2da
                                          t629(
                                              cit
                                                ingR
                                                   est
                                                     ate
                                                       men
                                                         tof

R
est
  itu
    tin§1
      o ,CommentA
                ).

        G.    Pl
               ainti
                   ffs'Alle
                          gatio
                              ntha
                                 tF e
                                    rra
                                      riH o
                                          ldi
                                            ngsSp
                                                litFee
                                                     sisI r
                                                          rele
                                                             van
                                                               tt oth
                                                                    e
              UnderlyingClaimsandthea
                                    ctthe
                                        reofo
                                            ccu
                                              rswith
                                                   intheNormalCourseof
              Business

        F
        ina
          lly
            ,Pl
              ain
                tif
                  fs'c
                     onc
                       ernt
                          hatF
                             err
                               ariH
                                  old
                                    ing
                                      ssp
                                        li
                                         tth
                                           esu
                                             cce
                                               ssf
                                                 eei
                                                   sofnomoment.

F
irs
  tly
    ,iti
       sun
         con
           tes
             tedt
                hatF
                   err
                     ariH
                        old
                          ing
                            snol
                               ong
                                 erh
                                   ast
                                     hos
                                       efu
                                         nds
                                           ,an
                                             dth
                                               ere
                                                 for
                                                   eitd
                                                      idn
                                                        ot

b
,en
  efi
    tfromt
         hos
           efu
             nd. Buchwaldv
               s         .ReneaGψ，
                                 . 539B
                                      .R.3
                                         1,49‑50(
                                                S.D
                                                  .N.
                                                    Y.2
                                                      015
                                                        )（［A]

b
ene
  fiti
     sdi
       rec
         twheni
              tori
                 t
                 sfu
                   nct
                     ion
                       ale
                         qui
                           val
                             enti
                                sint
                                   hed
                                     efe
                                       nda
                                         ntsp
                                            oss
                                              ess
                                                iont
                                                   ore
                                                     tur
                                                       n.）

(
cit
  ati
    ono
      mit
        ted
          ).S
            eco
              ndl
                y,s
                  pli
                    tti
                      ngc
                        omm
                          iss
                            ion
                              sinas
                                  ale
                                    sre
                                      lat
                                        edf
                                          unc
                                            tio
                                              nisn
                                                 otuncommon,


                                    1
                                    8
217398197vl
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 28 of 37




s
ee,e
   .g
    .,R
      ealP
         rop
           eryLaw§4
             t    42(
                    1);R
                       obe
                         rtsv
                            .GinR
                                eal
                                  i）ノC
                                     orp
                                       .,1
                                         45Misc2d6
                                                 18,6
                                                    19,5
                                                       47

N
.Y.
  S.2
    d52
      7(S
        upC
          t.N.Y.C
                ty.1
                   989
                     );P
                       ric
                         ev            げ
                                       ，たl
                           .Cushman& Wak d
                                         ,In
                                           c.
                                            ,80
                                              8F.S
                                                 upp
                                                   .2d6
                                                      70,

6
81(
  S.D
    .N.
      Y.2
        011
          );n
            ori
              situncommoni
                         nth
                           eco
                             nte
                               xto
                                 for
                                   ala
                                     gre
                                       eme
                                         ntst
                                            osp
                                              li
                                               tco
                                                 mmi
                                                   ssi
                                                     ons
                                                       ,

s
ee,e
   .g
    .        ・
     ,RAEAssocs
              .
              ,In
                c.v
                  .NexusCommc'n,I
                                nc
                                 .,3
                                   6N.E.3d757(
                                             Ohi
                                               oCt
                                                 .App.1
                                                      ot
                                                       hDi
                                                         st.2
                                                            015
                                                              );

s
eea
  lso
    ,e.
      g.
       ,HF.P
           odv
             inA
               sso
                 c.,I
                    nc
                     .v.H
                        eri
                          tαgeBagC
                                 o.,No.C
                                       ‑85
                                         032
                                           8,1
                                             986WL5
                                                  961
                                                    ,at申1

(
Ohi
  oCt
    .App. 1
          s
          tDi
            st.1
               986
                 ).I
                   nsh
                     ort
                       ,no
                         thi
                           ngwrongo
                                  rin
                                    ten
                                      tio
                                        nal
                                          lyi
                                            mpr
                                              ope
                                                rco
                                                  uldb
                                                     e

summatedfromm
            ere
              lys
                pli
                  tti
                    ngac
                       omm
                         iss
                           ion
                             .Ch
                               arl
                                 esR
                                   .McCormack& C
                                               o.v
                                                 .Ke
                                                   eve
                                                     ny,2
                                                        71F
                                                          .

2
99,300(
      2dC
        ir.1
           921
             ).

     A
     cco
       rdi
         ngl
           y,P
             lai
               nti
                 ffsu
                    nju
                      ste
                        nri
                          chm
                            entc
                               lai
                                 msh
                                   oul
                                     dbed
                                        ism
                                          iss
                                            ed,b
                                               eca
                                                 useP
                                                    lai
                                                      nti
                                                        ffs
                                                          '

C
omp
  lai
    nti
      sde
        voi
          dofa
             nyf
               act
                 sth
                   atshowt
                         hec
                           los
                             ere
                               lat
                                 ion
                                   shi
                                     pbe
                                       twe
                                         enF
                                           err
                                             ariH
                                                old
                                                  ing
                                                    san
                                                      d

t
her
  eci
    pie
      ntso
         fth
           eilg
             l o
               tt
                聞e
                 nga
                   insi
                      nth
                        isc
                          ase
                            .

                         POINTI
                              II
PLAINTIFFSHAVEFAILEDTOPROVIDESUFFICIENTFACTSTOSUPPORTTHE
              CLAIMOFMONEYHADANDRECEIVED

     Ass
       etf
         ort
           hbe
             low
               ,Pl
                 ain
                   tif
                     fs'c
                        lai
                          mfo
                            rmoneyhada
                                     ndr
                                       ece
                                         ive
                                           dsh
                                             oul
                                               dbed
                                                  ism
                                                    iss
                                                      ed

b
eca
  useP
     lai
       nti
         ffsh
            avef
               ail
                 edt
                   omeett
                        hei
                          rob
                            lig
                              ati
                                onst
                                   opr
                                     ope
                                       rlya
                                          lle
                                            ge(
                                              1)t
                                                hatF
                                                   err
                                                     ariH
                                                        old
                                                          ing
                                                            s

h
adr
  ece
    ive
      dmoneyt
            hatwasr
                  igh
                    tfu
                      llyt
                         heP
                           lai
                             nti
                               ff； o
                                 s r(2
                                     )th
                                       att
                                         her
                                           ela
                                             tio
                                               nsh
                                                 ipwasn
                                                      ot

a
tte
  nua
    tedb
       etw
         eenF
            err
              ariH
                 old
                   ing
                     san
                       dPl
                         ain
                           tif
                             fs. Ac
                                  lai
                                    mfo
                                      rmoneyh
                                            ada
                                              ndr
                                                ece
                                                  ive
                                                    dre
                                                      qui
                                                        res

as
 how
   ingt
      ha
       t:(
         1)t
           hed
             efe
               nda
                 ntr
                   ece
                     ive
                       dmoneyb
                             elo
                               ngi
                                 ngt
                                   oth
                                     epl
                                       ain
                                         tif
                                           f;(
                                             2)t
                                               hed
                                                 efe
                                                   nda
                                                     nt

b
ene
  fit
    edf
      romt
         her
           ece
             ipto
                fth
                  emoney;a
                         nd(
                           3)u
                             nde
                               rpr
                                 inc
                                   ipl
                                     eso
                                       fgoodc
                                            ons
                                              cie
                                                ncet
                                                   hed
                                                     efe
                                                       nda
                                                         nt

s
hou
  ldn
    otb
      eal
        low
          edt
            ore
              tai
                nth
                  剖money.L
                         itv
                           ino
                             ffv
                               .Wr
                                 igh
                                   t,5
                                     4N.
                                       Y.S
                                         .3d2
                                            2,1
                                              50A.D.3d7
                                                      14,

716(
   2dD
     ep'
       t20
         17)
           .

     Thec
        aus
          eofa
             cti
               onf
                 ormoneyh
                        ada
                          ndr
                            ece
                              ive
                                disac
                                    ont
                                      rac
                                        tim
                                          pli
                                            edi
                                              nla
                                                w.P
                                                  ars
                                                    av.S
                                                       tat
                                                         e

of
 NewY
    ork
      ,64N.Y.2d1
               43,
                 .14
                   8(1
                     984
                       ) ti
                        .I st
                            heo
                              bli
                                gat
                                  ionwhicht
                                          hel
                                            awc
                                              rea
                                                tes
                                                  ,int
                                                     hea
                                                       bse
                                                         nce

o
fag
  ree
    men
      t,wheno
            nep
              art
                ypo
                  sse
                    sse
                      smoneyt
                            ha
                             t,i
                               neq
                                 uit
                                   yan
                                     dgoodc
                                          ons
                                            cie
                                              nce
                                                ,heo
                                                   ugh
                                                     tno
                                                       t

                                   1
                                   9
2
J73
  981
    97v
      l
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 29 of 37




t
ore
  tai
    nth
      atb
        elo
          ngst
             oan
               oth
                 eri
                   fon
                     emanh
                         aso
                           bta
                             ine
                               d[t
                                 ha
                                  t]moneyf
                                         roma
                                            not
                                              her
                                                ,th
                                                  rou
                                                    ght
                                                      he

mediumo
      fop
        pre
          ssi
            on,i
               mpo
                 sit
                   ion
                     ,ex
                       tor
                         tio
                           n,o
                             rde
                               cei
                                 t,o
                                   rbyt
                                      hec
                                        omm
                                          iss
                                            iono
                                               fat
                                                 res
                                                   pas
                                                     s．

P
αrα，
  s s
    upr
      a,64N.Y.2da
                t14
                  8(q
                    uot
                      ingM
                         ill
                           erv
                             .Sc
                               hlo
                                 ss,218N.Y.4
                                           00,408(
                                                 191
                                                   6）. Thea
                                                     ）    cti
                                                            on

d
epe
  ndsupone
         qui
           tab
             lep
               rin
                 cip
                   lesi
                      nth
                        ese
                          nset
                             hatb
                                roa
                                  dco
                                    nsi
                                      der
                                        ati
                                          onsofr
                                               igh
                                                 t,j
                                                   ust
                                                     icea
                                                        nd

m
ora
  lit
    yap
      plyt
         oi. Ida
           t   t14
                 8;s
                   eeP
                     eop
                       lee
                         xre
                           l.Dusenburyv
                                      .争 e
                                         ir
                                          ,77N.Y.1
                                                 44,1
                                                    50(
                                                      187
                                                        9).

        A.    P
              lai
                nti
                  ffsAlle
                        geIn
                           suf
                             fici
                                entFa
                                    c t
                                      stoSupportI
                                                tsMoneyHadMoney
              R
              eceivedClaimA
                          gainstFer
                                  rariHol
                                        dings

        Thep
           lea
             din
               gmustp
                    rov
                      ides
                         uff
                           ici
                             entf
                                act
                                  stoa
                                     lle
                                       get
                                         hatF
                                            err
                                              ariH
                                                 old
                                                   ing
                                                     sha
                                                       sbe
                                                         nef
                                                           ite
                                                             d

fromwhati
        sri
          ght
            ful
              lyP
                lai
                  nti
                    ffs
                      ',s
                        ucht
                           hate
                              qui
                                tya
                                  ndgoodc
                                        ons
                                          cie
                                            ncewoulddemandr
                                                          est
                                                            ora
                                                              tio
                                                                n

o
fth
  edi
    spu
      tedp
         rop
           ert
             ytoP
                lai
                  nti
                    ffs
                      .He
                        re,t
                           hef
                             act
                               uala
                                  lle
                                    gat
                                      ion
                                        sar
                                          ein
                                            suf
                                              fic
                                                ien
                                                  ttos
                                                     tat
                                                       eac
                                                         aus
                                                           e

o
fac
  tio
    nfo
      rmoneyh
            adandr
                 ece
                   ive
                     d,s
                       inc
                         eth
                           eCo
                             mpl
                               ain
                                 tfa
                                   ile
                                     dtoa
                                        deq
                                          uat
                                            elya
                                               lle
                                                 get
                                                   hatF
                                                      err
                                                        ari

H
old
  ing
    sre
      cei
        vedmoneyt
                hatr
                   ighi
                      fu
                       /l
                        ybe
                          lon
                            gst
                              oPl
                                ain
                                  tif
                                    fs.S
                                       eeMcCullochv
                                                  .Mi
                                                    lan
                                                      ,907

N
.Y.
  S.2
    d19
      ,74A.D.3d1
               034(
                  2dDept2
                        010
                          );Amanatv
                                  .BankofLeumi升.C
                                                o.ofNewY
                                                       ork
                                                         ,

662N
   .Y.
     S.2
       d50
         1,5
           02,243A.D.2d2
                       57,257(
                             1stD
                                ep'
                                  t19
                                    97;S
                                      ) t
                                        eph
                                          ansv
                                             .Ap
                                               ost
                                                 ol,234N
                                                       .Y.
                                                         S.2
                                                           d

3
37,3
   38,1
      7A.D.2d9
             82,982‑83(
                      2dDept1
                            962
                              ).S
                                eea
                                  lsoI
                                     nreAmesD
                                            ep'
                                              tSt
                                                ore
                                                  s,I
                                                    nc
                                                     .,No.

0
653
  94,2008WL7
           542
             200
               ,at*9(
                    S.D
                      .N.
                        Y.J
                          une4
                             ,20
                               08)(
                                  fin
                                    din
                                      gth
                                        att
                                          hep
                                            lai
                                              nti
                                                ffc
                                                  oul
                                                    dno
                                                      t

p
urs
  ueac
     lai
       mfo
         rmoneyhada
                  ndr
                    ece
                      ive
                        dme
                          rel
                            ybe
                              cau
                                sei
                                  twasowedad
                                           ebtbyt
                                                hed
                                                  efe
                                                    nda
                                                      nt)
                                                        .

Andt
   her
     ear
       ein
         suf
           fic
             ien
               tfa
                 ctst
                    osu
                      ppo
                        rtaf
                           ind
                             ingt
                                hatF
                                   err
                                     ariH
                                        old
                                          ing
                                            sre
                                              cei
                                                vedt
                                                   hef
                                                     eest
                                                        hro
                                                          ugh

t
hemediumo
        fop
          pre
            ssi
              on,i
                 mpo
                   sit
                     ion
                       ,ex
                         tor
                           tio
                             n,o
                               rde
                                 cei
                                   t,o
                                     rbyt
                                        hec
                                          omm
                                            iss
                                              iono
                                                 fat
                                                   res
                                                     pas
                                                       s，

P
ars
  a,s
    upr
      a,64N.Y.2da
                t14
                  8;a
                    nd,a
                       ssu
                         ch,t
                            hi
                             scl
                               aima
                                  gai
                                    nstF
                                       err
                                         ariH
                                            old
                                              ing
                                                sca
                                                  nno
                                                    tst
                                                      and
                                                        .In

s
hor
  t,t
    heC
      omp
        lai
          ntd
            oesn
               otp
                 rov
                   ides
                      uff
                        ici
                          entf
                             act
                               uala
                                  lle
                                    gat
                                      ion
                                        sth
                                          atF
                                            err
                                              ariH
                                                 old
                                                   ingh
                                                      ada
                                                        nd

r
ece
  ive
    dil
      l‑g
        ott
          enf
            und
              satt
                 hei
                   mpr
                     ope
                       rex
                         pen
                           seo
                             fth
                               epl
                                 ain
                                   tif
                                     f.




                                    20
217398197vl
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 30 of 37




        n
        .     P
              lai
                nti
                  ffsFailt
                         oShowth
                               eRela
                                   tion
                                      shi
                                        pBetweenThemselvesandF
                                                             err
                                                               ari
              H
              oldingswasno
                         tTooAt
                              tenu
                                 ated

        I
        nad
          dit
            ion
              ,al
                tho
                  ughp
                     riv
                       ityb
                          etw
                            eent
                               hep
                                 art
                                   iesi
                                      sno
                                        tre
                                          qui
                                            redf
                                               orac
                                                  lai
                                                    mba
                                                      sedupon

moneyhadandr
           ece
             ive
               d,ar
                  ela
                    tio
                      nsh
                        ipt
                          hati
                             sno
                               tto
                                 oat
                                   ten
                                     uat
                                       ed"i
                                          sre
                                            qui
                                              red
                                                .MandarinT
                                                         rad
                                                           ing

L
td,1
  . 6N.Y.3da
           t18
             2.S
               eeGeorgiaMaloneCkC
                                o.,I
                                   nc.v
                                      .Ri
                                        ede
                                          r,19N.Y.3d5
                                                    11,517‑18(
                                                             201
                                                               2)

(
aff
  irm
    ingd
       ism
         iss
           alo
             fco
               mpl
                 ain
                   twheret
                         her
                           ela
                             tio
                               nsh
                                 ipb
                                   etw
                                     eent
                                        hep
                                          art
                                            ieswas t
                                                   ooa
                                                     tte
                                                       nua
                                                         ted
                                                           "

b
eca
  uset
     heyh
        adnoc
            ont
              actr
                 ega
                   rdi
                     ngt
                       het
                         ran
                           sac
                             tio
                               nati
                                  ssu
                                    e).

        H
        ere
          ,th
            eon
              lyb
                asi
                  sfo
                    rth
                      ecl
                        aimi
                           sth
                             atF
                               er・
                                 r
                                 ar
                                  iHo
                                    ldi
                                      ngswasp
                                            aidf
                                               ori
                                                 t
                                                 sro
                                                   lei
                                                     nth
                                                       is

t
ran
  sac
    tio
      n.(HomD
            ec.E
               x  町2
                .4市 3
                    0‑3
                      5.)I
                         nfa
                           ct
                            ,ba
                              sedupont
                                     hef
                                       lowo
                                          ffu
                                            nds
                                              ,asa
                                                 lle
                                                   ged
                                                     ,Fe
                                                       rra
                                                         ri

H
old
  ing
    shadnor
          eas
            ont
              obe
                lie
                  vet
                    hatt
                       hef
                         und
                           swerei
                                ll‑
                                  got
                                    ten
                                      .Pl
                                        ain
                                          tif
                                            fs'a
                                               lle
                                                 gedt
                                                    hatF
                                                       err
                                                         ari

H
old
  ing
    sre
      cei
        vedaf
            ind
              ersf
                 eef
                   roma
                      nat
                        tor
                          neya
                             tac
                               los
                                 ing
                                   .(I
                                     d.
                                      )Iti
                                         sal
                                           soa
                                             lle
                                               gedb
                                                  yPl
                                                    ain
                                                      tif
                                                        fs

t
hatF
   err
     ariH
        old
          ing
            sth
              end
                isp
                  ers
                    edt
                      hatf
                         ind
                           ersf
                              eet
                                oan
                                  oth
                                    ere
                                      nti
                                        ty.(
                                           Id
                                            .)Suchat
                                                   ran
                                                     sac
                                                       tio
                                                         nis

an
 orm
   alb
     usi
       nes
         str
           ans
             act
               ion
                 .Th
                   erei
                      sno
                        thi
                          ngt
                            osu
                              gge
                                stt
                                  hatF
                                     err
                                       ariH
                                          old
                                            ing
                                              swouldh
                                                    avea
                                                       ny

s
usp
  ici
    ont
      hatt
         hef
           und    lg
             swerei
                  l o
                    tte
                      n.I
                        nf
                        柳 a
                          ct
                           ,itworkedt
                                    olo
                                      cat
                                        eth
                                          emo
                                            rtg
                                              agea
                                                 ndd
                                                   ebtp
                                                      urc
                                                        has
                                                          e

a
sas
  oun
    din
      ves
        tme
          ntf
            orac
               lie
                 ntandt
                      henr
                         ece
                           ive
                             daf
                               eef
                                 ori
                                   t
                                   sse
                                     rvi
                                       ces
                                         .Th
                                           erei
                                              sno
                                                thi
                                                  ngt
                                                    o

s
ugg
  esti
     lle
       gal
         ity
           .In
             dee
               d,t
                 hei
                   llu
                     str
                       atehows
                             pec
                               ula
                                 tiv
                                   ePl
                                     ain
                                       tif
                                         fsc
                                           lai
                                             msh
                                               aveb
                                                  eco
                                                    me,P
                                                       lai
                                                         nti
                                                           ffs

a
lle
  ge［A
     ]ft
       erF
         err
           arir
              eta
                ine
                  d$5
                    40,
                      000i
                         nSt
                           ole
                             nFu
                               ndsf
                                  ori
                                    t
                                    sro
                                      lei
                                        nth
                                          eTr
                                            トCo
                                              unt
                                                yMa
                                                  ll

S
che
  me,i
     nAp
       ril2
          014
            ,Ri
              cha
                rdF
                  err
                    aria
                       cte
                         dasb
                            rok
                              erf
                                ort
                                  hes
                                    aleo
                                       facondominiumu
                                                    niti
                                                       nth
                                                         e

TrumpSoHoH
         ote
           l.（HomD
                 ec.E
                    x.4司2
                        41.
                          )Ins
                             hor
                               t,P
                                 lai
                                   nti
                                     ffss
                                        pec
                                          ula
                                            tet
                                              hata
                                                 sar
                                                   ewa
                                                     rdf
                                                       or

t
heworkF
      err
        ariH
           old
             ing
               sdi
                 dtob
                    rok
                      ert
                        hi
                         sde
                           btd
                             eal
                               ,ap
                                 ers
                                   onwhom
                                        ere
                                          lyh
                                            ast
                                              hel
                                                as
                                                 tname

F
err
  ariwasa
        blet
           obr
             oke
               rac
                 omp
                   let
                     elyd
                        iff
                          ere
                            ntd
                              eali
                                 nvo
                                   lvi
                                     ngaTrumpp
                                             rop
                                               e . S
                                                町r uch

s
pec
  ula
    tiv
      eal
        leg
          ati
            ons
              ,ba
                sedm
                   ere
                     lyuponsomeonesl
                                   as
                                    tna
                                      me,p
                                         rov
                                           idenob
                                                asi
                                                  sfo
                                                    ral
                                                      aws
                                                        uit
                                                          .

        ti
        I su
           ndi
             spu
               tedt
                  hatt
                     her
                       ewasn
                           eve
                             ran
                               ypr
                                 ivi
                                   tyo
                                     rre
                                       lat
                                         ion
                                           shi
                                             pbe
                                               twe
                                                 enP
                                                   lai
                                                     nti
                                                       ffsa
                                                          nd

F
err
  ariH
     old
       ing
         sLLC. I
               tisi
                  mpo
                    rta
                      ntt
                        oke
                          epi
                            nmindt
                                 hatt
                                    heNewYorkC
                                             our
                                               tofA
                                                  ppe
                                                    als
                                                      ,in


                                    2
                                    1
217398197vl
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 31 of 37




G
eor
  giaMalone& C
             o.v
               .Ri
                 ede
                   r,i
                     llu
                       str
                         ate
                           sth
                             atr
                               ela
                                 tio
                                   nsh
                                     ipst
                                        hata
                                           rec
                                             los
                                               eri
                                                 nna
                                                   tur
                                                     emays
                                                         ti
                                                          llb
                                                            e

t
ooa
  tte
    nua
      ted
        .19N.Y.3d5
                 11(
                   N.Y
                     .20
                       12)
                         .InR
                            ied
                              er,t
                                 hep
                                   lai
                                     nti
                                       ffwasar
                                             eale
                                                st蹴 b
                                                    rok
                                                      erwho

p
rep
  are
    ddi
      lig
        enc
          ere
            por
              tsf
                orad
                   eve
                     lop
                       eri
                         nco
                           nne
                             cti
                               onw
                                 itht
                                    hep
                                      ote
                                        nti
                                          alp
                                            urc
                                              has
                                                eofc
                                                   ert
                                                     ain

p
rop
  ert
    y,a
      ndt
        heb
          rok
            erwast
                 ore
                   cei
                     veac
                        omm
                          iss
                            ioni
                               nth
                                 eev
                                   ento
                                      fap
                                        urc
                                          has
                                            e.I
                                              d.a
                                                t51
                                                  4. The

p
lai
  nti
    ffa
      lle
        gedt
           hatt
              hed
                eve
                  lop
                    ert
                      henp
                         rov
                           ide
                             dth
                               ere
                                 por
                                   tst
                                     oar
                                       iva
                                         lbr
                                           oke
                                             rwhoh
                                                 adk
                                                   now
                                                     led
                                                       ge

o
fth
  eirp
     rep
       ara
         tio
           nbyt
              hep
                lai
                  nti
                    ff,a
                       ndt
                         her
                           iva
                             lbr
                               oke
                                 rth
                                   eno
                                     bta
                                       ine
                                         danewb
                                              uye
                                                r,r
                                                  esu
                                                    lti
                                                      ngi
                                                        na

c
omm
  iss
    iont
       oth
         eri
           valb
              rok
                er.I
                   d
                   .at5
                      15. TheC
                             our
                               taf
                                 fir
                                   medt
                                      hed
                                        ism
                                          iss
                                            alo
                                              fth
                                                epl
                                                  ain
                                                    tif
                                                      fs

u
nju
  ste
    nri
      chm
        entc
           lai
             mag
               ain
                 stt
                   her
                     iva
                       lbr
                         oke
                           ront
                              heb
                                asi
                                  soft
                                     hei
                                       rla
                                         cko
                                           fpr
                                             ivi
                                               ty,r
                                                  eas
                                                    oni
                                                      ngt
                                                        ha
                                                         t:

     ［T]heruleurge
                 dby[ pla
                        int
                          iff
                            ]wouldr e
                                    quir
                                       ep a
                                          rtie
                                             st oprobeth
                                                       eunderl~ing
     re
      lati
         ons
           hipsb
               etweenthebusin
                            esse
                               swithwhomt  h
                                           eyc o
                                               ntra
                                                  ctandoth
                                                         erenti
                                                              ties
     ta
      nge
        ntia
           llyin
               volvedb
                     utw i
                         thwhomt heyhavenod i
                                            rec
                                              tc o
                                                 nnec
                                                    tio
                                                      n.Thiswould
     impo
        seaburdensomeob
                      ligat
                          ionincom
                                 mercia
                                      lt r
                                         ansa
                                            cti
                                              ons.

I
d.a
  t51
    9.I
      nth
        ewi
          thi
            nca
              se,P
                 lai
                   nti
                     ffsa
                        ndF
                          err
                            ariH
                               old
                                 ing
                                   sdi
                                     dno
                                       tev
                                         enh
                                           avek
                                              now
                                                led
                                                  geo
                                                    fea
                                                      ch

o
the
  r e
    xis
      ten
        ced
          uri
            ngt
              het
                ran
                  sac
                    tio
                      nati
                         ssu
                           e. I
                              nfa
                                ct
                                 ,Pl
                                   ain
                                     tif
                                       fwasn
                                           ote
                                             venp
                                                arto
                                                   fth
                                                     e

t
ran
  sac
    tio
      n. Ass
           uch
             ,ap
               ply
                 ingu
                    nju
                      ste
                        nri
                          chm
                            entt
                               oth
                                 ewi
                                   thi
                                     nfa
                                       ctswouldb
                                               eco
                                                 ntr
                                                   aryt
                                                      o

a
ppl
  ica
    blea
       ndw
         ella
            cce
              pte
                dla
                  w.

     C
     .     TheF
              eesR
                 ece
                   ive
                     dbyF
                        err
                          ariH
                             old
                               ins羽T
                                 g ereNotA
                                         ctu
                                           all
                                             yIl
                                               l‑g
                                                 ott
                                                   en

     I
     nad
       dit
         ion
           ,th
             efu
               ndswerer
                      ece
                        ive
                          dfr
                            omal
                               awf
                                 irma
                                    ndt
                                      her
                                        efo
                                          re,t
                                             her
                                               eisnor
                                                    eas
                                                      ont
                                                        o

c
onc
  lud
    eth
      att
        hea
          ctu
            alf
              und
                sca
                  nbed
                     esc
                       rib
                         eda
                           sil
                             l‑g
                               ott
                                 en.I
                                    nfa
                                      ct
                                       ,si
                                         ncet
                                            hef
                                              und
                                                scamef
                                                     roma

l
awf
  irma
     ndn
       otd
         ire
           ctl
             yfromap
                   art
                     yth
                       ata
                         lle
                           ged
                             lye
                               mbe
                                 zzl
                                   edt
                                     hef
                                       und
                                         s,t
                                           her
                                             ear
                                               ein
                                                 suf
                                                   fic
                                                     ien
                                                       t

a
lle
  gat
    ion
      stos
         upp
           ortt
              hep
                osi
                  tio
                    nth
                      atp
                        lai
                          nti
                            ffhada
                                 now
                                   ner
                                     shi
                                       pin
                                         ter
                                           esti
                                              nth
                                                efu
                                                  ndsi
                                                     tcl
                                                       aim
                                                         s

F
err
  ariH
     old
       ing
         smi
           sap
             pro
               pri
                 ate
                   d.S
                     eeMiaS
                          hoe
                            s,I
                              nc.v
                                 .Re
                                   pub
                                     licF
                                        act
                                          orsCorp No.9
                                                     679
                                                       74,    吋




1
997WL5
     254
       01,a
          t*3(
             S.D
               .N.
                 Y.A
                   ug.
                     21,1
                        997
                          )(n
                            oti
                              ngp
                                lai
                                  nti
                                    ffsi
                                       nab
                                         ili
                                           tyt
                                             oshowi
                                                  nit
                                                    s

c
omp
  lai
    ntt
      hat［p
          lai
            nti
              ff] had a
                      now
                        ner
                          shi
                            pin
                              ter
                                esti
                                   nth
                                     ere
                                       cei
                                         vab
                                           lesc
                                              oll
                                                ect
                                                  ed by t
                                                        he

[
def
  end
    ant
      ]"wasf
           at
            alt
              oit
                smoneyh
                      ada
                        ndr
                          ece
                            ive
                              dcl
                                aim
                                  );s
                                    eea
                                      lsoG
                                         rai
                                           nTr
                                             ade
                                               rs,I
                                                  nc
                                                   .v.


                                   22
2
173
  981
    97v
      l
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 32 of 37




C
iti
  ban
    k,N
      .A.
        ,960F
            .Su
              pp.7
                 84,7
                    93(
                      S.D
                        .N.
                          Y.1
                            997
                              ).Asar
                                   esu
                                     lt,P
                                        lai
                                          nti
                                            ffsc
                                               lai
                                                 mfo
                                                   rmoneyh
                                                         ad

a
ndr
  ece
    ive
      dsh
        oul
          dbed
             ism
               iss
                 edb
                   eca
                     useP
                        lai
                          nti
                            ffsh
                               avef
                                  ail
                                    edt
                                      omeett
                                           hei
                                             rob
                                               lig
                                                 ati
                                                   onst
                                                      o

p
rop
  erl
    yal
      leg
        e(1
          )th
            atF
              err
                ariH
                   old
                     ing
                       shadr
                           ece
                             ive
                               dmoneyt
                                     hatwasr
                                           igh
                                             tfu
                                               llyt
                                                  heP
                                                    lai
                                                      nti
                                                        ffγ；
                                                           or

(
2)t
  hatt
     her
       ela
         tio
           nsh
             ipwasn
                  ota
                    tte
                      nua
                        tedb
                           etw
                             eenF
                                err
                                  ariH
                                     old
                                       ing
                                         san
                                           dPl
                                             ain
                                               tif
                                                 fs.

        A
        cco
          rdi
            ngl
              y,D
                efe
                  nda
                    nts
                      're
                        que
                          stt
                            hi
                             sCo
                               urtt
                                  odi
                                    smi
                                      ssP
                                        lai
                                          nti
                                            ffs
                                              'moneyhada
                                                       ndr
                                                         ece
                                                           ive
                                                             d

c
lai
  mfo
    rfa
      ilu
        ret
          opr
            ovi
              des
                uff
                  ici
                    entf
                       act
                         stos
                            upp
                              ortt
                                 hei
                                   rcl
                                     aim
                                       .

                              POINTIV
                        STATUTEOFLIMITATIONS

        T
        hism
           att
             eri
               nvo
                 lve
                   sth
                     elo
                       sso
                         ffu
                           nds
                             ,whichoccmTeds
                                          eve
                                            raly
                                               ear
                                                 sag
                                                   o. Ana
                                                        ppl
                                                          ica
                                                            ble

l
imi
  tat
    ion
      spe
        rio
          dbe
            gin
              stor
                 uns upont
                         heo
                           ccu
                             rre
                               nceoft
                                    hew
                                      ron
                                        gfu
                                          lac
                                            tgi
                                              vin
                                                gri
                                                  set
                                                    oad
                                                      utyo
                                                         f

r
est
  itu
    tio
      nan
        dno
          tfromt
               het
                 imet
                    hef
                      act
                        sco
                          nst
                            itu
                              tin
                                gth
                                  efr
                                    auda
                                       red
                                         isc
                                           ove
                                             re. Cohenv
                                               d      .S.
                                                        A.C
                                                          .

均d
7 i
  ngC
    orp
      .,711F.3d353,364(
                      2dC
                        ir.2
                           013
                             )(q
                               uot
                                 ingCoombsv
                                          .Je
                                            rvi
                                              er,74A.D.3d7
                                                         24,7
                                                            24,

906N
   .Y.
     S.2
       d267(
           2dDept2
                 010
                   )).

        H
        ere
          ,th
            est
              atu
                teofl
                    imi
                      tat
                        ion
                          sfo
                            rre
                              cov
                                erγ
                                  oft
                                    hos
                                      efu
                                        ndsb
                                           ega
                                             ntoa
                                                ccr
                                                  uea
                                                    tth
                                                      eti
                                                        mewhen

t
hos
  efu
    ndswerei
           nit
             ial
               lyt
                 ake
                   nfromP
                        lai
                          nti
                            ffs
                              . F
                                ori
                                  nst
                                    anc
                                      e,ac制 s
                                            eofa
                                               cti
                                                 onf
                                                   oru
                                                     nju
                                                       st

e
nri
  chm
    enta
       ccr
         ue[
           ]upont
                heo
                  ccu
                    rre
                      nceo
                         fth
                           ewr
                             ong
                               fula
                                  ctg
                                    ivi
                                      ngr
                                        is
                                         etoad
                                             utyo
                                                fre
                                                  sti
                                                    tut
                                                      ion
                                                        .

Cohen玖 S
       .A.
         C.T
           rad
             ingC
                orp
                  .,7
                    11F
                      .3d3
                         53,364(
                               2dC
                                 ir.2
                                    013
                                      )(u
                                        nju
                                          ste
                                            nri
                                              chm
                                                ent
                                                  );B
                                                    icev
                                                       .

R
obb
  ,324F
      ed.Appx.7
              9,8
                1(2
                  dCi
                    r.2
                      009
                        )(u
                          npu
                            bli
                              she
                                d)(
                                  con
                                    str
                                      uct
                                        ivet
                                           ru
                                            st
                                             ). TheC
                                                   omp
                                                     lai
                                                       nt

a
lle
  gest
     hatt
        hef
          und
            sati
               ssu
                 ewere l
                       oot
                         ed fromMay2005u
                                       nti
                                         lFe
                                           bru
                                             ary2
                                                009
                                                  .(H
                                                    ornD
                                                       ec.E
                                                          x.

1~ 1
   6.)I
      nde
        ed,t
           hes
             tat
               uteo
                  fli
                    mit
                      ati
                        onsc
                           oul
                             dno
                               tbe
                                 gine
                                    acht
                                       imemoneywast
                                                  ran
                                                    sfe
                                                      rre
                                                        dtoa

newp
   art
     y.O
       the
         rwi
           set
             her
               ewouldb
                     enos
                        tat
                          uteo
                             fli
                               mit
                                 ati
                                   ons
                                     inc
                                       eitwouldc
                                               ont
                                                 inu
                                                   etorenewe
                                                           ach

t
imemoney c
         han
           gedh
              ans.Ass
                d   uch
                      ,th
                        est
                          atu
                            teo
                              fli
                                mit
                                  ati
                                    onsi
                                       nth
                                         isc
                                           aseb
                                              ega
                                                nac
                                                  cru
                                                    inga
                                                       tth
                                                         e

momentwhent
          hef
            und
              sweret
                   ake
                     nfromP
                          lai
                            nti
                              ffs
                                .




                                    2
                                    3
217398197vl
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 33 of 37




     A
     .     Pl
            ainti
                ffsa
                   reTimeBarredfromB
                                   rin
                                     gin
                                       gth
                                         eirD
                                            res
                                              sedupC
                                                   onv
                                                     ers
                                                       ion
           Claims

     Asag
        ene
          ralm
             att
               er，
                 ［i]
                   nap
                     ply
                       ingt
                          heS
                            tat
                              uteo
                                 fLi
                                   mit
                                     ati
                                       ons
                                         ,co
                                           urt
                                             smustl
                                                  ookt
                                                     oth
                                                       e

e
sse
  nceoft
       hec
         lai
           m,andn
                ott
                  oth
                    eformi
                         nwhichi
                               ti
                                spl
                                  ead
                                    ed. K
                                        ape
                                          rne
                                            kasv
                                               .Br
                                                 and
                                                   hor
                                                     st,6
                                                        38

F
.Su
  pp.2d4
       26,428(
             S.D
               .N.
                 Y.2
                   009
                     );s
                       eea
                         lsoB
                            ric
                              kv.Cohn‑HallMarxC
                                              o.,276N.Y.2
                                                        59,2
                                                           64,

1
1N.E.2d902(
          193
            7)(
              cou
                rtsa
                   ppl
                     yin
                       gth
                         est
                           atu
                             teo
                               fli
                                 mit
                                   ati
                                     onsl
                                        ookf
                                           ort
                                             her
                                               eal
                                                 ity
                                                   ,an
                                                     dth
                                                       e

e
sse
  nceo
     fth
       eac
         tio
           nan
             dno
               tit
                 smerename）
                          . Ane
                              qui
                                tab
                                  lec
                                    lai
                                      mca
                                        nno
                                          tpr
                                            oce
                                              edwhere t
                                                      he

p
lai
  nti
    ffh
      ash
        ada
          ndl
            etp
              assa
                 nad
                   equ
                     atea
                        lte
                          rna
                            tiv
                              eremedya
                                     tla
                                       w. N
                                          orr
                                            isv
                                              .Gr
                                                osv
                                                  eno
                                                    rMk
                                                      tg.

L
td.
  ,80
    3F.
      2d1
        281
          ,12
            87(
              2dC
                ir.1
                   986
                     )(u
                       nju
                         ste
                           nri
                             chm
                               entc
                                  lai
                                    mfa
                                      il
                                       swherep
                                             lai
                                               nti
                                                 ffl
                                                   etp
                                                     ass

l
ega
  lremedyf
         ort
           ort
             iou
               sin
                 ter
                   fer
                     enc
                       e).H
                          ere
                            ,th
                              ePl
                                ain
                                  tif
                                    fsc
                                      orec
                                         lai
                                           misac
                                               lai
                                                 mth
                                                   atd
                                                     esi
                                                       gna
                                                         ted

f
und
  swerec
       onv
         ert
           edi
             mpr
               ope
                 rly
                   .Th
                     atc
                       lai
                         mha
                           sat
                             hre
                               eye
                                 ars
                                   tat
                                     uteofl
                                          imi
                                            tat
                                              ion
                                                sfr
                                                  omt
                                                    het
                                                      ime

t
hef
  und
    swerec
         onv
           ert
             ed.S
                ee,e
                   .g
                    .         伊'
                     ,GoldSunSh P
                                ingL
                                   td.v
                                      .Jo
                                        niα
                                          ，nT
                                            ran
                                              伊or
                                                tIn
                                                  c.,666N
                                                        .Y.
                                                          S.2
                                                            d

6
77,6
   78,2
      45A.D.2d4
              20,4
                 21(
                   2dDept1
                         997
                           )(w
                             her
                               eac
                                 tio
                                   ninr
                                      eal
                                        ity
                                          []s
                                            oun
                                              dedi
                                                 nco
                                                   nve
                                                     rsi
                                                       on，

p
lai
  nti
    ffsa
       ddi
         tio
           nalc
              lai
                msf
                  orf
                    rau
                      d,b
                        rea
                          cho
                            ffi
                              duc
                                iar
                                  γdu
                                    ty,a
                                       ndc
                                         ons
                                           tru
                                             cti
                                               vet
                                                 rus
                                                   twe
                                                     re

g
ove
  rne
    dbyt
       hre
         e‑y
           ears
              tat
                uteandt
                      hust
                         ime
                           ‑ba
                             rre
                               d);K
                                  atzv
                                     .Ka
                                       r,597N
                                            .Y.
                                              S.2
                                                d13
                                                  5,1
                                                    36,1
                                                       92

A.D.2d6
      95,695‑96(
               2dDept1
                     993）
                        （Th
                          isa
                            cti
                              on,p
                                 urp
                                   ort
                                     edl
                                       ytor
                                          eco
                                            verdamagesf
                                                      orb
                                                        rea
                                                          cho
                                                            f

ab
 ail
   men
     tco
       ntr
         act
           ,is
             ,inf
                ac
                 t,a
                   nac
                     tio
                       ntor
                          eco
                            verdamagesf
                                      orc
                                        onv
                                          ers
                                            ion）
                                               ； Malmsteenv
                                                          .

B
erd
  on,LLP,477F
            .Su
              pp.
                2d6
                  55,667(
                        S.D
                          .N.
                            Y.2
                              00)（
                                7 ［I
                                   ]ft
                                     heu
                                       nju
                                         ste
                                           nri
                                             chm
                                               entc
                                                  lai
                                                    mism
                                                       ere
                                                         ly

i
nci
  den
    talt
       oord
          upl
            ica
              tiv
                eofa
                   not
                     herc
                        lai
                          mwi
                            thas
                               hor
                                 terl
                                    imi
                                      tat
                                        ion
                                          spe
                                            rio
                                              d,t
                                                heC
                                                  our
                                                    twi
                                                      lln
                                                        ot

a
llo
  wap
    lai
      nti
        fft
          oav
            ailh
               ims
                 elfo
                    fth
                      elo
                        nge
                          rli
                            mit
                              ati
                                onsp
                                   eri
                                     o .T
                                      d） h
                                         us,wherec
                                                 lai
                                                   msf
                                                     oru
                                                       nju
                                                         st

e
nri
  chm
    ent
      ,an
        dmoneyhada
                 ndr
                   ece
                     ive
                       dbo
                         ildownt
                               oana
                                  lle
                                    gat
                                      iont
                                         hatd
                                            efe
                                              nda
                                                ntc
                                                  onv
                                                    ert
                                                      edt
                                                        he

p
rop
  ert
    yfo
      rhi
        sownb
            ene
              fit
                ,pl
                  ain
                    tif
                      fca
                        nno
                          tav
                            oidt
                               het
                                 hre
                                   e‑y
                                     ears
                                        tat
                                          uteo
                                             fli
                                               mit
                                                 ati
                                                   onsbya
                                                        sse
                                                          rti
                                                            ng

o
the
  rcl
    aim
      s,b
        ase
          dont
             hesamef
                   act
                     s,t
                       hatr
                          eal
                            lys
                              oun
                                dinc
                                   onv
                                     ers
                                       ion
                                         .Se
                                           e,e
                                             .g
                                              .,N
                                                orr
                                                  is,8
                                                     03F
                                                       .2d

a
t12
  87(
    dis
      cus
        sin
          gth
            抗 a
              nun
                jus
                  ten
                    ric
                      hme
                        ntc
                          lai
                            mfa
                              il
                               swherep
                                     lai
                                       nti
                                         ffl
                                           etp
                                             assl
                                                ega
                                                  lremedyf
                                                         or


                                   24
2
173
  981
    97v
      l
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 34 of 37




t
ort
  iou
    sin
      ter
        fer
          enc
            e);F
               ed.T
                  rea
                    sur
                      yEn
                        ter
                          .So
                            juz
                              plo
                                doi
                                  mpo
                                    r .やi
                                     lv ri
                                         tsI
                                           nl
                                            'lNV.,400F.AppX

6
11,6
   13(
     2dC
       ir.2
          010
            )(summaryo
                     rde
                       r)(
                         dis
                           cus
                             sin
                               gth
                                 atu
                                   nju
                                     ste
                                       nri
                                         chm
                                           entc
                                              lai
                                                msc
                                                  ann
                                                    otb
                                                      eus
                                                        ed

t
oev
  ades
     tat
       uteo
          fli
            mit
              ati
                onsf
                   orl
                     ega
                       lcl
                         aim
                           );M
                             ark
                               etx
                                 tHo
                                   ldi
                                     ngsC
                                        orp
                                          .,693F
                                               .Su
                                                 pp.2d3
                                                      87,

394‑98(
      S.D
        .N.
          Y.2
            010
              )(s
                tat
                  ingt
                     hatab
                         rea
                           cho
                             ffi
                               duc
                                 iar
                                   ydu
                                     tyc
                                       lai
                                         miss
                                            ubj
                                              ectt
                                                 oco
                                                   nve
                                                     rsi
                                                       on

s
tat
  uteo
     fli
       mit
         ati
           onswhere gravamen o
                             fcl
                               aim
                                 sist
                                    hatd
                                       efe
                                         nda
                                           nts
                                             toemoney，a
                                               l      ndt
                                                        het
                                                          hef
                                                            t

i
tse
  lf'f
     orm
       edb
         asi
           sfo
             ral
               lofp
                  lai
                    nti
                      ff'
                        scl
                          aim
                            s). Atb
                                  est
                                    ,an
                                      dla
                                        te
                                         st
                                          ,th
                                            ecl
                                              aimb
                                                 ega
                                                   nac
                                                     cru
                                                       ingi
                                                          n

2009whent
        hef
          und
            swerea
                 lle
                   ged
                     lye
                       mbe
                         zzl
                           ed. Ass
                                 uch
                                   ,th
                                     ecl
                                       aim
                                         sar
                                           est
                                             alea
                                                ndbeyondt
                                                        he

a
ppl
  ica
    bles
       tat
         uteo
            fli
              mit
                ati
                  ons
                    .

        ti
        I si
           mpo
             rta
               ntt
                 ono
                   tet
                     hatb
                        othmoneyhadandr
                                      ece
                                        ive
                                          dan
                                            dun
                                              jus
                                                ten
                                                  ric
                                                    hme
                                                      nta
                                                        req
                                                          uas
                                                            i‑

c
ont
  rac
    tcl
      aim
        sth
          ata
            ffo
              rdr
                eli
                  efwheno
                        nep
                          art
                            yha
                              sre
                                cei
                                  vedmoneyo
                                          rsomeo
                                               the
                                                 rbe
                                                   nef
                                                     ita
                                                       tth
                                                         e

u
nla
  wfu
    lori
       neq
         uit
           abl
             eex
               pen
                 seo
                   fan
                     oth
                       er.G
                          eor
                            giaMalone& C
                                       o.,1
                                          9N.Y.3da
                                                 t51
                                                   6;B
                                                     d.of

E
duc
  .v.R
     ett
       ali
         ata
           ,78N.Y.2d1
                    28,1
                       38,576N
                             .E.
                               2d716(
                                    199
                                      1).I
                                         nli
                                           ghto
                                              fth
                                                esi
                                                  mil
                                                    ari
                                                      tie
                                                        s

b
etw
  eent
     hetwoc
          aus
            eso
              fac
                tio
                  n,t
                    heya
                       reb
                         oths
                            usc
                              ept
                                ibl
                                  etol
                                     iti
                                       gan
                                         tst
                                           ryi
                                             ngt
                                               ous
                                                 ethemt
                                                      oex
                                                        ten
                                                          d

t
hes
  tat
    uteo
       fli
         mit
           ati
             onsoft
                  hec
                    lai
                      mth
                        atf
                          orm
                            sth
                              ees
                                sen
                                  ceoft
                                      hea
                                        cti
                                          on. However,i
                                                      tisc
                                                         lea
                                                           r

t
hatc
   our
     tsdon
         otp
           erm
             its
               tat
                 uteo
                    fli
                      mit
                        ati
                          onst
                             obee
                                xte
                                  nde
                                    dbyu
                                       sin
                                         gth
                                           esec
                                              aus
                                                eso
                                                  fac
                                                    tio
                                                      nto

s
upp
  lan
    tth
      eac
        tua
          lca
            useofa
                 cti
                   ona
                     ppl
                       ica
                         blet
                            oas
                              etoff
                                  act
                                    s.Atb
                                        est
                                          ,th
                                            isi
                                              sane
                                                 xpi
                                                   redc
                                                      onv
                                                        ers
                                                          ion

c
lai
  mth
    atc
      ann
        otb
          eex
            ten
              dedbya
                   sse
                     rti
                       ngu
                         nju
                           ste
                             nri
                               chm
                                 enta
                                    ndmoneyhada
                                              ndr
                                                ece
                                                  ive
                                                    dca
                                                      use
                                                        s

o
fac
  tio
    n.

        F
        urt
          her
            mor
              e,t
                hes
                  tat
                    uteofl
                         imi
                           tat
                             ion
                               sdo
                                 esn
                                   otb
                                     egi
                                       nanewe
                                            ver
                                              yti
                                                me moneyc
                                                        han
                                                          ges

h
ans. I
  d  fth
       eCo
         urtweret
                ofi
                  ndt
                    hate
                       acht
                          imemoneyi
                                  str
                                    ans
                                      act
                                        ed,i
                                           nth
                                             eno
                                               rma
                                                 lco
                                                   urs
                                                     eof

b
usi
  nes
    s,anews
          tat
            uteo
               fli
                 mit
                   ati
                     onsr
                        evi
                          vesaP
                              lai
                                nti
                                  ffs
                                    'st
                                      alec
                                         lai
                                           ms;r
                                              esu
                                                lti
                                                  ngi
                                                    nun
                                                      der
                                                        min
                                                          ingo
                                                             f

t
hee
  nti
    res
      tat
        uteo
           fli
             mit
               ati
                 onsj
                    uri
                      spr
                        ude
                          nceandc
                                lai
                                  msc
                                    oul
                                      dla
                                        sti
                                          ntop
                                             erp
                                               etu
                                                 ity
                                                   .




                                    2
                                    5
217398197vl
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 35 of 37




         B
         .    P
              lai
                nti
                  ffi
                    sTimeBarredfromB
                                   rin
                                     gin
                                       gth
                                         eirU
                                            nju
                                              stEnrichmentClaim

         Eveni
             fth
               isc
                 our
                   tfi
                     ndst
                        hatP
                           lai
                             nti
                               ffsd
                                  res
                                    sedupc
                                         onv
                                           ers
                                             ionc
                                                lai
                                                  msa
                                                    ren
                                                      ott
                                                        imeb
                                                           arr
                                                             ed,

P
lai
  nti
    ffsu
       nju
         ste
           nri
             chm
               entc
                  lai
                    mist
                       imeb
                          arr
                            ed.P
                               lai
                                 nti
                                   ffm
                                     ere
                                       lys
                                         eek
                                           smo
                                             net
                                               aryr
                                                  eli
                                                    efw
                                                      ith

r
esp
  ectt
     oFe
       rra
         riH
           old
             ing
               s. UnderNewYorkl
                              aw,t
                                 hes
                                   tat
                                     uteo
                                        fli
                                          mit
                                            ati
                                              onsf
                                                 oru
                                                   nju
                                                     ste
                                                       nri
                                                         chm
                                                           ent

i
sth
  reey
     ear
       swhenm
            one
              tar
                yre
                  lie
                    fiss
                       oug
                         hta
                           nds
                             ixy
                               ear
                                 swhene
                                      qui
                                        tab
                                          ler
                                            eli
                                              efi
                                                sso
                                                  ugh
                                                    t.

G
ryn
  ber
    gv.E
       niS
         .P.
           A.,0
              6‑c
                v・6
                  495
                    (RL
                      C),2007WL2
                               584
                                 747
                                   ,at勺（S
                                        .D.
                                          N.Y
                                            .Se
                                              pt5
                                                ,20
                                                  07)
                                                    .The

t
hre
  eye
    ars
      tat
        uteofl
             imi
               tat
                 iosb
                   n e
                     gin
                       stor
                          unupont
                                heo
                                  ccu
                                    rre
                                      nceo
                                         fth
                                           ewr
                                             ong
                                               fula
                                                  ctg
                                                    ivi
                                                      ngr
                                                        is
                                                         e

t
oth
  edu
    tyo
      fre
        sti
          tut
            io. M
              n art
                  inH
                    i/t
                      iFa
                        mil
                          yTr
                            .v.K
                               noe
                                 dle
                                   rGa
                                     lle
                                       ry,LLC,1
                                              37F
                                                .Su
                                                  pp.
                                                    3d4
                                                      30,

466(
   S.D
     .N.
       Y.2
         015
           )(q
             uot
               ingl
                  ngr
                    amiv
                       .Ro
                         vne
                           r,847N
                                .Y.
                                  S.2
                                    d13
                                      2,1
                                        34,45A.D.3d8
                                                   06,8
                                                      08(
                                                        2d

D
ep'
  t.2
    007
      )).

        H
        ere
          ,th
            eun
              jus
                ten
                  ric
                    hme
                      ntc
                        lai
                          mha
                            sex
                              pir
                                edf
                                  ort
                                    hef
                                      oll
                                        owi
                                          ngt
                                            hre
                                              ere
                                                aso
                                                  ns. F
                                                      irs
                                                        tly
                                                          ,

s
inc
  ePl
    ain
      tif
        f、 u
           nju
             ste
               nri
                 chm
                   entc
                      lai
                        mse
                          eksm
                             one
                               tar
                                 yre
                                   li
                                    ef
                                     ,iti
                                        sba
                                          rre
                                            dsi
                                              ncet
                                                 her
                                                   eisat
                                                       hre
                                                         e

y
ears
   t幻u
     teofl
         imi
           tat
             ion
               s.S
                 eco
                   ndl
                     y,t
                       heu
                         nju
                           ste
                             nri
                               chm
                                 entc
                                    lai
                                      misd
                                         eri
                                           vat
                                             iveo
                                                fac
                                                  onv
                                                    ers
                                                      ion

c
lai
  msi
    ncei
       ti
        sba
          sedupona
                 lle
                   gedd
                      esi
                        gna
                          tedf
                             und
                               s.Ass
                                   uch
                                     ,iti
                                        sti
                                          me‑
                                            bar
                                              redu
                                                 nde
                                                   rco
                                                     nve
                                                       rsi
                                                         ons

t
hre
  e‑y
    ears
       tat
         uteofl
              imi
                tat
                  ion
                    s.S
                      eeK
                        ape
                          rne
                            kasv
                               .Br
                                 and
                                   hor
                                     st,638F.
                                            Sup
                                              p.2
                                                d42
                                                  6,428‑29

(
S.D
  .N.
    Y.2
      009
        )（日n
           din
             gth
               atwheret
                      hep
                        lai
                          nti
                            ffsc
                               lai
                                 ms b
                                    oildownt
                                           oana
                                              lle
                                                gat
                                                  iont
                                                     hat

d
efe
  nda
    ntc
      onv
        ert
          edt
            he[
              pro
                per
                  ty]i
                     nqu
                       est
                         ionf
                            orh
                              isownb
                                   ene
                                     fit，
                                        ＇ t
                                          hep
                                            lai
                                              nti
                                                ff c
                                                   ann
                                                     ota
                                                       voi
                                                         d

t
het
  hre
    eye
      ars
        tat
          u
          蝿teofl
               imi
                 tat
                   ion
                     sbya
                        sse
                          rti
                            ngo
                              the
                                rcl
                                  aim
                                    s,b
                                      ase
                                        dont
                                           hesamef
                                                 ac
                                                  ts
                                                   ,th
                                                     atr
                                                       eal
                                                         ly

s
oun
  dinc
     onv
       ers
         ion．
            ．．．）
               .Th
                 ird
                   ly,e
                      veni
                         fth
                           eth
                             ree
                               ‑ye
                                 ars
                                   tat
                                     uteo
                                        fli
                                          mit
                                            ati
                                              onsf
                                                 orc
                                                   onv
                                                     ers
                                                       ion

d
oesn
   ota
     ppl
       y,t
         hec
           lai
             mist
                ime
                  ‑ba
                    rre
                      dun
                        dert
                           hes
                             ix‑
                               yea
                                 rst
                                   atu
                                     teofl
                                         imi
                                           tat
                                             ion
                                               sfo
                                                 run
                                                   jus
                                                     t

e
nri
  chm
    enti
       ts
        el
         f. Thes
               tat
                 uteo
                    fli
                      mit
                        ati
                          onsf
                             oru
                               nju
                                 ste
                                   nri
                                     chm
                                       enti
                                          ssi
                                            xye
                                              arsa
                                                 ndb
                                                   egi
                                                     nst
                                                       oru
                                                         n

 upont
     heo
       ccu
         rre
           nceo
              fth
                eal
                  leg
                    edw
                      ron
                        gfu
                          lac
                            tgi
                              vin
                                gri
                                  set
                                    oth
                                      edu
                                        tyo
                                          fre
                                            sti
                                              tut
                                                io. W
                                                  n ill
                                                      iam
                                                        s‑

G
uil
  lau
    mev
      .BankofA
             mer
               ica
                 ,N.
                   A.,1
                      4N.
                        Y.S
                          .3d4
                             66,4
                                69,1
                                   30A.D.3d1
                                           016
                                             ,10
                                               17(
                                                 2dD
                                                   ep'
                                                     t

2
015
  )(c
    it剖i
       onso
          mit
            ted
              ).S
                eel
                  ngr
                    amiv
                       .Ro
                         vne
                           r,45A.D.3d8
                                     06,8
                                        08,8
                                           47N
                                             .Y.
                                               S.2
                                                 d13
                                                   2(2
                                                     d

                                    26
217398197vl
  Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 36 of 37




Dept2
    007
      );s
        eea
          lsoC
             ong
               reg
                 ati
                   onY
                     ete
                       vLevD'Satmarv
                                   .26AdarN
                                          .B.C
                                             orp
                                               .,596N
                                                    .Y.
                                                      S.2
                                                        d43
                                                          5,

1
92A.D.2d5
        01,5
           03(
             2dDept1
                   993
                     ).H
                       ere
                         ,th
                           ecl
                             aimwouldh
                                     avebeguna
                                             ccr
                                               uin
                                                 gwhent
                                                      hef
                                                        und
                                                          s

wereo
    rig
      ina
        llyt
           ake
             nfr
               omP
                 lai
                   nti
                     ff,whichi
                             smoret
                                  hans
                                     ixy
                                       ear
                                         sag
                                           o. Asar
                                                 esu
                                                   lt,t
                                                      het
                                                        hre
                                                          eye
                                                            ar

s
t瓜u
  teofl
      imi
        tat
          ionh
             ase
               xpi
                 redandP
                       lai
                         nti
                           ffs
                             'un
                               jus
                                 ten
                                   ric
                                     hme
                                       ntc
                                         lai
                                           mmustbed
                                                  ism
                                                    iss
                                                      ed.

     C
     .     P
           lai
             nti
               ffsareal
                      soTimeBarredfromB
                                      rin
                                        gin
                                          gth
                                            eirR
                                               恒oneyHadand
           R
           eceivedClaim

     A
     lsoP
        lai
          nti
            ffs moneyhada
                        ndr
                          ece
                            ive
                              dcl
                                aimi
                                   sba
                                     rre
                                       d byt
                                           her
                                             equ
                                               isi
                                                 tes
                                                   tat
                                                     uteof

l
imi
  tat
    ion
      s.F
        ormoneyhada
                  ndr
                    ece
                      ive
                        d,P
                          lai
                            nti
                              ffsh
                                 adw
                                   ith
                                     ins
                                       ixy
                                         ear
                                           stor
                                              equ
                                                estb
                                                   ackt
                                                      hemoney

fromt
    het
      imeD
         efe
           nda
             ntr
               ece
                 ive
                   dth
                     eal
                       leg
                         edt
                           ain
                             tedmoneyfromD
                                         efe
                                           nda
                                             ntr
                                               ece
                                                 ive
                                                   dine
                                                      rro
                                                        r.

Reidv
    .Bd
      .of
        AlbanyC
              ty.Supr
                    s,1
                      28N.Y.3
                            64,3
                               69,28N
                                    .E.367(
                                          189
                                            1).Whereac
                                                     aus
                                                       eofa
                                                          cti
                                                            on

f
ormoneyhada
          ndr
            ece
              ive
                disb
                   ase
                     duponpaymento
                                 fth
                                   emoneyu
                                         nde
                                           ram
                                             ist
                                               akeoflawo
                                                       roff
                                                          ac
                                                           t,

t
hea
  ccr
    ualoft
         hec
           aus
             eofa
                cti
                  onr
                    ela
                      tesb
                         ackt
                            oth
                              eti
                                meo
                                  fth
                                    eor
                                      igi
                                        nalp
                                           aym
                                             ent
                                               ,an
                                                 dth
                                                   est
                                                     atu
                                                       te

o
fli
  mit
    ati
      onsb
         egi
           nst
             oru
               nfroms
                    ucht
                       ime
                         .Se
                           eCohenv
                                 .Ci
                                   tyC
                                     o.of
                                        NewY
                                           or,2
                                             k 8
                                               3N.
                                                 Y.1
                                                   12,27

N
.E.
  2d8
    03(
      194
        0).

     H
     ere
       ,th
         eor
           igi
             nalf
                und
                  sweret
                       ran
                         sfe
                           rre
                             dfr
                               omP
                                 lai
                                   nti
                                     ffst
                                        oan
                                          oth
                                            erp
                                              art
                                                ywe
                                                  llo
                                                    vers
                                                       ixy
                                                         ear
                                                           s

a
go.T
   her
     efo
       re,P
          lai
            nti
              ffss
                 hou
                   ldn
                     otb
                       epe
                         rmi
                           tte
                             dtor
                                ais
                                  eth
                                    ecl
                                      aimofmoneyh
                                                ada
                                                  ndr
                                                    ece
                                                      ive
                                                        d

a
gai
  nstF
     err
       ariH
          old
            ing
              ssi
                ncet
                   hec
                     lai
                       misb
                          arr
                            edbyt
                                hea
                                  ppl
                                    ica
                                      bles
                                         tat
                                           uteo
                                              fli
                                                mit
                                                  ati
                                                    ons
                                                      .




                                   27
2
!73
  981
    97v
      l
   Case 1:19-cv-02645-AJN-KHP Document 141-2 Filed 12/03/19 Page 37 of 37




                               CONCLUSION

        F
        ort
          hea
            bov
              e‑s
                tat
                  edr
                    eas
                      ons
                        ,Fe
                          rra
                            riH
                              old
                                ing
                                  sre
                                    spe
                                      ctf
                                        ull
                                          yre
                                            que
                                              stst
                                                 hatt
                                                    hisC
                                                       our
                                                         tdi
                                                           smi
                                                             ss

a
llc
  lai
    msa
      sse
        rte
          dbyP
             lai
               nti
                 ffsa
                    gai
                      nsti
                         tint
                            heF
                              irs
                                tAmendedC
                                        omp
                                          lai
                                            nt,a
                                               lon
                                                 gwi
                                                   tha
                                                     llo
                                                       the
                                                         r

r
eli
  efwhicht
         hisC
            our
              tdeemsj
                    ustandp
                          rop
                            er.

D
ate
  d:O
    cto
      ber4
         ,2019                           R
                                         esp
                                           ect
                                             ful
                                               lys
                                                 ubm
                                                   itt
                                                     ed,

                                         ARCHER& GREINER,P
                                                         .C.

                                         B
                                         y:I
                                           s
                                           lMichaelS    .Horn .Esa.
                                            Mi
                                             c ha elS  .Horn ,E s
                                                                q.
                                            Mi
                                             c ha elJ .L aur
                                                           icella,Esq
                                                                    .
                                            mhorn({1~，archerlaw .
                                                                com

                                         630Thir
                                               dAv en
                                                    ue,7thFloor
                                         NewY o
                                              rk,NewYork10017
                                         PhoneNo.
                                                :(212)682‑4940
                                         Facs
                                            imi
                                              leNo.:(201
                                                       )3 4
                                                          2‑6611
                                         Atto
                                            rne
                                              ysf o
                                                  rD ef
                                                      endant
                                                           ,F er
                                                               rar
                                                                 iHo
                                                                   ldi
                                                                     ngs
                                                                       ,
                                         LLC



217398197vl




                                    28
217398197vl
